 

--------------------------------------------------------------------------------


EXHIBIT 10.4


 
AMENDED AND RESTATED INTERCREDITOR AGREEMENT
 
 
This AMENDED AND RESTATED INTERCREDITOR AGREEMENT is dated as of October 15,
2009 (as amended, restated, renewed, extended, supplemented or otherwise
modified from time to time, this “Agreement”), and entered into by and among
SOLUTIA INC., a Delaware corporation (the “Company”), each of the Company’s
Subsidiaries party hereto from time to time and CITIBANK, N.A. (“Citi”), in its
capacity as administrative agent for the holders of the Term Loan Obligations
(as defined below) (together with its successors in such capacity, the “Term
Loan Administrative Agent”), and as collateral agent for the holders of the Term
Loan Obligations (together with its successors in such capacity, the “Term Loan
Collateral Agent”), Citi, in its capacity as administrative agent for the
holders of the Revolving Credit Obligations (as defined below) (together with
its successors in such capacity, the “Revolving Credit Facility Administrative
Agent”), and as collateral agent for the holders of the Revolving Credit
Obligations (together with its successors in such capacity, the “Revolving
Credit Facility Collateral Agent”), and each other Additional Pari Passu Debt
Representative (as defined below) from time to time party hereto.  Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
them in Section 1 below.
 
 
RECITALS
 
 
The Company, the Term Loan Lenders, the Term Loan Administrative Agent, the Term
Loan Collateral Agent, GOLDMAN SACHS CREDIT PARTNERS L.P. (“GSCP”), as
syndication agent, DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as documentation
agent, and CITIGROUP GLOBAL MARKETS INC. (“CGMI”), GSCP and DEUTSCHE BANK
SECURITIES INC. (“DBSI”), as joint lead arrangers and bookrunners, are parties
to that certain Credit Agreement, dated as of February 28, 2008, providing a
term loan facility to the Company (as amended, restated, supplemented, modified,
replaced or refinanced from time to time, the “Term Loan Agreement”) ; provided
that if any agreement or instrument refinancing or replacing the Term Loan
Agreement expressly provides that it is not intended to be and is not a
refinancing or renewal of the Term Loan Agreement then it shall be deemed not to
be a “Term Loan Agreement”);
 
 
The Revolving Credit Facility Borrowers, the Revolving Credit Lenders, the
Revolving Credit Facility Administrative Agent, the Revolving Credit Facility
Collateral Agent, CITIBANK INTERNATIONAL PLC, as European collateral agent,
DBNY, as syndication agent, GSCP, as documentation agent, and CGMI, DBSI and
GSCP, as joint lead arrangers and bookrunners, are parties to that certain
Credit Agreement, dated as of dated as of February 28, 2008, providing a
revolving credit and letter of credit facility to the Revolving Credit Facility
Borrowers (as amended, restated, supplemented, modified, replaced or refinanced
from time to time, the “Revolving Credit Agreement”); provided that if any
agreement or instrument refinancing or replacing the Revolving Credit Agreement
expressly provides that it is not intended to be and is not a refinancing or
renewal of the Revolving Credit Agreement then it shall be deemed not to be a
“Revolving Credit Agreement”);
 
 
In order to induce the Revolving Credit Facility Administrative Agent, the
Revolving Credit Facility Collateral Agent, the Revolving Credit Lenders and the
other parties to the Revolving Credit Agreement to enter into the Revolving
Credit Agreement, and in order to induce the Term Loan Administrative Agent, the
Term Loan Collateral Agent and the Term Loan Lenders to enter into the Term Loan
Agreement, the Revolving Credit Facility Collateral Agent, the parties hereto
have previously entered into an Intercreditor Agreement dated as of February 28,
2008 (the “Original Intercreditor Agreement”) establishing the relative priority
of their respective Liens on the Collateral and governing their respective
rights with respect thereto;
 

 
 

--------------------------------------------------------------------------------

 
 
Pursuant to (i) the Term Loan Agreement, the Term Loan Subsidiary Guarantors
have guaranteed the Term Loan Obligations and the Company has agreed to cause
certain future Subsidiaries to guaranty the Term Loan Obligations, and (ii) the
Revolving Credit Agreement, the Revolving Credit Facility Subsidiary Guarantors
have guaranteed the Revolving Credit Obligations and the Revolving Credit
Facility Borrowers have agreed to cause certain future Subsidiaries to guaranty
the Revolving Credit Obligations;
 
 
The Term Loan Agreement and the Revolving Credit Agreement are being amended
pursuant to a certain First Amendment to Credit Agreement of even date herewith
and a Second Amendment to Credit Agreement of even date herewith, respectively,
in each case in order to, among other things, allow the Company and its
Subsidiaries to incur additional Indebtedness secured by liens pari passu in
priority with the Liens securing the Term Loan Obligations and the Company may
from time to time following the date hereof issue such Additional Pari Passu
Debt in accordance with the aforesaid amendments;
 
 
To the extent permitted by each of Term Loan Agreement and the Revolving Credit
Agreement and any Additional Pari Passu Loan Agreement, each of the Company’s
Subsidiaries party hereto from time to time agree, if so required under any
Additional Pari Passu Credit Documents (and if permitted by the Term Loan
Agreement and the Revolving Credit Agreement), shall guarantee such Additional
Pari Passu Obligations and the Company shall cause, if required under any
Additional Pari Passu Credit Documents, certain future Subsidiaries to guaranty
such Additional Pari Passu Obligations; and
 
 
In order to induce any Additional Pari Passu Debt Representative and any
Additional Pari Passu Lenders to enter into the applicable Additional Pari Passu
Loan Agreement, the Revolving Credit Facility Administrative Agent, the Term
Loan Collateral Agent and the Term Loan Administrative Agent have agreed to
amend and restate the Original Intercreditor Agreement in accordance with the
terms and conditions set forth herein.
 
 
AGREEMENT
 
 
In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby amend and restate the Original Intercreditor Agreement in
its entirety and further agree as follows:
 
 
SECTION 1.  Definitions.
 
 
1.1  Defined Terms.  As used in the Agreement, the following terms shall have
the following meanings:
 
 
“Access Acceptance Notice” has the meaning assigned to that term in Section
3.3(b).
 
 
“Access Period” means, for each parcel of Mortgaged Premises, the period, after
the commencement of an Enforcement Period, which begins on the day that the
Revolving Credit Facility Administrative Agent or the Revolving Credit Facility
Collateral Agent provides the Term Loan Collateral Agent and any Additional Pari
Passu Debt Representative with the notice of its election to request access to
any Mortgaged Premises pursuant to Section 3.3(b) below and ends on the earlier
of (i) the 150th day after the Revolving Credit Facility Collateral Agent
obtains the ability to use, take physical possession of, remove or otherwise
control the use or access to the Current Asset Collateral located on such
Mortgaged Premises following a Collateral Enforcement Action plus such number of
days, if any,
 

2 
 

--------------------------------------------------------------------------------

 
 
after the Revolving Credit Facility Collateral Agent obtains access to such
Current Asset Collateral that it is stayed or otherwise prohibited by law or
court order from exercising remedies with respect to Current Asset Collateral
located on such Mortgaged Premises, (ii) the date on which all or substantially
all of the Current Asset Collateral located on such Mortgaged Premises is sold,
collected or liquidated, (iii) the date on which the Discharge of Revolving
Credit Obligations occurs or (iv) the date on which the Revolving Credit
Facility Default, the Term Loan Default or the Additional Pari Passu Loan
Default that was the subject of the applicable Enforcement Notice relating to
such Enforcement Period has been cured to the satisfaction of the Revolving
Credit Facility Collateral Agent (in the case of a Revolving Credit Facility
Default), the Term Loan Collateral Agent (in the case of a Term Loan Default) or
Additional Pari Passu Debt Representatives (in the case of Additional Pari Passu
Loan Defaults), or waived in writing in accordance with the requirements of the
applicable Credit Agreement.
 
 
“Account Agreements” means any lockbox agreement, pledged account agreement,
blocked account agreement, deposit account control agreement, securities account
control agreement, or any similar deposit or securities account agreements among
any Agents and any Grantors and the relevant financial institution depository or
securities intermediary.
 
 
“Additional Joinder Agreement” shall mean a joinder agreement in the form of
Exhibit B hereto.
 
 
“Additional Pari Passu Approved Counterparty” means the counterparty to an
Additional Pari Passu Debt Hedging Agreement entered into by the Company or any
Additional Pari Passu Subsidiary Guarantor.
 
 
“Additional Pari Passu Claimholder” means, at any relevant time, the holders of
Additional Pari Passu Obligations at that time, including the Additional Pari
Passu Lenders, the agents (including any Additional Pari Passu Debt
Representative), trustees or representatives under the Additional Pari Passu
Loan Agreement and any Additional Pari Passu Approved Counterparty.
 
 
“Additional Pari Passu Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted or purported to be granted under any Additional Pari Passu Security
Documents as security for any Additional Pari Passu Obligations.
 
 
“Additional Pari Passu Credit Documents” means an Additional Pari Passu Loan
Agreement, each Additional Pari Passu Debt Hedging Agreement, and the other
“Loan Documents”, “Credit Documents” (or similar term as may be defined in such
Applicable Pari Passu Loan Agreement), and each of the other agreements,
documents and instruments providing for or evidencing any other applicable
Additional Pari Passu Obligations, and any other document or instrument executed
or delivered at any time in connection with such applicable Additional Pari
Passu Obligations, including any intercreditor or joinder agreement among
holders of such Additional Pari Passu Obligations, to the extent such are
effective at the relevant time, as each may be amended, restated, supplemented,
modified, renewed, increased, replaced, extended or Refinanced from time to time
in accordance with the provisions of this Agreement.
 
 
“Additional Pari Passu Debt Hedging Agreement” means any Hedging Agreement (as
defined in the Term Loan Agreement) or similar agreement or instrument serving a
like function, as may be defined and permitted under the applicable Additional
Pari Passu Debt Loan Agreement.
 
 
“Additional Pari Passu Debt Representative” means each Person appointed to act
as collateral agent, administrative agent, trustee or representative (or in any
similar representative capacity)
 

3 
 

--------------------------------------------------------------------------------

 
 
for the holders of Additional Pari Passu Obligations pursuant to any Additional
Pari Passu Loan Agreement (including any successors and assigns from time to
time).
 
 
“Additional Pari Passu Lender” means the lenders, investors or noteholders under
and as defined in any Additional Pari Passu Loan Agreement and any other holders
of Indebtedness under any Additional Pari Passu Loan Agreement.
 
 
“Additional Pari Passu Loan Agreement” means the indenture, loan agreement,
credit agreement, note purchase agreement or other agreement or instrument (as
may be amended, restated, supplemented, modified, replaced or refinanced from
time to time) under which any Additional Term Loan Pari Passu Obligations are
incurred.
 
 
“Additional Pari Passu Loan Default” means an “Event of Default” as defined in
any applicable Additional Pari Passu Loan Agreement, or any other event,
circumstance or condition that permits the holder thereof to accelerate the
obligations of the Company thereunder or to exercise remedies in connection
therewith.
 
 
“Additional Pari Passu Mortgages” means a collective reference to each mortgage,
deed of trust or other document or instrument under which any Lien under any
Real Estate Asset owned by any Grantor is granted to secure any Additional Pari
Passu Obligations or under which rights or remedies with respect to any such
Liens are governed.
 
 
“Additional Pari Passu Obligations” means collectively (a) the loans made, notes
issued or indebtedness otherwise incurred under any Additional Term Loan Pari
Passu Loan Agreement, and all other amounts, obligations, covenants and duties
owing by the Company and any Additional Pari Passu Subsidiary Guarantors to any
Additional Pari Passu Debt Representative, any Additional Pari Passu Lender, any
Affiliate of any of them or any indemnitee thereunder, of every type and
description (whether by reason of an extension of credit, loan, guaranty,
indemnification or otherwise), present or future, arising under such Additional
Pari Passu Loan Agreement or any such other Additional Pari Passu Credit
Document, whether direct or indirect (including those acquired by assignment),
absolute or contingent, due or to become due, now existing or hereafter arising
and however acquired and whether or not evidenced by any note, guaranty or other
instrument or for the payment of money, including all fees, interest (including
interest accruing after the maturity of the loans under such Additional Pari
Passu Loan Agreement and Post-Petition Interest), charges, expenses, attorneys’
fees and disbursements and other sums chargeable to the Company or any
Additional Pari Passu Subsidiary Guarantor under the applicable Additional Pari
Passu Loan Agreement or any other applicable Additional Pari Passu Credit
Document and (b) the due and punctual payment and performance of all obligations
of the Company and Additional Pari Passu Subsidiary Guarantors under each
Additional Pari Passu Debt Hedging Agreement; provided that such obligations
shall be Additional Pari Passu Obligations hereunder only to the extent (a) at
the time such obligations are incurred, such obligations are not prohibited from
being incurred and secured by Liens on Collateral with the priority as set forth
herein for such Additional Pari Passu Obligations by the terms of, and do not
violate any terms and conditions of, the Revolving Credit Facility Credit
Documents and the Term Loan Credit Documents, (b) the Grantors have granted
Liens on any of the Collateral to secure such obligations, (c) such obligations
have been designated as “Additional Pari Passu Obligations” by the Company in
writing to the Revolving Credit Facility Agent and to the Term Loan Collateral
Agent, and each of such Persons shall have received copies of the applicable
Additional Pari Passu Loan Agreements, and (d) the Additional Pari Passu Debt
Representative, for the holders of such obligations is a party to this Agreement
or has entered into an Additional Joinder Agreement on behalf of the Additional
Pari Passu Claimholders under such agreement acknowledging that such holders
shall be bound by the terms hereof applicable to Additional Pari Passu
Claimholders.
 

4 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, if the aggregate amount of Indebtedness
constituting principal outstanding under all Additional Pari Passu Loan
Agreements and all other Additional Pari Passu Credit Documents (other than
Indebtedness in respect of Additional Pari Passu Debt Hedging Agreements), when
added to the then outstanding principal balance of the Term Loans, exceeds $1.45
billion, then only that amount of such Indebtedness which, when added to the
then outstanding principal balance of the Term Loan Obligations equals $1.45
billion (together with interest, fees, expenses and indemnification obligations
with respect thereto), plus obligations in respect of the Additional Pari Passu
Debt Hedging Agreement shall constitute Additional Pari Passu Obligations for
purposes of this Agreement; provided that notwithstanding the foregoing,
“Additional Pari Passu Obligations” shall include, if applicable, Indebtedness
pursuant to a DIP Financing to the extent permitted pursuant to Section 6.1(b).
 
 
“Additional Pari Passu Security Documents” means any agreement, document or
instrument pursuant to which a Lien is granted or purported to be granted to
secure any Additional Pari Passu Obligations or under which rights or remedies
with respect to such Liens are governed.
 
 
“Additional Pari Passu Subsidiary Guarantors” means a Restricted Subsidiary of
the Company that is a “guarantor” under an applicable Additional Pari Passu
Credit Documents or is otherwise liable the obligations of the Company
thereunder or which provides credit support thereunder.
 
 
“Affiliate” of any Person means any other Person which, directly or indirectly
through one or more intermediaries, Controls, is Controlled by or is under
common Control with such Person (excluding any trustee under, or any committee
with responsibility for administering, any Plan).
 
 
“Agents” means the Revolving Credit Facility Collateral Agent, the Term Loan
Collateral Agent, each Additional Pari Passu Debt Representative and the
Designated Fixed Asset Collateral Representative.
 
 
“Agreement” has the meaning assigned to that term in the preamble hereto.
 
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
 
 
“Bankruptcy Law” means each of the Bankruptcy Code, any similar federal, state
or foreign laws, rules or regulations for the relief of debtors or any
reorganization, insolvency, moratorium or assignment for the benefit of
creditors or any other marshalling of the assets and liabilities of any Person
and any similar laws, rules or regulations relating to or affecting the
enforcement of creditors’ rights generally.
 
 
“Books and Records” means all instruments, files, records, ledger sheets and
documents evidencing, covering or relating to any of the Collateral.
 
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.
 
 
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests, membership interests in a limited liability company and
beneficial interests in a trust, and any and all warrants, rights or options to
purchase or other arrangements or rights to acquire any of the foregoing.
 

5 
 

--------------------------------------------------------------------------------

 
 
“Cash Management Document” means any certificate, agreement or other document
executed by any Revolving Credit Facility Borrower or any Revolving Credit
Facility Subsidiary Guarantor in respect of the Cash Management Obligations of
such Revolving Credit Facility Borrower or Revolving Credit Facility Subsidiary
Guarantor.
 
 
“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of cash
management services (including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements) provided
by any Revolving Credit Facility Approved Counterparty (regardless of whether
these or similar services were provided prior to the date hereof by such
Revolving Credit Facility Approved Counterparty), including obligations for the
payment of fees, interest, charges, expenses, attorneys’ fees and disbursements
in connection therewith.
 
 
“CGMI” has the meaning assigned to that term in the Recitals to this Agreement.
 
 
“Chattel Paper” means all present and future “chattel paper” (as defined in
Article 9 of the UCC).
 
 
“Citi” has the meaning assigned to that term in the preamble to this Agreement.
 
 
“Claimholder” means, collectively, the Revolving Credit Claimholders, the Term
Loan Claimholders and the Additional Pari Passu Claimholders.
 
 
“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, now owned or hereafter acquired, constituting both Revolving
Credit Facility Grantor Collateral and either Term Loan Collateral or Additional
Pari Passu Collateral, or both.
 
 
“Collateral Enforcement Action” means, collectively or individually for one or
more of the Agents, when a Revolving Credit Facility Default, Term Loan Default
or Additional Pari Passu Loan Default, as the case may be, has occurred and is
continuing, whether or not in consultation with any other Agent, to repossess or
join any Person in repossessing, or exercise or join any Person in exercising,
or institute or maintain or participate in any action or proceeding with respect
to, any remedies with respect to any Collateral or commence the judicial
enforcement of any of the rights and remedies under the Revolving Credit
Facility Credit Documents, the Term Loan Credit Documents, the applicable
Additional Pari Passu Credit Documents or under any applicable law, but in all
cases (i) including (a) instituting or maintaining, or joining any Person in
instituting or maintaining, any enforcement, contest, protest, attachment,
collection, execution, levy or foreclosure action or proceeding with respect to
any Collateral, whether under any Credit Document or otherwise, (b) exercising
any right of set-off with respect to any Grantor, (c) the collection and
application of, or the delivery of any activation notice with respect to,
accounts or other monies deposited from time to time in Deposit Accounts or
Securities Accounts or otherwise exercising any right or remedy under any
Account Agreement with respect to Deposit Accounts or Securities Accounts, (d)
exercising any right or remedy under any landlord access agreement, landlord
waiver, bailee letter or similar agreement or arrangement or (e) causing (or,
after the occurrence and during the continuance of any Event of Default,
consenting to or requesting) any sale or other disposition of any Collateral and
(ii) excluding the imposition of a default rate or late fee, in each case in
accordance with the terms of the Revolving Credit Facility Credit Documents, the
Term Loan Credit Documents or the applicable Additional Pari Passu Credit
Documents; provided that notwithstanding anything to the contrary in the
foregoing, the exercise of rights or remedies by the Revolving Credit Facility
Collateral Agent under any Account Agreement with respect to a Deposit Account
or a Securities Account or the notification of account debtors, in each case,
during a “Liquidity Event Period (Borrowing Base)”, “Liquidity Event Period
(Cash Dominion)”, “Liquidity Event Period (Fixed Charge Coverage Ratio)” or
 

6 
 

--------------------------------------------------------------------------------

 
 
“Liquidity Event Period (European Notification)” (each, as defined in the
Revolving Credit Agreement) shall not constitute a Collateral Enforcement Action
under this Agreement.
 
 
“Common Collateral” means all Collateral which also constitutes Additional Pari
Passu Collateral; provided that if more than one Series of Additional Pari Passu
Obligations are outstanding at any time and the holders of less than all Series
of Additional Pari Passu Obligations hold a valid and perfected Lien on any
Additional Pari Passu Collateral at such time, then such Additional Pari Passu
Collateral shall constitute Common Collateral only for those Series of
Additional Pari Passu Obligations that hold a valid Lien on such Additional Pari
Passu Collateral at such time and shall not constitute Common Collateral for any
Series which does not have a valid and perfected Lien on such Additional Pari
Passu Collateral at such time.
 
 
“Company” has the meaning assigned to that term in the preamble to this
Agreement.
 
 
“Contingent Obligations” means at any time, any indemnification or other similar
contingent obligations which are not then due and owing at the time of
determination.
 
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person whether by
ownership of voting securities, by con-tract or otherwise, and the terms
“Controlling” and “Controlled” shall have meanings correlative thereto.
 
 
“Copyrights” means all U.S. and foreign copyrights (whether registered or
unregistered and whether published or unpublished) and all mask works (as such
term is defined in 17 U.S.C. Section 901, et seq.), together with any and all
(i) registrations and applications therefor, (ii) rights and privileges arising
under applicable law with respect thereto, (iii) renewals and extensions
thereof, (iv) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damage awards and
payments for past, present or future infringements or other violations thereof,
(v) rights corresponding thereto throughout the world and (vi) rights to sue for
past, present or future infringements thereof.
 
 
“Credit Agreements” means, collectively, the Term Loan Agreement, the Revolving
Credit Agreement and all Additional Pari Passu Loan Agreements.
 
 
“Credit Documents” means, collectively, the Revolving Credit Facility Credit
Documents, the Term Loan Facility Credit Documents and the Additional Pari Passu
Credit Documents.
 
 
“Current Asset Collateral” means all Collateral consisting of:  (a) accounts,
other than “payment intangibles” (as defined in Article 9 of the UCC) which
constitute identifiable proceeds of Fixed Asset Collateral; (b) all Inventory or
documents of title for any Inventory; (c) Deposit Accounts, Securities Accounts,
Instruments (solely to the extent constituting or evidencing obligations owing
on Accounts and excluding Intercompany Notes) and Chattel Paper (solely to the
extent constituting or evidencing obligations owing on accounts); (d) Current
Asset General Intangibles; (e) any credit insurance policy maintained with
respect to accounts of any Grantor; (f) Records, Letters of Credit, Letter of
Credit Rights, “supporting obligations” (as defined in Article 9 of the UCC),
commercial tort claims or other claims and causes of action, in each case, to
the extent related primarily to any of the foregoing; and (g) substitutions,
replacements, accessions, products and proceeds (including insurance proceeds,
licenses, royalties, income, payments, claims, damages and proceeds of suit) of
any or all of the foregoing; provided that to the extent that identifiable
Proceeds (including Instruments and Chattel Paper) of Fixed Asset Collateral are
deposited or held in any Deposit Accounts or Securities Accounts that constitute
Current Asset Collateral after an Enforcement Notice, then (as provided in
Section 3.5 below) such
 

7 
 

--------------------------------------------------------------------------------

 
 
Collateral or other identifiable Proceeds shall be treated as Fixed Asset
Collateral for purposes of this Agreement.
 
 
“Current Asset General Intangibles” means all General Intangibles arising out of
the other items of property included within clauses (a), (b), (c) and (e) of the
definition of Current Asset Collateral, including all contingent rights with
respect to warranties on Inventory or accounts which are not yet “payment
intangibles” (as defined in Article 9 of the UCC).
 
 
“DBNY” has the meaning assigned to that term in the Recitals to this Agreement.
 
 
“DBSI” has the meaning assigned to that term in the Recitals to this Agreement.
 
 
“Deposit Accounts” means, collectively, (i) all “deposit accounts” (as defined
in Article 9 of the UCC) and all accounts and sub-accounts relating to any of
the foregoing accounts and (ii) all cash, funds, checks, notes and instruments
from time to time held in or on deposit in any of the accounts or sub-accounts
described in clause (i) of this definition.
 
 
“Designated Fixed Asset Collateral Representative” means, as of the date of this
Agreement and for so long as any Obligations under the Term Loan Agreement
remain outstanding, the Term Loan Collateral Agent, and at any time following
the Discharge of Term Loan Obligations, such Person as is designated as the
“Designated Fixed Asset Collateral Representative” by the Additional Pari Passu
Claimholders holding a majority of the aggregate Additional Pari Passu
Obligations outstanding at any given time.
 
 
“DIP Financing” has the meaning assigned to that term in Section 6.1.
 
 
“Discharge of Additional Pari Passu Obligations” means, except to the extent
otherwise expressly provided in Section 5.5:
 
 
(a) payment in full in cash of the principal of and interest (including
Post-Petition Interest), on all Indebtedness outstanding under all Additional
Pari Passu Credit Documents and constituting Additional Pari Passu Obligations
secured by such Collateral (including any Refinancings of any thereof to the
extent such Refinancings thereof constitute Additional Pari Passu Obligations);
 
 
(b) payment in full in cash of all other Additional Pari Passu Obligations that
are due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than any indemnification obligations for
which no claim or demand for payment, whether oral or written, has been made at
such time); and
 
 
(c) termination or expiration of all commitments, if any, to extend credit that
would constitute Additional Pari Passu Obligations (including any Refinancings
of any thereof).
 
 
If a Discharge of any Additional Pari Passu Obligations occurs prior to the
termination of this Agreement in accordance with Section 8.2, to the extent that
Additional Pari Passu Obligations are incurred or Additional Pari Passu
Obligations are reinstated in accordance with Sections 4.4 or 6.4, the Discharge
of Additional Pari Passu Obligations shall (effective upon the incurrence of
such Additional Pari Passu Obligations or reinstatement of such Additional Pari
Passu Obligations, as applicable) be deemed to no longer be effective.
 
 
“Discharge of Revolving Credit Obligations” means, except to the extent
otherwise expressly provided in Section 5.5:
 

8 
 

--------------------------------------------------------------------------------

 
 
(a) payment in full in cash of the principal of and interest (including
Post-Petition Interest), on all Indebtedness outstanding under the Revolving
Credit Facility Credit Documents and constituting Revolving Credit Obligations
(including any Refinancings of any thereof to the extent such Refinancings
thereof constitute Revolving Credit Obligations);
 
 
(b) payment in full in cash of all other Revolving Credit Obligations that are
due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than any indemnification obligations for
which no claim or demand for payment, whether oral or written, has been made at
such time);
 
 
(c) termination or expiration of all commitments, if any, to extend credit that
would constitute Revolving Credit Obligations (including any Refinancings of any
thereof); and
 
 
(d) termination of all letters of credit, bank guarantees and similar
instruments issued or otherwise outstanding under the Revolving Credit Facility
Credit Documents and constituting Revolving Credit Obligations or providing cash
collateral or backstop letters of credit reasonably acceptable to the Revolving
Credit Facility Administrative Agent in an amount equal to 103% of the aggregate
undrawn face amount of such letters of credit, bank guarantees and similar
instruments (in a manner reasonably satisfactory to the Revolving Credit
Facility Administrative Agent).
 
 
If a Discharge of Revolving Credit Obligations occurs prior to the termination
of this Agreement in accordance with Section 8.2, to the extent that additional
Revolving Credit Obligations are incurred or Revolving Credit Obligations are
reinstated in accordance with Sections 4.4 or 6.4, the Discharge of Revolving
Credit Obligations shall (effective upon the incurrence of such additional
Revolving Credit Obligations or reinstatement of such Revolving Credit
Obligations, as applicable) be deemed to no longer be effective.
 
 
“Discharge of Term Loan Obligations” means, except to the extent otherwise
expressly provided in Section 5.5:
 
 
(a) payment in full in cash of the principal of and interest (including
Post-Petition Interest), on all Indebtedness outstanding under the Term Loan
Credit Documents and constituting Term Loan Obligations (including any
Refinancings of any thereof to the extent such Refinancings thereof constitute
Term Loan Obligations);
 
 
(b) payment in full in cash of all other Term Loan Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (other than any indemnification obligations for which no
claim or demand for payment, whether oral or written, has been made at such
time); and
 
 
(c) termination or expiration of all commitments, if any, to extend credit that
would constitute Term Loan Obligations (including any Refinancings of any
thereof).
 
 
If a Discharge of Term Loan Obligations occurs prior to the termination of this
Agreement in accordance with Section 8.2, to the extent that additional Term
Loan Obligations are incurred or Term Loan Obligations are reinstated in
accordance with Sections 4.4 or 6.4, the Discharge of Term Loan Obligations
shall (effective upon the incurrence of such additional Term Loan Obligations or
reinstatement of such Term Loan Obligations, as applicable) be deemed to no
longer be effective.
 
 
“Disposition” has the meaning assigned to that term in Section 5.1(b).
 

9 
 

--------------------------------------------------------------------------------

 
 
“Enforcement Notice” means a written notice delivered, at a time when a
Revolving Credit Facility Default, Term Loan Default or Additional Pari Passu
Loan Default has occurred and is continuing, by either (a) in the case of a
Revolving Credit Facility Default, the Revolving Credit Facility Administrative
Agent or the Revolving Credit Facility Collateral Agent to the Term Loan
Collateral Agent and each Additional Pari Passu Debt Representative; (b) in the
case of a Term Loan Default, the Term Loan Administrative Agent or the Term Loan
Collateral Agent to the Revolving Credit Facility Collateral Agent and each
Additional Pari Passu Debt Representative or (c) in the case of an Additional
Pari Passu Loan Default, such applicable Additional Pari Passu Debt
Representative to the Term Loan Collateral Agent, Revolving Credit Facility
Collateral Agent and each other Additional Pari Passu Debt Representative, in
each case, announcing that an Enforcement Period has commenced, specifying the
relevant event of default, stating the current balance of the Revolving Credit
Obligations, the Term Loan Obligations or the applicable Additional Pari Passu
Obligations, as applicable, and requesting the current balance of the Term Loan
Obligations (in the case of a notice sent by the Revolving Credit Facility
Collateral Agent) or the Revolving Credit Obligations (in the case of a notice
sent by the Term Loan Collateral Agent), as applicable.
 
 
“Enforcement Period” means the period of time following the receipt by any of
the Revolving Credit Facility Administrative Agent, the Term Loan Administrative
Agent or any Additional Pari Passu Debt Representative of an Enforcement Notice
until the earliest of (i) in the case of an Enforcement Period commenced by the
Term Loan Collateral Agent, the Discharge of Term Loan Obligations, (ii) in the
case of an Enforcement Period commenced by the Revolving Credit Facility
Administrative Agent or the Revolving Credit Facility Collateral Agent, the
Discharge of Revolving Credit Obligations, (iii) in the case of an Enforcement
Period commenced by any Additional Pari Passu Debt Representative, the Discharge
of Additional Pari Passu Obligations of such Series, (iv) the Revolving Credit
Facility Administrative Agent, the Term Loan Administrative Agent or any
Additional Pari Passu Debt Representative (as applicable) agrees in writing to
terminate the Enforcement Period, or (v) the date on which the Revolving Credit
Facility Default, the Term Loan Default or the Additional Pari Passu Loan
Default that was the subject of the Enforcement Notice relating to such
Enforcement Period has been cured to the satisfaction of the Revolving Credit
Facility Agent (in the case of a Revolving Credit Facility Default), or the Term
Loan Administrative Agent (in the case of a Term Loan Default), or the
applicable Additional Pari Passu Debt Claimholders (in the case of a Additional
Pari Passu Loan Default), as applicable, or waived in writing in accordance with
the requirements of the applicable Credit Agreement.
 
 
“Equipment” means:  (i) all “equipment” (as defined in Article 9 of the UCC),
(ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, “fixtures” (as
defined in Article 9 of the UCC) and tools (in each case, regardless of whether
characterized as equipment under the UCC) and (iii) all accessions or additions
thereto, all parts thereof, whether or not at any time of determination
incorporated or installed therein or attached thereto, and all replacements
therefor, wherever located, now or hereafter existing, including any fixtures.
 
 
“Fixed Asset Collateral” means all Collateral other than the Current Asset
Collateral and including all:  (a) Equipment; (b) Real Estate Assets; (c)
Intellectual Property; (d) Fixed Asset General Intangibles; (e) documents of
title related to Equipment; (f) Records, “supporting obligations” (as defined in
Article 9 of the UCC), commercial tort claims or other claims and causes of
action, in each case, to the extent related primarily to any of the foregoing;
(g) Capital Stock owned by any Grantor and Intercompany Notes; and (h)
substitutions, replacements, accessions, products and proceeds (including
insurance proceeds, licenses, royalties, income, payments, claims, damages and
proceeds of suit) of any or all of the foregoing.
 

10 
 

--------------------------------------------------------------------------------

 
 
“Fixed Asset General Intangibles” means all General Intangibles which are not
Current Asset General Intangibles.
 
 
“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis.
 
 
“General Intangibles” means all present and future “general intangibles” (as
defined in Article 9 of the UCC), but excluding “payment intangibles” (as
defined in Article 9 of the UCC), Hedging Agreements and Intellectual Property
and any rights thereunder.
 
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
 
“Grantors” means the (i) Company, (ii) each of the Term Loan Subsidiary
Guarantors, (iii) each other Person that has or from time to time hereafter
guarantees any of the Term Loan Obligations and executes and delivers a Term
Loan Security Document as a “grantor” or “pledgor” (or the equivalent thereof),
(iv) each of the Revolving Credit Facility Subsidiary Guarantors that is also a
Term Loan Subsidiary Guarantor, (v) each other person that has or from time to
time hereafter guarantees any of the U.S. Obligations (as defined in the
Revolving Credit Agreement) and executes and delivers a Revolving Credit
Facility Guarantor Security Document as a “grantor” or “pledgor” (or the
equivalent thereof) (but only if such person has also guaranteed or provided
security for the Term Loan Obligations); (vi) each of the Additional Pari Passu
Subsidiary Guarantors, and (vii) and each other person that has or from time to
time hereafter guarantees any of the Additional Pari Passu Obligations as a
“grantor” or “pledgor” (or the equivalent thereof) (but only if such person has
also guaranteed or provided security for the Term Loan Obligations and the
Revolving Credit Obligations).
 
 
“GSCP” has the meaning assigned to that term in the Recitals to this Agreement.
 
 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement and
all other similar agreements or arrangements designed to alter the risks of any
Person arising from fluctuations in interest rate, currency values or commodity
prices.
 
 
“Indebtedness” means and includes all Obligations that constitute “Indebtedness”
within the meaning of the Term Loan Agreement or the Revolving Credit Agreement,
as applicable.
 
 
“Insolvency or Liquidation Proceeding” means:
 
 
(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code or
any other Bankruptcy Law with respect to any Grantor;
 
 
(b) any other voluntary or involuntary insolvency, reorganization, winding-up or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of their respective assets (other than any merger or
consolidation, liquidation or dissolution not involving bankruptcy or insolvency
that is expressly permitted pursuant to Section 6.03 of the Term Loan Agreement
and of the Revolving Credit Agreement and the comparable provision, if any, of
any Additional Pari Passu Loan Agreement);
 

11 
 

--------------------------------------------------------------------------------

 
 
(c) any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy (other than any merger or consolidation, liquidation or dissolution
not involving bankruptcy or insolvency that is expressly permitted pursuant to
Section 6.03 of the Term Loan Agreement and of the Revolving Credit Agreement
and the comparable provision, if any, of any Additional Pari Passu Loan
Agreement);
 
 
(d) any case or proceeding seeking arrangement, adjustment, protection, relief
or composition of any debt or other property of any Grantor;
 
 
(e) any case or proceeding seeking the entry of an order of relief or the
appointment of a custodian, receiver, trustee or other similar proceeding with
respect to any Grantor or any property or Indebtedness of any Grantor;
 
 
(f) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Grantor; or
 
 
(g) any analogous step or procedure under applicable laws of any jurisdiction.
 
 
“Instruments” means all present and future “instruments” (as defined in Article
9 of the UCC).
 
 
“Intellectual Property” means, collectively, with respect to any Grantor, all
intellectual and similar property rights of every kind and nature, whether
arising under United States, multinational or foreign laws or otherwise,
including Patents, Copyrights, Intellectual Property Licenses, Trademarks, Trade
Secrets, intangible rights in software and databases not otherwise included in
the foregoing, and all rights corresponding thereto throughout the world
(including the right to sue and to collect proceeds), and all embodiments or
fixations thereof and related documentation, registrations and franchises, and
all additions, improvements and accessions to, and Books and Records describing
or used in connection with, any of the foregoing.
 
 
“Intellectual Property Licenses” means, collectively, with respect to each
Grantor, all agreements pursuant to which such Grantor receives or grants any
right in, to, or under Intellectual Property, including license agreements,
distribution agreements and covenants not to sue (regardless of whether such
agreements and covenants are contained within an agreement that also covers
other matters, such as development or consulting) with respect to any Patent,
Trademark, Copyright, Trade Secrets or other Intellectual Property, whether such
Grantor is a licensor or licensee, distributor or distributee under any such
agreement, together with any and all (i) amendments, renewals, extensions,
supplements and continuations thereof, and (ii) income, fees, royalties,
damages, claims and payments now and hereafter due and/or payable there-under
and with respect thereto including damages and payments for past, present or
future infringements or violations thereof.
 
 
“Intercompany Notes” means all indebtedness owing by any of the Company or its
Subsidiaries to any Grantor, whether or not represented by a note or agreement.
 
 
“Intercreditor Agreement Joinder” means an agreement substantially in the form
of Exhibit A attached hereto.
 
 
“Inventory” mean all present and future “inventory” (as defined in Article 9 of
the UCC), and in any event, including all goods held for sale or lease or to be
furnished under contracts of service or so leased or furnished, all raw
materials, work in process, finished goods, and materials used or consumed in
the manufacture, packing, shipping, advertising, selling, leasing, furnishing or
production of such
 

12 
 

--------------------------------------------------------------------------------

 
 
inventory or otherwise used or consumed in any Grantor’s business; the
purchaser’s interest in any goods being manufactured pursuant to any contract or
other arrangement with a supplier, all goods in transit from suppliers (whether
or not evidenced by a document of title); all goods in which any Grantor has an
interest in mass or a joint or other interest or right of any kind; and all
goods which are returned to or repossessed by any Grantor, all computer programs
embedded in any goods and all accessions thereto and products thereof (in each
case, regardless of whether characterized as inventory under the UCC).
 
 
“Lender” means each Term Loan Lender, each Revolving Credit Lender and each
Additional Pari Passu Lender.
 
 
“Letter of Credit” means any present and future “letter of credit” (as defined
in Article 5 of the UCC).
 
 
“Letter of Credit Right” means any present and future “letter-of-credit right”
(as defined in Article 9 of the UCC).
 
 
“Lien” means, with respect to any Property, (a) any mortgage, deed of trust,
deed to secure debt, lien, pledge, encumbrance, charge, assignment,
hypothecation or security interest in or on such Property, or any arrangement to
provide priority or preference or any filing of any financing statement under
the UCC or any other similar notice of lien under any similar notice or
recording statute of any Governmental Authority, including any easement,
right-of-way or other encumbrance on title to Real Property, in each of the
foregoing cases whether voluntary or imposed by law, (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such Property, (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities, (d) in the case of any investment property or
deposit account, any contract or other agreement under which any third party has
the right to control such investment property or deposit account and (e) any
other agreement intended to give or create any of the foregoing.
 
 
“Mortgaged Premises” means any Real Estate Asset which shall now or hereafter be
subject to a Term Loan Mortgage or an Additional Pari Passu Mortgage.
 
 
“New Agent” has the meaning assigned to that term in Section 5.5.
 
 
“New Debt Notice” has the meaning assigned to that term in Section 5.5.
 
 
“Notice of Occupancy” has the meaning assigned to that term in Section 3.3(b).
 
 
"Notifying Agent" has the meaning assigned to such term in Section 3.3(b).
 
 
“Obligations” means all Revolving Credit Obligations, all Term Loan Obligations
and all Additional Pari Passu Obligations.
 
 
“Patents” means, collectively, all United States and foreign patents, patent
applications, certificates of inventions, and industrial designs, together with
any and all (i) rights and privileges arising under applicable law with respect
to any of the foregoing, (ii) inventions and improvements described and claimed
therein, (iii) reissues, divisions, continuations extensions and
continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements or other violations thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements or other violations thereof.
 

13 
 

--------------------------------------------------------------------------------

 
 
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
 
 
“Plan” means any “Plan” as defined in the Term Loan Agreement.
 
 
“Pledged Collateral” has the meaning assigned to that term in Section 5.4(a).
 
 
“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the Term Loan Agreement, the Revolving Credit Agreement or any
Additional Pari Passu Loan Agreement, continue to accrue after the commencement
of any Insolvency or Liquidation Proceeding or would continue to accrue but for
the commencement of any Insolvency or Liquidation Proceeding, whether or not
such interest, fees, expenses and other charges are allowed or allowable under
the Bankruptcy Law or in any such Insolvency or Liquidation Proceeding.
 
 
“Property” or “property” means any right, title or interest in or to property or
assets of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible and including any ownership interests of any Person.
 
 
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Grantor in any Real Property.
 
 
“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.
 
 
“Records” means all present and future “records” (as defined in Article 9 of the
UCC).
 
 
“Recovery” has the meaning assigned to that term in Section 6.4.
 
 
“Refinance” means, in respect of any Indebtedness, to refinance (including by
means of sale of debt securities to institutional investors), extend, increase,
renew, defease, amend, modify, supplement, restructure, replace (whether upon
termination or otherwise), refund or repay, or to issue other Indebtedness, in
exchange or replacement for, such Indebtedness in whole or in part, and the
terms “Refinanced” and “Refinancing” shall have meanings correlative thereto.
 
 
“Revolving Credit Agreement” has the meaning assigned to that term in the
Recitals to this Agreement.
 
 
“Revolving Credit Claimholders” means, at any relevant time, the holders of
Revolving Credit Obligations at that time, including the Revolving Credit
Lenders, the Issuers (as defined in the Revolving Credit Agreement), the agents
under the Revolving Credit Facility Credit Documents, any Revolving Credit
Facility Approved Counterparties.
 
 
“Revolving Credit Commitments” means the “Revolving Credit Commitments” (as such
term is defined in the Revolving Credit Agreement).
 

14 
 

--------------------------------------------------------------------------------

 
 
“Revolving Credit Facility Administrative Agent” has the meaning assigned to
that term in the preamble to this Agreement.
 
 
“Revolving Credit Facility Agents” means the Revolving Credit Facility
Administrative Agent and the Revolving Credit Facility Collateral Agent.
 
 
“Revolving Credit Facility Approved Counterparty” means the Revolving Credit
Facility Administrative Agent, any Revolving Credit Facility Lender or any
Affiliate of any of them.
 
 
“Revolving Credit Facility Borrowers” means the Company, Solutia Europe
SPRL/BVBA, a private limited liability company incorporated under Belgian law
with registered office Chaussée de Boondael 6, 1050 Bruxelles, registered with
the Crossroads Bank for Enterprises under number 0460.474.440, Commercial Court
of Brussels (formerly known as Solutia Europe SA/NV, a limited liability
company) (“Solutia Europe”); Flexsys SA/NV, a Belgian limited liability company
(“société anonyme”/“naamloze vennootschap”), having its registered office at
Boondaalsesteenweg 6, 1050 Brussels, Belgium and registered with the Legal
Entities Register (RPM/RPR Brussels) under enterprise number 454.045.419, and
any other Person that becomes a “Borrower” under the Revolving Credit Agreement
in accordance with the terms thereof.
 
 
“Revolving Credit Facility Cap Amount” means $450.0 million.
 
 
“Revolving Credit Facility Collateral Agent” has the meaning assigned to that
term in the preamble to this Agreement.
 
 
“Revolving Credit Facility Credit Documents” means the Revolving Credit
Agreement and the other “Loan Documents” (as defined in the Revolving Credit
Agreement), each Cash Management Document and each of the other agreements,
documents and instruments providing for or evidencing any other Revolving Credit
Obligation, and any other document or instrument executed or delivered at any
time in connection with any Revolving Credit Obligations, including any
intercreditor or joinder agreement among holders of Revolving Credit Obligations
to the extent such are effective at the relevant time, as each may be amended,
restated, supplemented, increased, modified, replaced, renewed, extended or
Refinanced from time to time in accordance with the provisions of this
Agreement.
 
 
“Revolving Credit Facility Default” means an “Event of Default” (as defined in
the Revolving Credit Agreement).
 
 
“Revolving Credit Facility Grantor Collateral” means all of the assets and
property of any Grantor, whether real, personal or mixed, with respect to which
a Lien is granted or purported to be granted under the Revolving Credit Grantor
Security Documents as security for any Revolving Credit Obligations.
 
 
“Revolving Credit Facility Grantor Security Documents” means each Revolving
Credit Facility Security Document with respect to which any Grantor is a party.
 
 
“Revolving Credit Facility Security Documents” means the “Security Documents”
(as defined in the Revolving Credit Agreement) and any other agreement, document
or instrument pursuant to which a Lien is granted or purported to be granted to
secure any Revolving Credit Obligations or under which rights or remedies with
respect to such Liens are governed.
 
 
“Revolving Credit Facility Subsidiary Guarantor” means a “Subsidiary Guarantor”
(as defined in the Revolving Credit Agreement).
 

15 
 

--------------------------------------------------------------------------------

 
 
“Revolving Credit Lenders” means the “Lenders” under and as defined in the
Revolving Credit Agreement.
 
 
“Revolving Credit Obligations” means, collectively, (a) the loans made under the
Revolving Credit Agreement, reimbursement obligations in respect of letters of
credit, bank guarantees and similar instruments issued or otherwise outstanding
under the Revolving Credit Agreement and all other amounts, obligations,
covenants and duties owing by the Revolving Credit Facility Borrowers and any
Revolving Credit Facility Subsidiary Guarantors to any Revolving Credit Facility
Agent, any Revolving Credit Lender, any Affiliate of any of them or any
“Indemnitee” (as defined in the Revolving Credit Agreement), of every type and
description (whether by reason of an extension of credit, loan, guaranty,
indemnification or otherwise), present or future, arising under the Revolving
Credit Agreement or any other Revolving Credit Facility Credit Document, whether
direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired and whether or not evidenced by any note, guaranty or other instrument
or for the payment of money, including all fees, interest (including interest
accruing after the maturity of the loans under the Revolving Credit Agreement
and Post-Petition Interest), charges, expenses, attorneys’ fees and
disbursements and other sums chargeable to the Revolving Credit Facility
Borrowers or any Revolving Credit Facility Subsidiary Guarantors under the
Revolving Agreement or any other Revolving Credit Facility Credit Document and
(b) the due and punctual payment and performance of all Cash Management
Obligations of the Revolving Credit Facility Borrowers and any Revolving Credit
Facility Subsidiary Guarantors.
 
 
Notwithstanding the foregoing, if the sum of (x) the aggregate principal amount
of Indebtedness constituting principal outstanding under the Revolving Credit
Agreement and the other Revolving Credit Facility Credit Documents (other than
Indebtedness in respect of Cash Management Obligations of the Revolving Credit
Facility Borrowers and the Revolving Credit Facility Subsidiary Guarantors )
plus (y) the aggregate face amount of any outstanding letters of credit, bank
guarantees and similar instruments issued under the Revolving Credit Agreement,
exceeds the Revolving Credit Facility Cap Amount, then only that portion of such
Indebtedness and such aggregate face amount of letters of credit, bank
guarantees and similar instruments equal to the Revolving Credit Facility Cap
Amount plus Cash Management Obligations of the Revolving Credit Facility
Borrowers and the Revolving Credit Facility Subsidiary Guarantors shall be
included in Revolving Credit Obligations and interest, fees, expenses and
indemnification obligations with respect to such Indebtedness and letters of
credit, bank guarantees and similar instruments shall only constitute Revolving
Credit Obligations to the extent related to Indebtedness and the face amounts of
letters of included in the Revolving Credit Obligations; provided that
notwithstanding the foregoing, “Revolving Credit Obligations” shall include, if
applicable, Indebtedness pursuant to a DIP Financing to the extent permitted
pursuant to Section 6.1(a).
 
 
“Revolving Credit Standstill Period” has the meaning assigned to that term in
Section 3.2(a)(1).
 
 
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
 
 
“Securities Accounts” means all present and future “securities accounts” (as
defined in Article 8 of the UCC), including all cash, funds, “uncertificated
securities” and “securities entitlements” (in each case, as defined in Article 8
of the UCC) from time to time held therein or on deposit therein.
 

16 
 

--------------------------------------------------------------------------------

 
 
“Series” means, with respect to any Additional Pari Passu Obligations, each
Additional Pari Passu Obligations incurred pursuant to any Additional Pari Passu
Loan Agreement, which pursuant to any Additional Joinder Agreement are intended
to constitute Additional Pari Passu Obligations hereunder.
 
 
“Subsidiary” means, with respect to any Person (“parent”), (i) any corporation,
limited liability company, association or other business entity of which more
than 50% of the outstanding Capital Stock having ordinary voting power to elect
a majority of the board of directors of such corporation, limited liability
company, association or other business entity (irrespective of whether at the
time any other class or classes of Capital Stock of such corporation, limited
liability company, association or other business entity shall or might have
voting power upon the occurrence of any contingency) is at the time directly or
indirectly owned by the parent, by the parent and one or more other Subsidiaries
of the parent, or by one or more other Subsidiaries of the parent; (ii) any
partnership of which more than 50% of the outstanding partnership interests
having the power to act as a general partner of such partnership (irrespective
of whether at the time any partnership interests other than general partnership
interests of such partnership shall or might have voting power upon the
occurrence of any contingency) are at the time directly or indirectly owned by
the parent, by the parent and one or more other Subsidiaries of the parent, or
by one or more other Subsidiaries of the parent; or (iii) any other Person that
is otherwise Controlled by the parent, by the parent and one or more other
Subsidiaries of the parent, or by one or more other Subsidiaries of the
parent.  Unless otherwise indicated, when used in this Agreement, the term
“Subsidiary” shall refer to a Subsidiary of the Company.
 
 
“Term Loan Administrative Agent” has the meaning assigned to that term in the
preamble to this Agreement.
 
 
“Term Loan Agents” means the Term Loan Administrative Agent and the Term Loan
Collateral Agent.
 
 
“Term Loan Agreement” has the meaning assigned to that term in the Recitals to
this Agreement, provided that, for purposes of this Agreement only, no
Additional Pari Passu Credit Document shall be deemed to be a Term Loan
Agreement.
 
 
“Term Loan Approved Counterparty” means the counterparty to a Term Loan Hedging
Agreement entered into by the Company or any Term Loan Subsidiary Guarantor.
 
 
“Term Loan Cap Amount” means, at any time, $1.45 billion minus the Indebtedness
constituting outstanding principal with respect to any Additional Pari Passu
Obligations.
 
 
“Term Loan Claimholders” means, at any relevant time, the holders of Term Loan
Obligations at that time, including the Term Loan Lenders, the agents under the
Term Loan Credit Documents, any Term Loan Approved Counterparties.
 
 
“Term Loan Collateral” means all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted or
purported to be granted under any Term Loan Security Documents as security for
any Term Loan Obligations.
 
 
“Term Loan Collateral Agent” has the meaning assigned to that term in the
preamble to this Agreement.
 
 
“Term Loan Credit Documents” means the Term Loan Agreement and the other “Loan
Documents” (as defined in the Term Loan Agreement), each Term Loan Hedging
Agreement and each of
 

17 
 

--------------------------------------------------------------------------------

 
 
the other agreements, documents and instruments providing for or evidencing any
other Term Loan Obligation, and any other document or instrument executed or
delivered at any time in connection with any Term Loan Obligations, including
any intercreditor or joinder agreement among holders of Term Loan Obligations,
to the extent such are effective at the relevant time, as each may be amended,
restated, supplemented, modified, renewed, increased, replaced, extended or
Refinanced from time to time in accordance with the provisions of this
Agreement, provided that, for purposes of this Agreement only, no Additional
Pari Passu Credit Document shall be deemed to be a Term Loan Credit Document.
 
“Term Loan Default” means an “Event of Default” (as defined in the Term Loan
Agreement).
 
 
“Term Loan Hedging Agreement” means each “Pari Passu Secured Hedging Agreement”
(as defined in the Term Loan Agreement).
 
 
“Term Loan Lenders” means the “Lenders” under and as defined in the Term Loan
Agreement.
 
 
“Term Loan Mortgages” means a collective reference to each mortgage, deed of
trust and other document or instrument under which any Lien on any Real Estate
Asset owned by any Grantor is granted to secure any Term Loan Obligations or
under which rights or remedies with respect to any such Liens are governed.
 
“Term Loan Obligations” means, collectively, (a) the loans made under the Term
Loan Agreement and all other amounts, obligations, covenants and duties owing by
the Company and any Term Loan Subsidiary Guarantors to any Term Loan Agent, any
Term Loan Lender, any Affiliate of any of them or any “Indemnitee” (as defined
in the Term Loan Agreement), of every type and description (whether by reason of
an extension of credit, loan, guaranty, indemnification or otherwise), present
or future, arising under the Term Loan Agreement or any other Term Loan Credit
Document, whether direct or indirect (including those acquired by assignment),
absolute or contingent, due or to become due, now existing or hereafter arising
and however acquired and whether or not evidenced by any note, guaranty or other
instrument or for the payment of money, including all fees, interest (including
interest accruing after the maturity of the loans under the Term Loan Agreement
and Post-Petition Interest), charges, expenses, attorneys’ fees and
disbursements and other sums chargeable to the Company or any Term Loan
Subsidiary Guarantor under the Term Loan Agreement or any other Term Loan Credit
Document and (b) the due and punctual payment and performance of all obligations
of the Company and the Term Loan Subsidiary Guarantors under each Term Loan
Hedging Agreement.
 
Notwithstanding the foregoing, if the aggregate amount of Indebtedness
constituting principal outstanding under the Term Loan Agreement and the other
Term Loan Credit Documents (other than Indebtedness in respect of Term Loan
Hedging Agreements) is in excess of the Term Loan Cap Amount, then only that
portion of such Indebtedness equal to the Term Loan Cap Amount plus obligations
in respect of Term Loan Hedging Agreements shall be included in Term Loan
Obligations and interest, fees, expenses and indemnification obligations with
respect to such Indebtedness shall only constitute Term Loan Obligations to the
extent related to Indebtedness included in the Term Loan Obligations; provided
that notwithstanding the foregoing, “Term Loan Obligations” shall include, if
applicable, Indebtedness pursuant to a DIP Financing to the extent permitted
pursuant to Section 6.1(b).
 
“Term Loan Security Documents” means the “Security Documents” (as defined in the
Term Loan Agreement) and any other agreement, document or instrument pursuant to
which a Lien is granted or purported to be granted to secure any Term Loan
Obligations or under which rights or remedies with respect to such Liens are
governed.
 

18 
 

--------------------------------------------------------------------------------

 
 
“Term Loan/Additional Pari Passu Standstill Period” has the meaning assigned to
that term in Section 3.1(a)(1).
 
 
“Term Loan Subsidiary Guarantor” means a “Subsidiary Guarantor” (as defined in
the Term Loan Agreement).
 
 
“Trademarks” means, collectively, all United States, state, and foreign
trademarks,  service marks, certification marks, slogans, logos, certification
marks, trade dress, internet domain names, corporate names, trade names, and
other source or business identifiers, whether registered or unregistered
(whether statutory or common law and whether established or registered in the
United States or any other country or any political subdivision thereof),
together with any and all (i) registrations and applications for any of the
foregoing, (ii) good-will connected with the use thereof and symbolized thereby,
(iii) rights and privileges arising under applicable law with respect to the use
of any of the foregoing, (iv) renewals thereof and amendments thereto, (v)
income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements, dilutions or other
violations thereof, (vi) rights corresponding thereto throughout the world and
(vii) rights to sue for past, present and future infringements, dilutions or
other violations thereof.
 
 
“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how, whether or not such information has been
reduced to a writing or other tangible form, together with all (i) rights and
privileges arising under applicable law with respect to the use of any of the
foregoing, (ii) income, fees, royalties, damages and payments now and hereafter
due and/or payable thereunder and with respect thereto, including damages,
claims and payments for past, present or future misappropriation or other
violations thereof, (iii) rights corresponding thereto throughout the world and
(iv) rights to sue for past, present and future misappropriation or other
violations thereof.
 
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided that in the event that, by reason of mandatory
provisions of law, any of the attachment, perfection or priority of any
Collateral Agent’s or any secured party’s security interest in any Collateral is
governed by the Uniform Commercial Code as in effect from time to time in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.
 
 
1.2. Terms Generally.  The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise:
 
 
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;
 
 
(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;
 
 
(c) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;
 

19 
 

--------------------------------------------------------------------------------

 
 
(d) all references herein to Sections shall be construed to refer to Sections of
this Agreement;
 
 
(e) all references to terms defined in the UCC in effect in the State of New
York shall have the meaning ascribed to them therein (unless otherwise
specifically defined herein); and
 
 
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
 
 
SECTION 2.  Lien Priorities.
 
 
2.1 Relative Priorities.  Notwithstanding the date, time, method, manner or
order of grant, attachment or perfection of any Liens securing the Term Loan
Obligations granted on the Collateral, any Liens securing any Additional Pari
Passu Obligations granted on the Collateral (or any portion thereof) or of any
Liens securing the Revolving Credit Obligations granted on the Collateral and
notwithstanding any provision of any UCC, or any other applicable law or the
Revolving Credit Facility Credit Documents, the Term Loan Credit Documents or
any of the Additional Pari Passu Credit Documents or any defect or deficiencies
in, or failure to perfect, the Liens securing the Revolving Credit
Obligations, the Term Loan Obligations or any Additional Pari Passu Obligations
or any or any other circumstance whatsoever, the Revolving Credit Facility
Collateral Agent, on behalf of itself and the Revolving Credit Claimholders, the
Term Loan Collateral Agent, on behalf of itself and the Term Loan Claimholders
and each Additional Pari Passu Debt Representative, on behalf of itself and the
applicable Series of Additional Pari Passu Claimholders, hereby agree that:
 
 
(a) any Lien on the Current Asset Collateral securing any Revolving Credit
Obligations, whether now or hereafter held by or on behalf of the Revolving
Credit Facility Collateral Agent or any Revolving Credit Claimholders or any
agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be senior
in right, priority, operation and all other respects to all Liens on the Current
Asset Collateral securing any Term Loan Obligations or any Additional Pari Passu
Obligations;
 
 
(b) any Lien on the Fixed Asset Collateral securing any (i) Term Loan
Obligations, whether now or hereafter held by or on behalf of the Term Loan
Collateral Agent, any Term Loan Claimholders or any agent or trustee therefor or
(ii) any Additional Pari Passu Obligations, whether now or hereafter held by or
on behalf of the any Additional Pari Passu Debt Representative, any Additional
Pari Passu Claimholders or any agent or trustee therefore, in each case
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be senior in right, priority, operation and
all other respects to all Liens on the Fixed Asset Collateral securing any
Revolving Credit Obligations; and
 
 
(c) any Lien on the Collateral securing any Term Loan Obligations whether now or
hereafter held by or on behalf of the Term Loan Collateral Agent, any Term Loan
Claimholders or any agent or trustee therefor regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be pari passu in right, priority, operation and all other
respects to all Liens on the Collateral securing any Additional  Pari Passu
Obligations, whether now or hereafter held by or on behalf of such Additional
Pari Passu Debt Representative, such Additional Pari Passu Claimholders or any
agent or trustee therefor regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise.
 
 
20

--------------------------------------------------------------------------------


 
2.2 Prohibition on Contesting Liens.  Each of the Term Loan Collateral Agent,
for itself and on behalf of each Term Loan Claimholder, each Additional Pari
Passu Debt Representative, for itself and on behalf of each applicable Series of
Additional Pari Passu Claimholders and the Revolving Credit Facility Collateral
Agent, for itself and on behalf of each Revolving Credit Claimholder, agrees
that it will not (and hereby waives any right to) contest or support any other
Person in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity or enforceability of a Lien held
by or on behalf of any of the Revolving Credit Claimholders, any of the Term
Loan Claimholders or any of the Additional Pari Passu Claimholders in the
Collateral, or the provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of either Agent or
any Revolving Credit Claimholder, Term Loan Claimholder of any Additional Pari
Passu Claimholder to enforce this Agreement, including the provisions of this
Agreement relating to the priority of the Liens securing the Obligations as
provided in Sections 2.1, 3.1 and 3.2.  The Term Loan Collateral Agent, for
itself and on behalf of each Term Loan Claimholder, and each Additional Pari
Passu Debt Representative, on behalf of itself and the applicable series of
Additional Pari Passu Claimholders acknowledges that the  Revolving Credit
Obligations are secured by collateral granted by European Loan Parties (as such
term is defined in the Revolving Credit Agreement) and, in furtherance of this
agreement, agrees that it will not (and hereby waives any right to) contest or
support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the perfection, priority, validity or
enforceability of a Lien held by or on behalf of any of the Revolving Credit
Claimholders in any such collateral.
 
 
2.3 No New Liens.  So long as the Discharge of Revolving Credit Obligations, the
Discharge of Term Loan Obligations and the Discharge of Additional Pari Passu
Obligations have not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against one or more of the Company or any
other Grantor, the parties hereto agree that neither the Company nor any other
Grantor nor any other Subsidiary that is required to be a Grantor pursuant to
the terms of the Term Loan Credit Documents, shall:
 
 
(a) grant or permit any Liens on any of its property to secure any Term Loan
Obligations unless it has granted or concurrently grants a Lien on such property
to secure the Revolving Credit Obligations and, to the extent applicable and
constituting property that is Common Collateral or is of the type that is meant
to be security for such Additional Pari Passu Obligations, any Series of
Additional Pari Passu Obligations; or
 
 
(b) grant or permit any Liens on any of its property to secure any Revolving
Credit Obligations (other than cash collateralization of Revolving Credit
Obligations consisting of Letters of Credit (as such term is defined in the
Revolving Credit Agreement) unless it has granted or concurrently grants a Lien
on such property to secure the Term Loan Obligations or, to the extent
applicable and constituting property that is Common Collateral or is of the type
that is meant to be security for such Additional Pari Passu Obligations, any
Series of Additional Pari Passu Obligations; or
 
 
(c) grant or permit any Liens on any of its property to secure any Series of
Additional Pari Passu Obligations unless it has granted or concurrently grants
Liens on such property to secure the Term Loan Obligations and the Revolving
Credit Obligations pursuant to the terms of such Credit Agreements.
 
 
To the extent any additional Liens are granted on any asset or property pursuant
to this Section 2.3, the priority of such additional Liens shall be determined
in accordance with Section 2.1.  In addition, to the extent that the foregoing
provisions are not complied with for any reason, without limiting any other
rights and remedies available hereunder, the Revolving Credit Facility
Collateral Agent, on behalf of the Revolving Credit Claimholders, the Term Loan
Collateral Agent, on behalf of the Term Loan
 

21 
 

--------------------------------------------------------------------------------

 
 
Claimholders, and each Additional Pari Passu Debt Representative, on behalf of
the applicable Additional Pari Passu Claimholders, agree that any amounts
received by or distributed to any of them pursuant to or as a result of Liens
granted in contravention of this Section 2.3 shall be subject to Section 4.2.
 
 
2.4 Similar Liens and Agreements.  The parties hereto agree that it is their
intention that the Revolving Credit Facility Grantor Collateral, the Term Loan
Collateral and the Additional Pari Passu Collateral be identical (other than (i)
cash collateralization of Revolving Credit Obligations consisting of Letters of
Credit (as such term is defined in the Revolving Credit Agreement) pursuant to
the terms of the Revolving Credit Agreement and (ii) in the case of Additional
Pari Passu Obligations, property that is not Common Collateral or is not of the
type of property that is meant to be security for such Additional Pari Passu
Obligations).  In furtherance of the foregoing and of Section 8.8, the parties
hereto agree, subject to the other provisions of this Agreement (including
Section 5.3):
 
 
(a) upon request by the Revolving Credit Facility Collateral Agent, the Term
Loan Collateral Agent or any Additional Pari Passu Debt Representative, to
cooperate in good faith from time to time in order to determine the specific
items included in the Revolving Credit Facility Grantor Collateral, the Term
Loan Collateral and the applicable Additional Pari Passu Collateral and the
steps taken to perfect their respective Liens thereon and the identity of the
respective parties obligated under the Revolving Credit Facility Credit
Documents, the Term Loan Credit Documents and the Additional Pari Passu Credit
Documents; and
 
 
(b) that the Revolving Credit Facility Grantor Security Documents, the Term Loan
Security Documents and the Additional Pari Passu Security Documents and
guarantees delivered by Grantors for the Revolving Credit Obligations, the Term
Loan Obligations and, to the extent applicable and practicable, Additional Pari
Passu Obligations, subject to Section 5.3, shall be in all material respects the
same forms of documents other than with respect to differences to reflect the
nature of the lending arrangements and the respective Obligations secured
thereunder and, to the extent relevant, the priority of the Liens granted
thereunder with respect to the Fixed Asset Collateral and the Current Asset
Collateral (and, in the case of Additional Pari Passu Obligations, any
differences reflecting that such Obligations may be secured by only a subset of
the Collateral).
 
 
SECTION 3.  Enforcement.
 
 
3.1 Exercise of Remedies – Restrictions on the Term Loan Collateral Agent and
Additional Pari Passu Debt Representatives.
 
 
(a) Until the Discharge of Revolving Credit Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, the Term Loan Collateral Agent, the Term Loan Claimholders, the
Additional Pari Passu Debt Representatives and the Additional Pari Passu
Claimholders:
 
 
(1) will not seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, or otherwise
exercise or seek to exercise any rights or remedies with respect to any Current
Asset Collateral (including the exercise of any right of setoff or any right
under any Account Agreement with respect to Deposit Accounts or Securities
Accounts) or institute any action or proceeding with respect to such rights or
remedies (including any action of foreclosure); provided that the Term Loan
Collateral Agent or any Additional Pari Passu Debt Representative may exercise
any or all such rights or remedies after the passage of a period of at least 180
days has elapsed since the later of: (A) the date on which any Term Loan Agent
or Additional Pari Passu Debt Representative, as applicable, first declared the
existence of a Term Loan Default or an Additional Pari Passu Loan Default, as
applicable, and demanded the repayment of all the principal amount of any
 

22 
 

--------------------------------------------------------------------------------

 
 
Term Loan Obligations or applicable Additional Pari Passu Obligations, as
applicable; and (B) the date on which the Revolving Credit Facility
Administrative Agent and the other Additional Pari Passu Debt Representatives
received notice from the Term Loan Collateral Agent or any Additional Pari Passu
Debt Representative of such declaration of a Term Loan Default or an Additional
Pari Passu Loan Default, as applicable, and demand for repayment (the “Term
Loan/Additional Pari Passu Standstill Period”); provided, further, that
notwithstanding anything herein to the contrary, in no event shall any of the
Term Loan Collateral Agent, the Term Loan Claimholder, Additional Pari Passu
Debt Representative or Additional Pari Passu Claimholder exercise any rights or
remedies with respect to the Current Asset Collateral (unless (x) the final step
triggering the “one action rule” or any similar legal provision in any
applicable state has occurred and (y) the applicable Term Loan Claimholder or
Additional Pari Passu Claimholder has provided written notice to the Revolving
Credit Claimholders and any other Additional Pari Passu Claimholders no later
than five days prior to the commencement of such final step of its exercise of
any rights or remedies permitted hereunder) if, notwithstanding the expiration
of the Term Loan/Additional Pari Passu Standstill Period, the Revolving Credit
Facility Collateral Agent or Revolving Credit Claimholders shall have commenced
and be diligently pursuing the exercise of their rights or remedies with respect
to all or any material portion of such Collateral (prompt notice of such
exercise to be given to the Term Loan Collateral Agent and any applicable
Additional Pari Passu Debt Representative);
 
 
(2) will not contest, protest or object to, or otherwise interfere with, any
foreclosure proceeding or action brought by the Revolving Credit Facility
Collateral Agent or any Revolving Credit Claimholder or any other exercise by
the Revolving Credit Facility Collateral Agent or any Revolving Credit
Claimholder of any rights and remedies relating to the Current Asset Collateral,
whether under the Revolving Credit Facility Credit Documents or otherwise; and
 
 
(3) subject to their rights under clause (a)(1) above and except as may be
permitted in Section 3.1(c), will not object to the forbearance by the Revolving
Credit Facility Collateral Agent or any of the Revolving Credit Claimholders
from bringing or pursuing any Collateral Enforcement Action;
 
provided that, in the case of (1), (2) and (3) above, the Liens granted to
secure the Term Loan Obligations of the Term Loan Claimholders and the
Additional Pari Passu Obligations of the Additional Pari Passu Claimholders
shall attach to the Proceeds of Collateral (and of Common Collateral, in the
case of Additional Pari Passu Obligations) resulting from any such actions taken
by the Revolving Credit Facility Collateral Agent or any Revolving Credit
Claimholder in accordance with this Agreement (after giving effect to any proper
application of such Proceeds to the Revolving Credit Obligations) subject to the
relative priorities described in Section 2.
 
(b) Until the Discharge of Revolving Credit Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, the Term Loan Collateral Agent, for itself and on behalf of the
Term Loan Claimholders, and each Additional Pari Passu Debt Representative, for
itself and on behalf of the applicable Additional Pari Passu Claimholders,
agrees that the Revolving Credit Facility Collateral Agent and the Revolving
Credit Claimholders shall have the right to enforce rights, exercise remedies
(including set-off and the right to credit bid their debt) and, in connection
therewith (including voluntary Dispositions of Current Asset Collateral by the
respective Grantors after a Revolving Credit Facility Default) make
determinations regarding the release, disposition, or restrictions with respect
to the Current Asset Collateral (including exercising remedies under Account
Agreements with respect to Deposit Accounts or Securities Accounts) without any
consultation with or the consent of the Term Loan Collateral Agent, any Term
Loan Claimholder, any Additional Pari Passu Debt Representative or any
Additional Pari Passu Claimholder; provided that the Lien securing the Term Loan
Obligations and Additional Pari Passu Obligations shall remain on the Proceeds
of Common
 

23 
 

--------------------------------------------------------------------------------

 
 
Collateral (other than those properly applied to the Revolving Credit
Obligations) of such Collateral released or disposed of subject to the relative
priorities described in Section 2.  In exercising rights and remedies with
respect to the Current Asset Collateral, the Term Loan Collateral Agent, for
itself and on behalf of the Term Loan Claimholders, and each Additional Pari
Passu Debt Representative, for itself and on behalf of the applicable Additional
Pari Passu Claimholders agrees that the Revolving Credit Facility Collateral
Agent and the Revolving Credit Claimholders may enforce the provisions of the
Revolving Credit Facility Credit Documents and exercise remedies thereunder, all
in such order and in such manner as they may determine in the exercise of their
sole discretion.  Such exercise and enforcement shall include the rights of an
agent appointed by them to sell or otherwise dispose of the Current Asset
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured creditor
under the UCC (and any similar or equivalent legislation of any applicable
jurisdiction outside the United States) and of a secured creditor under the
Bankruptcy Laws of any applicable jurisdiction.
 
 
(c) Notwithstanding the foregoing, the Term Loan Collateral Agent, and any Term
Loan Claimholder, any Additional Pari Passu Debt Representative or any
Additional Pari Passu Claimholder may:
 
 
(1) file a claim or statement of interest with respect to the Term Loan
Obligations or the applicable Additional Pari Passu Obligations, as applicable;
provided that an Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor;
 
 
(2) take any action in order to create, perfect, preserve or protect its Lien on
any of the Collateral; provided that such action shall not be inconsistent with
the terms of this Agreement and shall not be adverse to the priority status of
the Liens on the Current Asset Collateral, or the rights of the Revolving Credit
Facility Collateral Agent or the Revolving Credit Claimholders to exercise
remedies in respect thereof;
 
 
(3) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Term
Loan Claimholders or the applicable Additional Pari Passu Claimholders, as
applicable, including any claims secured by the Current Asset Collateral, if
any, in each case in accordance with the terms of this Agreement;
 
 
(4) file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Grantors arising under either
any Insolvency or Liquidation Proceeding or applicable non-bankruptcy law, in
each case not inconsistent with the terms of this Agreement;
 
 
(5) vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Term Loan Obligations or
the applicable Additional Pari Passu Obligations and the Fixed Asset Collateral
(that, in the case of Additional Pari Passu Obligations, constitutes Common
Collateral);
 
 
(6) exercise any of its rights or remedies with respect to any of the Collateral
after the termination of the Term Loan/Additional Pari Passu Standstill Period
to the extent permitted by Section 3.1(a)(1); and
 
 
(7) make a cash bid on all or any portion of the Collateral in any foreclosure
proceeding or action.
 

24 
 

--------------------------------------------------------------------------------

 
 
The Term Loan Collateral Agent, on behalf of itself and the Term Loan
Claimholders, and each Additional Pari Passu Debt Representative, on behalf of
itself and the applicable Additional Pari Passu Claimholders, agrees that it
will not take or receive any Current Asset Collateral or any Proceeds of such
Collateral in connection with the exercise of any right or remedy (including
set-off) with respect to any such Collateral in its capacity as a creditor in
violation of this Agreement.  Without limiting the generality of the foregoing,
unless and until, the Discharge of Revolving Credit Obligations has occurred,
except as expressly provided in this Section 3.1(c) and Sections 3.1(a) and
6.3(c)(1), the sole right of the Term Loan Collateral Agent, the Term Loan
Claimholders, any Additional Pari Passu Debt Representative or any Additional
Pari Passu Claimholder with respect to the Current Asset Collateral is to hold a
Lien on such Collateral pursuant to the Term Loan Security Documents or the
applicable Additional Pari Passu Security Documents for the period and to the
extent granted therein and to receive a share of the Proceeds thereof, if any,
after the Discharge of Revolving Credit Obligations has occurred.
 
 
(d) Subject to Sections 3.l(a), 3.1(c) and 6.3(c)(1):
 
 
(1) (x) the Term Loan Collateral Agent, for itself and on behalf of the Term
Loan Claimholders, agrees that the Term Loan Collateral Agent and the Term Loan
Claimholders will not, and (y) each Additional Pari Passu Debt Representative,
for itself and on behalf of the applicable Additional Pari Passu Claimholders,
agrees that such Additional Pari Passu Debt Representative and such applicable
Additional Pari Passu Claimholders will not, except as not prohibited herein,
take any action that would hinder any exercise of remedies under the Revolving
Credit Facility Credit Documents or that is otherwise prohibited hereunder,
including any sale, lease, exchange, transfer or other disposition of the
Current Asset Collateral, whether by foreclosure or otherwise;
 
 
(2) (x) the Term Loan Collateral Agent, for itself and on behalf of the Term
Loan Claimholders, hereby waives any and all rights it or the Term Loan
Claimholders may have and (y) each Additional Pari Passu Debt Representative,
for itself and on behalf of the applicable Additional Pari Passu Claimholders,
hereby waives any and all rights it or the applicable Additional Pari Passu
Claimholders may have in each case, as a junior lien creditor with respect to
the Current Asset Collateral or otherwise to object to the manner in which the
Revolving Credit Facility Collateral Agent or the Revolving Credit Claimholders
seek to enforce or collect the Revolving Credit Obligations or the Liens on the
Current Asset Collateral securing the Revolving Credit Obligations granted in
any of the Revolving Credit Facility Credit Documents or to any action that is
not prohibited by this Agreement, regardless of whether any action or failure to
act by or on behalf of the Revolving Credit Facility Collateral Agent or
Revolving Credit Claimholders is adverse to the interest of the Term Loan
Claimholders or such Additional Pari Passu Claimholders; and
 
 
(3) (x) the Term Loan Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any of the Term Loan Security
Documents or any other Term Loan Credit Document (other than this Agreement)
shall be deemed to restrict in any way the rights and remedies of the Revolving
Credit Facility Collateral Agent or the Revolving Credit Claimholders with
respect to the Current Asset Collateral as set forth in this Agreement and the
Revolving Credit Facility Credit Documents and (y) each Additional Pari Passu
Debt Representative hereby acknowledges and agrees that no covenant, agreement
or restriction contained in any of the applicable Additional Pari Passu Security
Documents or any other Additional Pari Passu Credit Document (other than this
Agreement) shall be deemed to restrict in any way the rights and remedies of the
Revolving Credit Facility Collateral Agent or the Revolving Credit Claimholders
with respect to the Current Asset Collateral as set forth in this Agreement and
the Revolving Credit Facility Credit Documents.
 
 
(e) Except as otherwise specifically set forth in Sections 3.1(a), 3.1(d) and
3.5, the Term Loan Collateral Agent, the Term Loan Claimholders, any Additional
Pari Passu Debt
 

25 
 

--------------------------------------------------------------------------------

 
 
Representative and any Additional Pari Passu Claimholder may exercise rights and
remedies as unsecured creditors against any Grantor (in the case of any Term
Loan Claimholders) or the Company and any applicable Additional Pari Passu
Subsidiary Guarantors (in the case of any Additional Pari Passu Claimholders)
and may exercise rights and remedies with respect to the Fixed Asset Collateral,
in each case, in accordance with the terms of the Term Loan Credit Documents or
the applicable Additional Pari Passu Credit Documents, as applicable, and
applicable law; provided that in the event that any Term Loan Claimholder or any
Additional Pari Passu Claimholder becomes a judgment Lien creditor in respect of
Current Asset Collateral as a result of its enforcement of its rights as an
unsecured creditor with respect to the Term Loan Obligations or the Applicable
Additional Pari Passu Obligations, such judgment Lien shall be subject to the
terms of this Agreement for all purposes (including in relation to the Revolving
Credit Obligations) as the other Liens securing the Term Loan Obligations and
the Additional Pari Passu Obligations are subject to this Agreement.
 
 
(f) Nothing in this Agreement shall prohibit the receipt by the Term Loan
Collateral Agent, any Term Loan Claimholders, any Additional Pari Passu Debt
Representative or any Additional Pari Passu Claimholder of payments of interest,
principal and other amounts owed in respect of the Term Loan Obligations or the
applicable Additional Pari Passu Obligations, so long as such receipt is not the
direct or indirect result of the exercise by the Term Loan Collateral Agent, any
Term Loan Claimholders, any such Additional Pari Passu Debt Representative or
any such Additional Pari Passu Claimholders of rights or remedies as a secured
creditor (including set-off) or enforcement of any Lien held by any of them, in
each case in contravention of this Agreement.  Nothing in this Agreement impairs
or otherwise adversely affects any rights or remedies the Revolving Credit
Facility Collateral Agent or the Revolving Credit Claimholders may have against
the Grantors under the Revolving Credit Facility Credit Documents, other than
with respect to the Fixed Asset Collateral solely to the extent expressly
provided herein.
 
3.2 Exercise of Remedies – Restrictions on the Revolving Credit Facility
Collateral Agent
 
(a) Until the Discharge of Term Loan Obligations and the Discharge of Additional
Pari Passu Obligations have occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against any Grantor, the
Revolving Credit Facility Collateral Agent and the Revolving Credit
Claimholders:
 
(1) will not seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, or otherwise
exercise or seek to exercise any rights or remedies with respect to any Fixed
Asset Collateral or institute any action or proceeding with respect to such
rights or remedies (including any action of foreclosure); provided that the
Revolving Credit Facility Collateral Agent may exercise the rights provided for
in Section 3.3 (with respect to any Access Period) and may exercise any or all
such other rights or remedies after the passage of a period of at least 180 days
has elapsed since the later of: (A) the date on which the Revolving Credit
Facility Administrative Agent or the Revolving Credit Facility Collateral Agent
declared the existence of any Revolving Credit Facility Default and demanded the
repayment of all the principal amount of any Revolving Credit Obligations; and
(B) the date on which the Term Loan Collateral Agent and each Additional Pari
Passu Debt Representative received notice from the Revolving Credit Facility
Collateral Agent of such declaration of a Revolving Credit Facility Default and
demand for repayment (the “Revolving Credit Standstill Period”); provided,
further, that notwithstanding anything herein to the contrary, in no event shall
the Revolving Credit Facility Collateral Agent or any Revolving Credit
Claimholder exercise any rights or remedies (other than those under Section 3.3)
with respect to the Fixed Asset Collateral (unless (x) the final step triggering
the “one action rule” or any similar legal provision in any applicable state has
occurred and (y) the applicable Revolving Credit Claimholder has provided
 

26 
 

--------------------------------------------------------------------------------

 
 
written notice to the Term Loan Claimholders and the Additional Pari Passu
Claimholders no later than five days prior to the commencement of such final
step of its exercise of any rights or remedies permitted hereunder) if,
notwithstanding the expiration of the Revolving Credit Standstill Period, the
Term Loan Collateral Agent, the Term Loan Claimholders, any Additional Pari
Passu Debt Representative or any Series of Additional Pari Passu Claimholders
shall have commenced and be diligently pursuing the exercise of their rights or
remedies with respect to all or any material portion of such Collateral (prompt
notice of such exercise to be given to the Revolving Credit Facility Collateral
Agent);
 
 
(2) will not contest, protest or object to, or otherwise interfere with, any
foreclosure proceeding or action brought by the Term Loan Collateral Agent, any
Term Loan Claimholder, any Additional Pari Passu Debt Representative or any
Additional Pari Passu Claimholder or any other exercise by the Term Loan
Collateral Agent, any Term Loan Claimholder, any Additional Pari Passu Debt
Representative or any Additional Pari Passu Claimholder of any rights and
remedies relating to the Fixed Asset Collateral, whether under the Term Loan
Credit Documents, any Additional Pari Passu Credit Documents or otherwise; and
 
 
(3) subject to their rights under clause (a)(1) above and except as may be
permitted in Section 3.2(c), will not object to the forbearance by the Term Loan
Collateral Agent, the Term Loan Claimholders, any Additional Pari Passu Debt
Representative or any Additional Pari Passu Claimholder from bringing or
pursuing any Collateral Enforcement Action;
 
provided that in the case of (1), (2) and (3) above, the Liens granted to secure
the Revolving Credit Obligations of the Revolving Credit Claimholders shall
attach to any Proceeds resulting from any such actions taken by the Term Loan
Collateral Agent, any Term Loan Claimholder, any Additional Pari Passu Debt
Representative or any Additional Pari Passu Claimholder in accordance with this
Agreement (after giving effect to any proper application of such Proceeds to the
Term Loan Obligations and the Additional Pari Passu Obligations) subject to the
relative priorities described in Section 2.
 
(b) Until the Discharge of Term Loan Obligations and the Discharge of any
applicable Additional Pari Passu Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the Revolving Credit Facility Collateral Agent, on behalf of itself and
the Revolving Credit Claimholders, agrees that the Term Loan Collateral Agent,
the Term Loan Claimholders, the Additional Pari Passu Debt Representatives and
the Additional Pari Passu Claimholders (with respect to such Common Collateral
only) shall have the right to enforce rights, exercise remedies (including
set-off and the right to credit bid their debt) and, in connection therewith
(including voluntary Dispositions of Fixed Asset Collateral by the respective
Grantors after a Term Loan Default or an Additional Pari Passu Default) make
determinations regarding the release, disposition, or restrictions with respect
to the Fixed Asset Collateral without any consultation with or the consent of
the Revolving Credit Facility Collateral Agent or any Revolving Credit
Claimholder; provided that the Lien securing the Revolving Credit Obligations
shall remain on the Proceeds (other than those properly applied to the Term Loan
Obligations and the Additional Pari Passu Obligations) of such Collateral
released or disposed of subject to the relative priorities described in Section
2.  In exercising rights and remedies with respect to the Fixed Asset
Collateral, the Revolving Credit Facility Collateral Agent, on behalf of itself
and the Revolving Credit Claimholders, agrees that the Term Loan Collateral
Agent, the Term Loan Claimholders, the Additional Pari Passu Debt
Representatives and the Additional Pari Passu Claimholders may enforce the
provisions of the Term Loan Credit Documents and the Additional Pari Passu
Credit Documents, as applicable, and exercise remedies thereunder, all in such
order and in such manner as they may determine in the exercise of their sole
discretion.  Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of the Fixed Asset Collateral
upon foreclosure, to incur expenses in connection with such sale or disposition,
and to exercise all the rights and remedies of a secured creditor under the UCC
(and any similar or
 

27 
 

--------------------------------------------------------------------------------

 
 
equivalent legislation of any applicable jurisdiction outside the United States)
and of a secured creditor under the Bankruptcy Laws of any applicable
jurisdiction.
 
 
(c) Notwithstanding the foregoing, the Revolving Credit Facility Collateral
Agent and any Revolving Credit Claimholder may:
 
 
(1) file a claim or statement of interest with respect to the Revolving Credit
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;
 
 
(2) take any action in order to create, perfect, preserve or protect its Lien on
any of the Collateral; provided that such action shall not be inconsistent with
the terms of this Agreement and shall not be adverse to the priority status of
the Liens on the Fixed Asset Collateral, or the rights of the Term Loan
Collateral Agent, any of the Term Loan Claimholders, any Additional Pari Passu
Debt Representative or any Additional Pari Passu Claimholder to exercise
remedies in respect thereof;
 
 
(3) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the
Revolving Credit Claimholders, including any claims secured by the Fixed Asset
Collateral, if any, in each case in accordance with the terms of this Agreement;
 
 
(4) file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Grantors arising under either
any Insolvency or Liquidation Proceeding or applicable non-bankruptcy law, in
each case not inconsistent with the terms of this Agreement;
 
 
(5) vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Revolving Credit
Obligations and the Current Asset Collateral;
 
 
(6) exercise any of its rights or remedies with respect to any of the Collateral
after the termination of the Revolving Credit Standstill Period to the extent
permitted by Section 3.2(a)(1); and
 
 
(7) make a cash bid on all or any portion of the Collateral in any foreclosure
proceeding or action.
 
 
The Revolving Credit Facility Collateral Agent, on behalf of itself and the
Revolving Credit Claimholders, agrees that it will not take or receive any Fixed
Asset Collateral or any Proceeds of such Collateral in connection with the
exercise of any right or remedy (including set-off) with respect to any such
Collateral in its capacity as a creditor in violation of this
Agreement.  Without limiting the generality of the foregoing, unless and until
the Discharge of Term Loan Obligations and, to the extent applicable with
respect to any specific Common Collateral, the Discharge of Additional Pari
Passu Obligations has occurred, except as expressly provided in this Section
3.2(c) and Sections 3.2(a), 3.3 and 6.3(c)(2), the sole right of the Revolving
Credit Facility Collateral Agent and the Revolving Credit Claimholders with
respect to the Fixed Asset Collateral is to hold a Lien on such Collateral
pursuant to the Revolving Credit Facility Security Documents for the period and
to the extent granted therein and to receive a share of the Proceeds thereof, if
any, after the Discharge of Term Loan Obligations and, to the extent applicable
with respect to any specific Common Collateral, the Discharge of Additional Pari
Passu Obligations has occurred.
 
 
28

--------------------------------------------------------------------------------


(d) Subject to Sections 3.2(a), 3.2(c), 3.3 and 6.3(c)(2):
 
 
(1) the Revolving Credit Facility Collateral Agent, for itself and on behalf of
the Revolving Credit Claimholders, agrees that the Revolving Credit Facility
Collateral Agent and the Revolving Credit Claimholders will not, except as not
prohibited herein, take any action that would hinder any exercise of remedies
under the Term Loan Credit Documents or the Additional Pari Passu Credit
Documents, or that is otherwise prohibited hereunder, including any sale, lease,
exchange, transfer or other disposition of the Fixed Asset Collateral, whether
by foreclosure or otherwise;
 
 
(2) the Revolving Credit Facility Collateral Agent, for itself and on behalf of
the Revolving Credit Claimholders, hereby waives any and all rights it or the
Revolving Credit Claimholders may have as a junior lien creditor with respect to
the Fixed Asset Collateral or otherwise to object to the manner in which the
Term Loan Collateral Agent, the Term Loan Claimholders, any Additional Pari
Passu Debt Representative or the Additional Pari Passu Claimholders seek to
enforce or collect the Term Loan Obligations, or the applicable Additional Pari
Passu Obligations, as applicable, or the Liens on the Fixed Asset Collateral
securing the Term Loan Obligations granted in any of the Term Loan Credit
Documents or to any action that is not prohibited by this Agreement, regardless
of whether any action or failure to act by or on behalf of the Term Loan
Collateral Agent, the Term Loan Claimholders, any Additional Pari Passu Debt
Representative or the Additional Pari Passu Claimholders is adverse to the
interest of the Revolving Credit Claimholders; and
 
 
(3) the Revolving Credit Facility Collateral Agent hereby acknowledges and
agrees that no covenant, agreement or restriction contained in any of the
Revolving Credit Facility Security Documents or any other Revolving Credit
Facility Credit Document (other than this Agreement) shall be deemed to restrict
in any way the rights and remedies of the Term Loan Collateral Agent, the Term
Loan Claimholders, any Additional Pari Passu Debt Representative or the
Additional Pari Passu Claimholders, with respect to the Fixed Asset Collateral
as set forth in this Agreement, the Term Loan Credit Documents and the
Additional Pari Passu Credit Documents.
 
 
(e) Except as otherwise specifically set forth in Sections 3.2(a), 3.2(d) and
3.5, the Revolving Credit Facility Collateral Agent and the Revolving Credit
Claimholders may exercise rights and remedies as unsecured creditors against any
Grantor and may exercise rights and remedies with respect to the Current Asset
Collateral, in each case, in accordance with the terms of the Revolving Credit
Facility Credit Documents and applicable law; provided that in the event that
any Revolving Credit Claimholder becomes a judgment Lien creditor in respect of
Fixed Asset Collateral as a result of its enforcement of its rights as an
unsecured creditor with respect to the Revolving Credit Obligations, such
judgment Lien shall be subject to the terms of this Agreement for all purposes
(including in relation to the Term Loan Obligations and, to the extent
applicable with respect to any specific Common Collateral, any Additional Pari
Passu Obligations) as the other Liens securing the Revolving Credit Obligations
are subject to this Agreement.
 
 
(f) Nothing in this Agreement shall prohibit the receipt by the Revolving Credit
Facility Collateral Agent or any Revolving Credit Claimholders of payments of
interest, principal and other amounts owed in respect of the Revolving Credit
Obligations so long as such receipt is not the direct or indirect result of the
exercise by the Revolving Credit Facility Collateral Agent or any Revolving
Credit Claimholders of rights or remedies as a secured creditor (including
set-off) or enforcement of any Lien held by any of them, in each case in
contravention of this Agreement.  Nothing in this Agreement impairs or otherwise
adversely affects any rights or remedies the Term Loan Collateral Agent or the
Term Loan Claimholders, any Additional Pari Passu Debt Representative or the
Additional Pari Passu Claimholders may have against the Grantors under the Term
Loan Credit Documents and the Additional
 

29 
 

--------------------------------------------------------------------------------

 

Pari Passu Credit Documents, other than with respect to the Current Asset
Collateral solely to the extent expressly provided herein.
 
 
3.3 Exercise of Remedies – Collateral Access Rights
 
(a) The Revolving Credit Facility Collateral Agent, the Term Loan Collateral
Agent and each Additional Pari Passu Debt Representative agree not to commence
any Collateral Enforcement Action until the earlier to occur of (i) delivery of
an Enforcement Notice to each other Agent and (ii) the date on which any
Insolvency or Liquidation Proceeding is commenced by or against any Grantor
(provided that in the case of this clause (ii), the relevant Agent shall deliver
an Enforcement Notice to the other Agent promptly following commencement of any
such Collateral Enforcement Action).  Subject to the provisions of Sections 3.1
and 3.2 above, any Agent may, to the extent permitted by applicable law, join in
any judicial proceedings commenced by another Agent to enforce Liens on the
Collateral, provided that no Agent, nor any of the Revolving Credit
Claimholders, the Term Loan Claimholders or the Additional Pari Passu
Claimholders, as the case may be, shall interfere with the Collateral
Enforcement Actions of another with respect to Collateral in which such other
party has the benefit of the priority Lien in accordance herewith.
 
 
(b) If either (x) the Term Loan Collateral Agent, or any agent or representative
of the Term Loan Collateral Agent, or any receiver, or (y) any Additional Pari
Passu Debt Representative or any representative of such Additional Pari Passu
Debt Representative, or any receiver shall obtain possession or physical control
of any of the Mortgaged Premises, the Term Loan Collateral Agent or such
Additional Pari Passu Debt Representative shall promptly notify the Revolving
Credit Facility Collateral Agent of that fact (such notice, a “Notice of
Occupancy”) and the Revolving Credit Facility Collateral Agent shall, within ten
Business Days thereafter, notify such Agent sending the Notice of Occupancy
(hereinafter, the “Notifying Agent”) as to whether the Revolving Credit Facility
Collateral Agent desires to exercise access rights under this Agreement (such
notice, an “Access Acceptance Notice”), at which time the parties shall confer
in good faith to coordinate with respect to the Revolving Credit Facility
Collateral Agent’s exercise of such access rights; provided, that it is
understood and agreed that the Notifying Agent shall obtain possession or
physical control of the Mortgaged Premises in the manner provided in the
applicable Term Loan Security Documents or Additional Pari Passu Security
Documents.  Access rights may apply to differing parcels of Mortgaged Premises
at differing times, in which case, a differing Access Period may apply to each
such parcel.  In the event that the Revolving Credit Facility Collateral Agent
elects to exercise its access rights as provided in this Agreement, the
Notifying Agent agrees, for itself and on behalf of the Term Loan Claimholders
or the applicable Additional Pari Passu Claimholders, as applicable, that in the
event that any Term Loan Claimholder or applicable Additional Pari Passu
Claimholder, as applicable, exercises its rights to sell or otherwise dispose of
any Mortgaged Premises, whether before or after the delivery of a Notice of
Occupancy to the Revolving Credit Facility Collateral Agent, the Notifying Agent
shall (i) provide access rights to the Revolving Credit Facility Collateral
Agent for the duration of the Access Period in accordance with this Agreement
and (ii) if such a sale or other disposition occurs prior to the Revolving
Credit Facility Collateral Agent delivering an Access Acceptance Notice during
the time period provided therefor, or if applicable, the expiration of the
applicable Access Period, shall ensure that the purchaser or other transferee of
such Mortgaged Premises provides the Revolving Credit Facility Collateral Agent
the opportunity to exercise its access rights, and upon delivery of an Access
Acceptance Notice to such purchaser or transferee, continued access rights to
the Revolving Credit Facility for the duration of the applicable Access Period,
in the manner and to the extent required by this Agreement.
 
(c) Upon delivery of notice to the Notifying Agent by the Revolving Credit
Facility Collateral Agent as provided in Section 3.3(b), the Access Period shall
commence for the subject parcel of Mortgaged Premises.  During the Access
Period, the Revolving Credit Facility Collateral Agent and its
 

30 
 

--------------------------------------------------------------------------------

 
 
agents, representatives and designees shall have a non-exclusive right to have
access to, and a rent free right to use, the Fixed Asset Collateral for the
purpose of arranging for and effecting the sale or disposition of Current Asset
Collateral, including the production, completion, packaging and other
preparation of such Current Asset Collateral for sale or disposition.  During
any such Access Period, the Revolving Credit Facility Collateral Agent and its
agents, representatives and designees (and Persons employed on their respective
behalves), may continue to operate, service, maintain, process and sell the
Current Asset Collateral, as well as to engage in bulk sales of Current Asset
Collateral.  The Revolving Credit Facility Collateral Agent shall take proper
care of any Fixed Asset Collateral that is used by the Revolving Credit Facility
Collateral Agent during the Access Period and repair and replace any damage
(ordinary wear-and-tear excepted) caused by the Revolving Credit Facility
Collateral Agent or its agents, representatives or designees and the Revolving
Credit Facility Collateral Agent shall comply with all applicable laws in
connection with its use or occupancy of the Fixed Asset Collateral.  The
Revolving Credit Facility Collateral Agent and the Revolving Credit Claimholders
shall (to the extent that there are sufficient available proceeds of Current
Asset Collateral for the purposes of paying such indemnity) indemnify and hold
harmless the Term Loan Collateral Agent, the Term Loan Claimholders, the
Additional Pari Passu Debt Representatives and the Additional Pari Passu
Claimholders for any injury or damage to Persons or property caused by the acts
or omissions of Persons under its control.  The Revolving Credit Facility
Collateral Agent and the Notifying Agent shall cooperate and use reasonable
efforts to ensure that their activities during the Access Period as described
above do not interfere materially with the activities of the other as described
above, including the right of the Notifying Agent to commence foreclosure of the
Term Loan Mortgages or the Additional Pari Passu Mortgages, as applicable, to
show the Fixed Asset Collateral to prospective purchasers and to ready the Fixed
Asset Collateral for sale.
 
 
(d) If any order or injunction is issued or stay is granted or otherwise comes
into force which prohibits the Revolving Credit Facility Collateral Agent from
exercising any of its rights hereunder, then at the Revolving Credit Facility
Collateral Agent’s option, the Access Period granted to the Revolving Credit
Facility Collateral Agent under this Section 3.3 shall be stayed during the
period of such prohibition and shall continue thereafter for the number of days
remaining as required under this Section 3.3.  If the Term Loan Collateral Agent
or any Additional Pari Passu Debt Representative shall foreclose or otherwise
sell any of the Fixed Asset Collateral, the Term Loan Collateral Agent or such
Additional Pari Passu Debt Representative, as applicable, will notify the buyer
thereof of the existence of this Agreement and that the buyer is acquiring the
Fixed Asset Collateral subject to the terms of this Agreement.
 
 
3.4 Exercise of Remedies – Intellectual Property Rights/Access to
Information.  The Term Loan Collateral Agent, on behalf of itself and the Term
Loan Claimholders, hereby grants (to the full extent of the Term Loan Collateral
Agent’s rights and interests therein) and each Additional Pari Passu Debt
Representative, on behalf of itself and the Additional Pari Passu Claimholders,
hereby grants (to the full extent of such Additional Pari Passu’s Agent’s rights
and interests therein) the Revolving Credit Facility Collateral Agent and its
agents, representatives and designees, (a) a royalty free, rent free
non-exclusive worldwide license (or sublicense, as applicable, subject to the
terms of the underlying license) and lease (or sublease, as applicable, subject
to the terms of the underlying lease) to use all of the Fixed Asset Collateral
constituting Intellectual Property, solely to the extent necessary to complete
the sale, lease transfer or other disposition of inventory and (b) a royalty
free nonexclusive worldwide license (or sublicense, subject to the terms of the
underlying license) (which will be binding on any successor or assignee of the
Intellectual Property) to use any and all Intellectual Property, in each case,
at any time in connection with its Collateral Enforcement Action; provided that
the royalty free, rent free non-exclusive license (or sublicense, as applicable)
and lease (or sublease, as applicable) granted in clause (a) shall immediately
expire upon the earlier of (i) the sale, lease, transfer or other disposition of
all such inventory and (ii) the occurrence of the Discharge of Revolving Credit
Obligations.
 

31 
 

--------------------------------------------------------------------------------

 
 
3.5 Exercise of Remedies – Set Off and Tracing of and Priorities in Proceeds.
 
 
(a) The Revolving Credit Facility Collateral Agent, for itself and on behalf of
the Revolving Credit Claimholders, acknowledges and agrees that, to the extent
the Revolving Credit Facility Collateral Agent or any Revolving Credit
Claimholder exercises its rights of setoff against any Grantors’ Deposit
Accounts or Securities Accounts that contain identifiable Proceeds of Fixed
Asset Collateral, a percentage of the amount of such setoff equal to the
percentage that such Proceeds bear to the total amount on deposit in or credited
to the balance of such Deposit Accounts or Securities Accounts shall be deemed
to constitute Fixed Asset Collateral, which amount shall be held and distributed
pursuant to Section 4.3; provided that the foregoing shall not apply to any
setoff by the Revolving Credit Facility Collateral Agent against any Current
Asset Collateral to the extent applied to the payment of Revolving Credit
Obligations.
 
 
(b) The Term Loan Collateral Agent, for itself and on behalf of the Term Loan
Claimholders, and each Additional Pari Passu Collateral Agent, for itself and on
behalf of the applicable Additional Pari Passu Claimholders, also agrees that
prior to an issuance of an Enforcement Notice, all funds deposited in a Deposit
Account or a Securities Account that is subject to an Account Agreement in favor
of the Revolving Credit Facility Collateral Agent and constitutes Current Asset
Collateral and then applied to the Revolving Credit Obligations shall be treated
as Current Asset Collateral and, unless the Revolving Credit Facility Collateral
Agent has actual knowledge to the contrary, any claim that payments made to the
Revolving Credit Facility Collateral Agent through the Deposit Accounts and
Securities Accounts that are subject to such Account Agreements, are Proceeds of
or otherwise constitute Fixed Asset Collateral are waived by the Term Loan
Collateral Agent, the Term Loan Claimholders, the Additional Pari Passu Debt
Representatives and the Additional Pari Passu Claimholders.
 
 
(c) The Revolving Credit Facility Collateral Agent, for itself and on behalf of
the Revolving Credit Claimholders, the Term Loan Collateral Agent, for itself
and on behalf of the Term Loan Claimholders, and each Additional Pari Passu
Collateral Agent, for itself and on behalf of the applicable Additional Pari
Passu Claimholders, further agree that prior to an issuance of an Enforcement
Notice, any Proceeds of Collateral, whether or not deposited in a Deposit
Account or a Securities Account subject to an Account Agreement in favor of the
Revolving Credit Facility Collateral Agent, shall not (as between the Agents,
the Revolving Credit Claimholders, the Term Loan Claimholders and the Additional
Pari Passu Claimholders) be treated as Proceeds of Collateral for purposes of
determining the relative priorities in the Collateral.
 
 
SECTION 4.  Payments.
 
4.1 Application of Proceeds.
 
(a) So long as the Discharge of Revolving Credit Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor, all Current Asset Collateral or Proceeds thereof received
in connection with the sale or other disposition of, or collection on, such
Collateral upon the exercise of remedies by the Revolving Credit Facility
Collateral Agent or any Revolving Credit Claimholder, shall be applied by the
Revolving Credit Facility Collateral Agent to the Revolving Credit Obligations
in such order as specified in the relevant Revolving Credit Facility Credit
Documents.  Upon the Discharge of Revolving Credit Obligations, (A) if the
Discharge of Term Loan Obligations and the Discharge of the Additional Pari
Passu Obligations have not occurred, the Revolving Credit Facility Collateral
Agent shall deliver to the Designated Fixed Asset Collateral Representative, any
Common Collateral and Proceeds of Common Collateral held by it as a result of
the exercise of remedies in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct to be
applied on a ratable basis based on the amount
 

32 
 

--------------------------------------------------------------------------------

 
 
of Term Loan Obligations then outstanding and the amount of Additional Pari
Passu Obligations then outstanding, in each case secured by such Common
Collateral under the respective Term Loan Credit Documents and Additional Pari
Passu Credit Documents (it being understood that in each case, such proceeds
shall be distributed by each Agent in such order specified in the Term Loan
Credit Documents or the Additional Pari Passu Credit Documents, as applicable)
or (B) if the Discharge of Term Loan Obligations has occurred but the Discharge
of the Additional Pari Passu Obligations has not occurred, to Designated Fixed
Asset Collateral Agent for distribution in accordance with the applicable
Additional Pari Passu Credit Documents, or (C) if the Discharge of the
Additional Pari Passu Obligations has occurred (or no Additional Pari Passu
Obligations are otherwise outstanding for any reason) but the Discharge of Term
Loan Obligations has not occurred, to the Term Loan Administrative Agent for
distribution in accordance with the Term Loan Agreement, or (D) if the Discharge
of Term Loan Obligations and the Discharge of the Additional Pari Passu
Obligations have occurred, the Revolving Credit Facility Collateral Agent shall
direct and deliver such Collateral and Proceeds of Collateral held by it as a
result of the exercise of remedies as a court of competent jurisdiction directs.
 
 
(b) So long as the Discharge of Term Loan Obligations and the Discharge of the
Additional Pari Passu Obligations have not occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, all Fixed Asset Collateral or Proceeds thereof received in connection
with the sale or other disposition of, or collection on, such Collateral upon
the exercise of remedies by the Term Loan Collateral Agent, any Term Loan
Claimholder, any Additional Pari Passu Debt Representative or any Additional
Pari Passu Claimholder shall be applied on a ratable basis based on the amount
of Term Loan Obligations and Additional Pari Passu Obligations secured by such
Common Collateral outstanding under the respective Term Loan Credit Documents
and Additional Pari Passu Credit Documents (it being understood that in each
case, such proceeds shall be distributed by each Agent in such order specified
in the Term Loan Credit Documents or the applicable Additional Pari Passu Credit
Documents).  Upon the Discharge of Term Loan Obligations and, to the extent
applicable with respect to Fixed Asset Collateral or proceeds thereof
constituting Common Collateral, upon the Discharge of the Additional Pari Passu
Obligations, (A) if the Discharge of Revolving Credit Obligations has not
occurred, the Term Loan Collateral Agent (to the extent it holds Collateral or
Proceeds of Collateral) and the applicable Additional Pari Passu Debt
Representatives (to the extent any such Additional Pari Passu Debt
Representative holds Collateral or the Proceeds thereof) shall deliver to the
Revolving Credit Facility Collateral Agent any Collateral and Proceeds of
Collateral held by it as a result of the exercise of remedies in the same form
as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct to be applied by the Revolving Credit Facility
Collateral Agent to the Revolving Credit Obligations in such order as specified
in the Revolving Credit Facility Security Documents or (B) if the Discharge of
Revolving Credit Obligations has occurred, the Term Loan Collateral Agent (to
the extent it holds Collateral or Proceeds of Collateral) and the applicable
Additional Pari Passu Debt Representatives (to the extent any such Additional
Pari Passu Debt Representative holds Collateral or the Proceeds thereof) shall
direct and deliver such Collateral and Proceeds of Collateral held by it as a
result of the exercise of remedies as a court of competent jurisdiction directs.
 
 
4.2 Payments Over in Violation of Agreement.  So long as neither the Discharge
of Revolving Credit Obligations nor both the Discharge of Term Loan Obligations
and the Discharge of the Additional Pari Passu Obligations has occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, any Collateral or Proceeds thereof (including assets or Proceeds
subject to Liens referred to in the final sentence of Section 2.3) received by
any Agent or any Term Loan Claimholders, Revolving Credit Claimholders or
Additional Pari Passu Claimholders in connection with the exercise of any right
or remedy (including set-off) relating to the Collateral in contravention of
this Agreement shall be segregated and held in trust for and on behalf of, and
forthwith paid over to, the appropriate Agent for the benefit of the Term Loan
Claimholders, the Revolving Credit Claimholders, or Additional Pari Passu
Claimholders, as the case may be, in the same form as received,
 

33 
 

--------------------------------------------------------------------------------

 
 
with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct.  Each Agent is hereby authorized by each other Agent to make
any such endorsements as agent for the other Agents or any Term Loan
Claimholders or Revolving Credit Claimholders or Additional Pari Passu
Claimholders, as the case may be.  This authorization is coupled with an
interest and is irrevocable until all of the Discharge of Revolving Credit
Obligations, the Discharge of Term Loan Obligations, and the Discharge of the
Additional Pari Passu Obligations have occurred.
 
 
4.3 Application of Payments.  Subject to the other terms of this Agreement, all
payments received by (a) the Revolving Credit Facility Collateral Agent or the
Revolving Credit Claimholders may be applied, reversed and reapplied, in whole
or in part, to the Revolving Credit Obligations to the extent provided for in
the Revolving Credit Facility Credit Documents, (b) the Term Loan Collateral
Agent or the Term Loan Claimholders may be applied, reversed and reapplied, in
whole or in part, to the Term Loan Obligations to the extent provided for in the
Term Loan Credit Documents, and (c) each Additional Pari Passu Debt
Representative or the applicable Additional Pari Passu Claimholders may be
applied, reversed and reapplied, in whole or in part, to the applicable
Additional Pari Passu Obligations to the extent provided for in the applicable
Additional Pari Passu Credit Documents.
 
 
4.4 Reinstatement.
 
 
(a) To the extent any payment with respect to any Revolving Credit Obligation
(whether by or on behalf of any Grantor, as Proceeds of security, enforcement of
any right of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in any respect, set aside or required to be paid to a debtor in
possession, any Term Loan Claimholders or Additional Pari Passu Claimholders,
receiver or similar Person, whether in connection with any Insolvency or
Liquidation Proceeding or otherwise, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the Revolving Credit Claimholders, the Term
Loan Claimholders and the Additional Pari Passu Claimholders, be deemed to be
reinstated and outstanding as if such payment had not occurred.  To the extent
that any interest, fees, expenses or other charges (including Post-Petition
Interest) to be paid pursuant to the Revolving Credit Facility Credit Documents
are disallowed by order of any court, including by order of a Bankruptcy Court
in any Insolvency or Liquidation Proceeding, such interest, fees, expenses and
charges (including Post-Petition Interest) shall, as among the Revolving Credit
Claimholders, the Term Loan Claimholders and the Additional Pari Passu
Claimholders, be deemed to continue to accrue and be added to the amount to be
calculated as the “Revolving Credit Obligations.”
 
 
(b) To the extent any payment with respect to any Term Loan Obligation or any
Additional Pari Passu Obligation (whether by or on behalf of any Grantor, as
Proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be a fraudulent conveyance or a preference in any respect, set aside
or required to be paid to a debtor in possession, any Revolving Credit
Claimholders or any other Additional Pari Passu Claimholders, receiver or
similar Person, whether in connection with any Insolvency or Liquidation
Proceeding or otherwise, then the obligation or part thereof originally intended
to be satisfied shall, for the purposes of this Agreement and the rights and
obligations of the Term Loan Claimholders, the Revolving Credit Claimholders and
any other Additional Pari Passu Claimholders, be deemed to be reinstated
and outstanding as if such payment had not occurred.  To the extent that any
interest, fees, expenses or other charges (including Post-Petition Interest) to
be paid pursuant to the Term Loan Credit Documents are disallowed by order of
any court, including by order of a Bankruptcy Court in any Insolvency or
Liquidation Proceeding, such interest, fees, expenses and charges (including
Post-Petition Interest) shall, as between the Term Loan Claimholders and the
Revolving Credit Claimholders, be deemed to continue to accrue and be added to
the amount to be calculated as the “Term Loan Obligations.”
 
34

--------------------------------------------------------------------------------


 
SECTION 5.  Other Agreements.
 
5.1 Releases.
 
 
(a) (i) If in connection with the exercise of the Revolving Credit Facility
Collateral Agent’s remedies in respect of any Collateral as provided for in
Section 3.1, the Revolving Credit Facility Collateral Agent, for itself or on
behalf of any of the Revolving Credit Claimholders, releases any of its Liens on
any part of the Current Asset Collateral, then the Liens, if any, of the Term
Loan Collateral Agent, for itself or for the benefit of the Term Loan
Claimholders, and the Liens, if any, of the Additional Pari Passu Debt
Representative, for itself or for the benefit of the Additional Pari Passu
Claimholders on the Current Asset Collateral sold or disposed of in connection
with such exercise, shall be automatically, unconditionally and simultaneously
released.  The Term Loan Collateral Agent, for itself or on behalf of any such
Term Loan Claimholders, and the Additional Pari Passu Debt Representative, for
itself or for the benefit of the Additional Pari Passu Claimholders, promptly
shall execute and deliver to the Revolving Credit Facility Collateral Agent or
such Grantor such termination statements, releases and other documents as the
Revolving Credit Facility Collateral Agent or such Grantor may request to
effectively confirm such release.
 
 
(ii)           If in connection with the exercise of the Term Loan Collateral
Agent’s remedies or the Additional Pari Passu Representative’s remedies in
respect of any Fixed Asset Collateral as provided for in Section 3.2, the Term
Loan Collateral Agent, for itself or on behalf of any of the Term Loan
Claimholders and the applicable Additional Pari Passu Debt Representative, on
behalf of any of the Additional Pari Passu Claimholders, each release their
respective Liens on any part of the Fixed Asset Collateral, then the Liens, if
any, of the Revolving Credit Facility Collateral Agent, for itself or for the
benefit of the Revolving Credit Claimholders, on such Fixed Asset Collateral
sold or disposed of in connection with such exercise, shall be automatically,
unconditionally and simultaneously released.  The Revolving Credit Facility
Collateral Agent, for itself or on behalf of any such Revolving Credit
Claimholders, promptly shall execute and deliver to the Term Loan Collateral
Agent, the applicable Additional Pari Passu Debt Representative or such Grantor
such termination statements, releases and other documents as the Term Loan
Collateral Agent or such Grantor may request to effectively confirm such
release.
 
 
(b) If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral (collectively, a “Disposition”) permitted under
the terms of each of the Revolving Credit Facility Credit Documents, the Term
Loan Credit Documents and the applicable Additional Pari Passu Credit Documents,
if any (other than in connection with the exercise of the respective Agent’s
rights and remedies in respect of the Collateral as provided for in Sections 3.1
and 3.2), (i) the Revolving Credit Facility Collateral Agent, for itself or on
behalf of any of the Revolving Credit Claimholders, releases any of its Liens on
any part of the Current Asset Collateral, in each case other than (A) in
connection with the Discharge of Revolving Credit Obligations or (B) after the
occurrence and during the continuance of a Term Loan Default or Additional Pari
Passu Loan Default, then the Liens, if any, of the Term Loan Collateral Agent,
for itself or for the benefit of the Term Loan Claimholders, and the Liens, if
any, of the applicable Additional Pari Passu Debt Representative, for itself and
for the benefit of the applicable Additional Pari Passu Claimholders, on such
Collateral shall, in each case, be automatically, unconditionally and
simultaneously released, and (ii) the Term Loan Collateral Agent, for itself or
on behalf of any of the Term Loan Claimholders, and each applicable Additional
Pari Passu Debt Representative, for itself and for the benefit of the applicable
Additional Pari Passu Claimholders, releases any of its Liens on any part of the
Fixed Asset Collateral, in each case other than (A) in connection with the
Discharge of Term Loan Obligations or the Discharge of Additional Pari Passu
Obligations, or (B) after the occurrence and during the continuance of a
Revolving Credit Facility Default, then the Liens, if any, of the Revolving
Credit Facility Collateral Agent, for itself or for the benefit of the
 

35 
 

--------------------------------------------------------------------------------

 
 
Revolving Credit Claimholders, on such Collateral (and, if such Collateral
includes the Capital Stock of any Subsidiary, the Liens on Collateral owned by
such Subsidiary) shall be automatically, unconditionally and simultaneously
released.  The Revolving Credit Facility Collateral Agent, Term Loan Collateral
Agent, each for itself and on behalf of any such Revolving Credit Claimholders
or Term Loan Claimholders, and each Additional Pari Passu Debt Representative,
for itself and for the benefit of the applicable Additional Pari Passu
Claimholders, as the case may be, each shall promptly execute and deliver to
each other Agent or such Grantor such termination statements, releases and other
documents as such other Agent or such Grantor may request to effectively confirm
such release.
 
 
(c) Until the Discharge of Revolving Credit Obligations, the Discharge of Term
Loan Obligations and the Discharge of the Additional Pari Passu Obligations
shall occur, the Revolving Credit Facility Collateral Agent, for itself and on
behalf of the Revolving Credit Claimholders, the Term Loan Collateral Agent, for
itself and on behalf of the Term Loan Claimholders, and each Additional Pari
Passu Debt Representative, for itself and for the benefit of the applicable
Additional Pari Passu Claimholders, as the case may be, hereby irrevocably
constitutes and appoints each other Agent and any officer or agent of such other
Agent, with full power of substitution, as its true and lawful attorney-in-fact
with full irrevocable power and authority in the place and stead of such Agent
or such holder or in such Agent’s own name, from time to time in such other
Agent’s discretion, for the purpose of carrying out the terms of this Section
5.1, to take any and all appropriate action and to execute any and all documents
and instruments which may be necessary to accomplish the purposes of this
Section 5.1, including any endorsements or other instruments of transfer or
release.
 
 
(d) Until the Discharge of Revolving Credit Obligations, the Discharge of Term
Loan Obligations and the Discharge of Additional Pari Passu Obligations shall
occur, to the extent that the Agents, the Revolving Credit Claimholders, the
Term Loan Claimholders or the Additional Pari Passu Claimholders (i) have
released any Lien on Collateral and such Lien is later reinstated or (ii) obtain
any new Liens from any Grantor, then each other Agent, for itself and for the
Revolving Credit Claimholders, Term Loan Claimholders or Additional Pari Passu
Claimholders, as the case may be, shall, subject to the exceptions set forth in
Section 2.3, be granted a Lien on any such Collateral, subject to the lien
priority provisions of this Agreement.
 
 
5.2 Insurance.
 
(a) Unless and until the Discharge of Revolving Credit Obligations has occurred,
subject to the terms of, and the rights of the Grantors under, the Revolving
Credit Facility Credit Documents, the Term Loan Collateral Agent, for itself and
on behalf of the Term Loan Claimholders and Additional Pari Passu Debt
Representative, for itself and on behalf of the Additional Pari Passu
Claimholders, agrees, that (i) the Revolving Credit Facility Collateral Agent
and the Revolving Credit Claimholders shall have the sole and exclusive right to
adjust settlement for any insurance policy covering the Current Asset Collateral
or the Liens with respect thereto in the event of any loss thereunder or with
respect thereto and to approve any award granted in any condemnation or similar
proceeding (or any deed in lieu of condemnation) affecting such Collateral; (ii)
all Proceeds of any such policy and any such award (or any payments with respect
to a deed in lieu of condemnation) if in respect of such Collateral and to the
extent required by the Revolving Credit Facility Credit Documents shall be paid
to the Revolving Credit Facility Collateral Agent for the benefit of the
Revolving Credit Claimholders pursuant to the terms of the Revolving Credit
Facility Credit Documents (including for purposes of cash collateralization of
letters of credit, bank guarantees and similar instruments) and thereafter,
to the extent no Revolving Credit Obligations are outstanding, and subject to
the rights of the Grantors under the Term Loan Credit Documents and the
Additional Pari Passu Credit Documents, to the Term Loan Collateral Agent for
the benefit of the Term Loan Claimholders to the extent required under the Term
Loan Security Documents and the Additional Pari Passu Debt Representative, for
itself and on behalf of the Additional
 

36 
 

--------------------------------------------------------------------------------

 

Pari Passu Claimholders, and then, to the extent no Term Loan Obligations and no
Additional Pari Passu Obligations are outstanding, to the owner of the subject
property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct, and (iii) if the Term Loan
Collateral Agent, any Term Loan Claimholder, any Additional Pari Passu Debt
Representative or any Additional Pari Passu Claimholders shall, at any time,
receive any Proceeds of any such insurance policy or any such award or payment
in contravention of this Agreement, it shall segregate and hold in trust and
forthwith pay such Proceeds over to the Revolving Credit Facility Collateral
Agent in accordance with the terms of Section 4.2.
 
 
(b) Unless and until the Discharge of Term Loan Obligations and the Discharge of
Additional Pari Passu Debt have occurred, subject to the terms of, and the
rights of the Grantors under, the Term Loan Credit Documents and the Additional
Pari Passu Credit Documents, the Revolving Credit Facility Collateral Agent, for
itself and on behalf of the Revolving Credit Claimholders, agrees that (i) the
Term Loan Collateral Agent, the Term Loan Claimholders, the Additional Pari
Passu Debt Representatives and the Additional Pari Passu Claimholders shall have
the sole and exclusive right to adjust settlement for any insurance policy
covering the Fixed Asset Collateral or the Liens with respect thereto in the
event of any loss thereunder or with respect thereto and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) affecting such Collateral; (ii) all Proceeds of any such policy
and any such award (or any payments with respect to a deed in lieu of
condemnation) if in respect of such Collateral and to the extent required by the
Term Loan Credit Documents and the Additional Pari Passu Credit Documents shall
be paid to Designated Fixed Asset Collateral Representative on behalf of the
Term Loan Collateral Agent for the benefit of the Term Loan Claimholders and the
Additional Pari Passu Debt Representative, for itself and on behalf of
the Additional Pari Passu Claimholders, if any, pursuant to the terms of the
Term Loan Credit Documents and the Additional Pari Passu Credit Documents and
thereafter, to the extent no Term Loan Obligations and no Additional Pari Passu
Obligations are outstanding, and subject to the rights of the Grantors under the
Revolving Credit Facility Credit Documents, to the Revolving Credit Facility
Collateral Agent for the benefit of the Revolving Credit Claimholders to the
extent required under the Revolving Credit Facility Security Documents and then,
to the extent no Revolving Credit Obligations are outstanding, to the owner of
the subject property, such other Person as may be entitled thereto or as a court
of competent jurisdiction may otherwise direct, and (iii) if the Revolving
Credit Facility Collateral Agent or any Revolving Credit Claimholder shall, at
any time, receive any Proceeds of any such insurance policy or any such award or
payment in contravention of this Agreement, it shall segregate and hold in trust
and forthwith pay such Proceeds over to the Designated Fixed Asset Collateral
Representative on behalf of the Term Loan Collateral Agent and the Additional
Pari Passu Debt Representative in accordance with the terms of Section 4.2.
 
 
(c) To effectuate the foregoing, each Agent shall each receive separate lender’s
loss payable endorsements naming themselves as loss payee and additional
insured, as their interests may appear, with respect to policies which insure
Collateral hereunder.  To the extent any Proceeds are received for business
interruption or for any liability or indemnification and those Proceeds are not
compensation for a casualty loss with respect to the Fixed Asset Collateral,
such Proceeds shall first be applied to repay the Revolving Credit Obligations
(to the extent required pursuant to the Revolving Credit Agreement) and then be
applied, to the extent required by the Term Loan Credit Documents or the
applicable Additional Pari Passu Credit Documents, to the Term Loan Obligations
and the applicable Additional Pari Passu Obligations ratably.
 
 
5.3 Amendments to Revolving Credit Facility Credit Documents, the Term Loan
Credit Documents and the Additional Pari Passu Credit Documents; Refinancing.
 
 
37

--------------------------------------------------------------------------------


 
(a) The Term Loan Credit Documents and the Additional Pari Passu Credit
Documents may be amended, supplemented or otherwise modified in accordance with
their respective terms and the Term Loan Agreement and each Additional Pari
Passu Loan Agreement may be Refinanced, in each case, without notice to, or the
consent of the Revolving Credit Facility Collateral Agent or the Revolving
Credit Claimholders, all without affecting the lien subordination or other
provisions of this Agreement; provided that, in each case, the holders of such
Refinancing debt bind themselves in a writing addressed to the Revolving Credit
Facility Collateral Agent and the Revolving Credit Claimholders to the terms of
this Agreement and any such amendment, supplement, modification or Refinancing
shall not, without the consent of the Revolving Credit Facility Collateral
Agent:
 
(1) increase the sum of the then outstanding aggregate principal amount of the
Term Loan Agreement in excess of the Term Loan Cap Amount;
 
(2) increase the “Applicable Margin” or similar component of the interest rate
by more than 3% per annum at any level of the pricing grid applicable thereto
(excluding increases resulting from the accrual of interest at the default
rate); or
 
(3) contravene any provision of this Agreement.
 
(b) The Revolving Credit Facility Credit Documents may be amended, supplemented
or otherwise modified in accordance with their terms and the Revolving Credit
Agreement may be Refinanced, in each case, without notice to, or the consent of
the Term Loan Collateral Agent, the Term Loan Claimholders, any Additional Pari
Passu Debt Representative or the Additional Pari Passu Claimholders, all without
affecting the lien subordination or other provisions of this Agreement; provided
that the holders of such Refinancing debt bind themselves in a writing addressed
to the Term Loan Collateral Agent, the Term Loan Claimholders, the applicable
Additional Pari Passu Debt Representative and the applicable Additional Pari
Passu Claimholders to the terms of this Agreement and any such amendment,
supplement, modification or Refinancing shall not, without the consent of the
Term Loan Collateral Agent and any Additional Pari Passu Debt Representative:
 
(1) except to the extent permitted pursuant to Section 6.1(a), increase the
aggregate commitments of the Revolving Credit Lenders to an amount greater than
the Revolving Credit Facility Cap Amount;
 
(2) increase the “Applicable Margin” or similar component of the interest rate
by more than 3% per annum at any level of the pricing grid applicable thereto
(excluding increases resulting from the accrual of interest at the default
rate); or
 
(3) contravene any provision of this Agreement.
 
(c) Each of the Revolving Credit Facility Collateral Agent, the Term Loan
Collateral Agent and each Additional Pari Passu Debt Representative shall use
good faith efforts to notify each other party of any written amendment or
modification to the Revolving Credit Agreement, the Term Loan Agreement and any
applicable Additional Pari Passu Loan Agreement, but the failure to do so shall
not create a cause of action against the party failing to give such notice or
create any claim or right on behalf of any third party.
 
(d) Except to the extent such legend would be prohibited by or inconsistent with
the laws of any applicable jurisdiction outside of the United States, each of
the Revolving Credit Facility Administrative Agent, the Term Loan Administrative
Agent and each Additional Pari Passu Debt Representative will cause to be
clearly, conspicuously and prominently inserted on the face of each
 

38 
 

--------------------------------------------------------------------------------

 
 
Revolving Credit Facility Security Document, each Term Loan Security Document
and each Additional Pari Passu Security Document to which a Grantor is a party,
as well as any renewals or replacements thereof, the following legend “This
instrument, the rights and obligations evidenced hereby, and the liens created
hereunder, are subordinate in the manner and to the extent set forth in the
Intercreditor Agreement, dated as of February 28, 2008, by and among SOLUTIA
INC., a Delaware corporation (the “Company”), each of the Company’s Subsidiaries
party thereto from time to time and CITIBANK, N.A. (“Citi”), in its capacity as
administrative agent for the holders of the Term Loan Obligations, and as
collateral agent for the holders of the Term Loan Obligations, Citi, in its
capacity as administrative agent for the holders of the Revolving Credit
Obligations, and as collateral agent for the holders of the Revolving Credit
Obligations, and [insert applicable Additional Pari Passu Loan Agreement
description], as amended from time to time; and each holder of this instrument,
by its acceptance hereof, irrevocably agrees to be bound by the provisions of
the Intercreditor Agreement.”
 
 
5.4 Bailees for Perfection.
 
(a) (i) Each Agent agrees to hold that part of the Collateral that is in its
possession or control (or in the possession or control of its agents or bailees)
(such Collateral being the “Pledged Collateral”) as collateral agent for the
Revolving Credit Claimholders or the Term Loan Claimholders or the Additional
Pari Passu Claimholders, as the case may be, and on behalf of and for the
benefit of each other Agent (such bailment being intended, among other things,
to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of
the UCC) and any of such other Agent’s assignees solely for the purpose of
perfecting the security interest granted under the Revolving Credit Facility
Credit Documents, the Term Loan Credit Documents and the applicable Additional
Pari Passu Credit Documents, respectively, subject to the terms and conditions
of this Section 5.4.
 
 
(ii)           To the extent a junior pledge of or junior lien on any Fixed
Asset Collateral (solely under clause (g) of such definition) is prohibited or
unenforceable under the law of any applicable jurisdiction outside the United
States, the Term Loan Collateral Agent shall accept a Lien on any such Fixed
Asset Collateral as sub-agent for the Revolving Credit Facility Collateral
Agent, for the benefit of the Revolving Credit Claimholders, solely for the
purpose of the creation and/or perfection of Liens in such Fixed Asset
Collateral to secure the Revolving Credit Obligations, and subject to the terms
and conditions of this Agreement, it being expressly understood and agreed that
the claims of the Revolving Credit Claimholders in respect of such Fixed Asset
Collateral shall be subordinated to the claims of the Term Loan Claimholders and
any Additional Pari Passu Claimholders in respect of such Fixed Asset Collateral
on the same basis as the Liens on the other Fixed Asset Collateral securing any
Revolving Credit Obligations are subordinated to the Liens on such other Fixed
Asset Collateral securing any Term Loan Obligations and any Additional Pari
Passu Obligations, and nothing in this Section 5.4 shall affect the status of
such Collateral as Fixed Asset Collateral.
 
 
(iii)           In the event the Term Loan Collateral Agent becomes subject to
liability, or suffers any costs, damages or expenses as a result of acting in
any such capacity under Section 5.4(a)(ii) for the Revolving Credit Facility
Collateral Agent or the Revolving Credit Claimholders, (A) the Grantors shall
pay, reimburse, indemnify and hold harmless the Term Loan Collateral Agent for
any such liabilities, costs, damages or expenses subject to the limitation set
forth in Section 9.05 of the Term Loan Agreement (but without giving effect to
clause (B) of the first proviso to Section 9.05(b)) to the extent applicable and
(B) in the event the Grantors fail to so pay, reimburse, indemnify and hold
harmless the Term Loan Collateral Agent, the Revolving Credit Claimholders shall
pay, reimburse, indemnify and hold harmless the Term Loan Collateral Agent for
any such liabilities, costs, damages or expenses.
 
 
(iv)           To the extent a junior pledge of or junior lien on any Current
Asset Collateral is prohibited or unenforceable under the law of any applicable
jurisdiction outside the United
 

39 
 

--------------------------------------------------------------------------------

 
 
States, the Revolving Credit Facility Collateral Agent may, in its sole
discretion, elect to accept a Lien on any such Current Asset Collateral as
sub-agent for the Term Loan Collateral Agent, for the benefit of the Term Loan
Claimholders, and for any applicable Additional Pari Passu Debt Representative,
for itself and on behalf of the Additional Pari Passu Claimholders, solely for
the purpose of the creation and/or perfection of Liens in such Current Asset
Collateral to secure the Term Loan Obligations or the Additional Pari Passu
Obligations, as the case may be, and subject to the terms and conditions of this
Agreement, it being expressly understood and agreed that the claims of the Term
Loan Claimholders and the Additional Pari Passu Claimholders in respect of such
Current Asset Collateral shall be subordinated to the claims of the Revolving
Credit Claimholders in respect of such Current Asset Collateral on the same
basis as the Liens on the other Current Asset Collateral securing any Term Loan
Obligations and any Additional Pari Passu Obligations are subordinated to the
Liens on such other Current Asset Collateral securing any Revolving Credit
Obligations, and nothing in this Section 5.4 shall affect the status of such
Collateral as Current Asset Collateral.
 
 
(v)           In the event the Revolving Credit Facility Collateral Agent
becomes subject to liability, or suffers any costs, damages or expenses as a
result of acting in any such capacity under Section 5.4(a)(iv) for the Term Loan
Collateral Agent, the Term Loan Claimholders, the Additional Pari Passu Debt
Representative or the Additional Pari Passu Claimholders, (A) the Grantors shall
pay, reimburse, indemnify and hold harmless the Revolving Credit Facility
Collateral Agent for any such liabilities, costs, damages or expenses subject to
the limitation set forth in Section 9.05 of the Revolving Credit Agreement (but
without giving effect to clause (B) of the first proviso to Section 9.05(b)) to
the extent applicable and (B) in the event the Grantors fail to so pay,
reimburse, indemnify and hold harmless the Revolving Credit Facility Collateral
Agent, the Term Loan Claimholders or Additional Pari Passu Claimholders, as
applicable, shall pay, reimburse, indemnify and hold harmless the Revolving
Credit Facility Collateral Agent for any such liabilities, costs, damages or
expenses.
 
 
(b) No Agent shall have any obligation whatsoever to any other Agent, to any
Revolving Credit Claimholder, to any Term Loan Claimholder or to any Additional
Pari Passu Claimholders to ensure that any Collateral is genuine or owned by any
of the Grantors or to preserve rights or benefits of any Person except as
expressly set forth in this Section 5.4.  The duties or responsibilities of the
respective Agents under this Section 5.4 shall be limited solely to (i) holding
the Pledged Collateral as collateral agent and/or bailee in accordance with this
Section 5.4 and delivering the Pledged Collateral upon a Discharge of Revolving
Credit Obligations, a Discharge of Term Loan Obligations or a Discharge of
Additional Pari Passu Obligations, as the case may be, as provided in paragraph
(d) below and (ii) holding a Lien on Fixed Asset Collateral (in the case of the
Term Loan Collateral Agent) or Current Asset Collateral (in the case of the
Revolving Credit Facility Collateral Agent) as sub-agent for the other Agent in
accordance with this Section 5.4.
 
 
(c) No Agent acting pursuant to this Section 5.4 shall have by reason of the
Revolving Credit Facility Credit Documents, the Term Loan Credit Documents, the
Additional Pari Passu Credit Documents, this Agreement or any other document a
fiduciary relationship in respect of any other Agent, or any Revolving Credit
Claimholders, any Term Loan Claimholders or any Additional Pari Passu
Claimholders.
 
 
(d) Upon the Discharge of Revolving Credit Obligations, the Discharge of
Additional Pari Passu Obligations or the Discharge of Term Loan Obligations, as
the case may be, the Agent under the credit facility which has been discharged
shall deliver the remaining Pledged Collateral in its (or its agents’)
possession or control (if any) together with any necessary endorsements and
without recourse or warranty, first, (i) in the case of the Additional Pari
Passu Debt Representative to the Term Loan Collateral Agent to the extent the
Term Loan Obligations (other than Contingent Obligations) remain outstanding and
if not, then to the Revolving Credit Facility Agent, (ii) in the case of the
 

40 
 

--------------------------------------------------------------------------------

 

Revolving Credit Facility Agent to the Designated Fixed Asset Collateral
Representative on behalf of the Term Loan Collateral Agent to the extent the
Term Loan Obligations (other than Contingent Obligations) remain outstanding and
the Additional Pari Passu Debt Representatives to the extent of any outstanding
Additional Pari Passu Obligations, and (iii) in the case of the Term Loan
Collateral Agent, to the Designated Fixed Asset Collateral Representative on
behalf of the applicable Additional Pari Passu Debt Representatives to the
extent any Additional Pari Passu Obligations remains outstanding, and second, to
the applicable Grantor to the extent no Revolving Credit Obligations, no
Additional Pari Passu Obligations and no Term Loan Obligations remain
outstanding (in each case, so as to allow such Person to obtain possession or
control of such Pledged Collateral).  Each Agent further agrees, to the extent
that any other Obligations (other than Contingent Obligations) remain
outstanding, to take all other commercially reasonable action as shall be
reasonably requested by the Agent obtaining possession or control, at the sole
cost and expense of such Agent obtaining possession or control or of the Credit
Parties, to permit such other Agent to obtain, for the benefit of the Revolving
Credit Claimholders, the Term Loan Claimholders or the Additional Pari Passu
Claimholders, as applicable, a first-priority security interest in the
Collateral or as a court of competent jurisdiction may otherwise direct.
 
 
(e) Subject to the terms of this Agreement, (i) so long as the Discharge of
Revolving Credit Obligations has not occurred, the Revolving Credit Facility
Collateral Agent shall be entitled to deal with the Pledged Collateral or
Collateral within its “control” in accordance with the terms of this Agreement
and other Revolving Credit Facility Credit Documents, but only to the extent
that such Collateral constitutes Current Asset Collateral, as if the Liens of
the Term Loan Collateral Agent, the Term Loan Claimholders, the Additional Pari
Passu Debt Representative and the Additional Pari Passu Claimholders did not
exist and (ii) so long as the Discharge of Term Loan Obligations and the
Discharge of Additional Pari Passu Obligations have not occurred, the Designated
Fixed Asset Collateral Representative shall be entitled to deal with the Pledged
Collateral or Collateral within its “control” on behalf of the Term Loan
Collateral Agent and the applicable Additional Pari Passu Debt
Representatives in accordance with the terms of this Agreement, the other Term
Loan Credit Documents and the other Additional Pari Passu Credit Documents, but
only to the extent that such Collateral constitutes Fixed Asset Collateral, as
if the Liens of the Revolving Credit Facility Collateral Agent and Revolving
Credit Claimholders did not exist.  In furtherance of the foregoing, promptly
following the Discharge of Revolving Credit Obligations, unless a New Debt
Notice in respect of new Revolving Credit Facility Credit Documents shall have
been delivered as provided in Section 5.5 below, the Revolving Credit Facility
Collateral Agent hereby agrees to deliver, at the cost and expense of the
Grantors, to each financial institution depository or securities intermediary,
if any, that is counterparty to an Account Agreement, written notice as
contemplated in such Account Agreement, directing such financial institution
depository or securities intermediary, as applicable, to comply with the
instructions of the Designated Fixed Asset Collateral Representative on behalf
of the Term Loan Collateral Agent and the applicable Additional Pari Passu Debt
Representative, unless the Discharge of Term Loan Obligations and the Discharge
of Additional Pari Passu Obligations has occurred (as notified to the Revolving
Credit Facility Collateral Agent by the Term Loan Collateral Agent and
applicable Additional Pari Passu Debt Representatives), in which case, such
Account Agreement shall be terminated.
 
 
(f) Notwithstanding anything in this Agreement to the contrary:
 
 
(1) the Revolving Credit Facility Collateral Agent, for itself and on behalf of
the Revolving Credit Claimholders, agrees that any requirement under any
Revolving Credit Facility Security Document that any Grantor deliver any
Collateral that constitutes Fixed Asset Collateral to the Revolving Credit
Facility Collateral Agent, or that requires any Grantor to vest the Revolving
Credit Facility Collateral Agent with possession or “control” (as defined in the
UCC) of any Collateral that constitutes Fixed Asset Collateral, in each case,
shall be deemed satisfied to the extent that, prior to the Discharge of Term
Loan Obligations and Discharge of Additional Pari Passu Obligations, such
Collateral
 

41 
 

--------------------------------------------------------------------------------

 
 
is delivered to the Designated Fixed Asset Collateral Representative, or the
Designated Fixed Asset Collateral Representative shall have been vested with
such possession or (unless, pursuant to the UCC, control may be given
concurrently to the Revolving Credit Facility Collateral Agent and the
Designated Fixed Asset Collateral Representative) “control”, in each case,
subject to the provisions of Section 5.4; and
 
 
(2) the Term Loan Collateral Agent, for itself and on behalf of the Term Loan
Claimholders, and Additional Pari Passu Debt Representative, for itself and on
behalf of the Additional Pari Passu Claimholders, in each case agrees that any
requirement under any Term Loan Security Document or under any Additional Pari
Passu Credit Documents that any Grantor deliver any Collateral that constitutes
Current Asset Collateral to the Term Loan Collateral Agent or to an Additional
Pari Passu Debt Representative, or that requires any Grantor to vest the Term
Loan Collateral Agent or such Additional Pari Passu Debt Representative with
possession or “control” (as defined in the UCC) of any Collateral that
constitutes Current Asset Collateral, in each case, shall be deemed satisfied to
the extent that, prior to the Discharge of Revolving Credit Obligations, such
Collateral is delivered to the Revolving Credit Facility Collateral Agent, or
the Revolving Credit Facility Collateral Agent shall have been vested with such
possession or (unless, pursuant to the UCC, control may be given concurrently to
the Designated Fixed Asset Collateral Representative and the Revolving Credit
Facility Collateral Agent) “control”, in each case, subject to the provisions of
Section 5.4.
 
 
5.5 When Discharge of Revolving Credit Obligations, Discharge of Term Loan
Obligations and Discharge of Additional Pari Passu Obligations Deemed to Not
Have Occurred.  If in connection with the Discharge of Revolving Credit
Obligations, the Discharge of Term Loan Obligations or the Discharge of
Additional Pari Passu Obligations, any of the Grantors substantially
concurrently enter into any Refinancing of any Revolving Credit Obligation, Term
Loan Obligation or Additional Pari Passu Obligations, as the case may be, which
Refinancing is permitted by each of the Term Loan Credit Documents, the
Revolving Credit Facility Credit Documents and the applicable Additional Pari
Passu Credit Documents, then such Discharge of Revolving Credit Obligations,
Discharge of Term Loan Obligations or Discharge of Additional Pari Passu
Obligations, as the case may be, shall automatically be deemed not to have
occurred for all purposes of this Agreement (other than with respect to any
actions taken pursuant to this Agreement as a result of the occurrence of such
Discharge of Revolving Credit Obligations, Discharge of Term Loan Obligations or
Discharge of Additional Pari Passu Obligations, as applicable) and, from and
after the date on which the New Debt Notice is delivered to the appropriate
Agent in accordance with the next sentence, the Indebtedness, liabilities and
other obligations under such Refinancing shall automatically be treated as
Revolving Credit Obligations, Term Loan Obligations or Additional Pari Passu
Obligations for all purposes of this Agreement, including for purposes of the
Lien priorities and rights in respect of Collateral set forth herein, and the
Revolving Credit Facility Collateral Agent, Term Loan Collateral Agent or
Additional Pari Passu Debt Representative, as the case may be, under such new
Revolving Credit Facility Credit Documents, new Term Loan Credit Documents or
new Additional Pari Passu Credit Documents shall be the Revolving Credit
Facility Collateral Agent, the Term Loan Collateral Agent or the Additional Pari
Passu Debt Representative for all purposes of this Agreement.  Upon receipt of a
notice (the “New Debt Notice”) stating that any of the Grantors have entered
into new Revolving Credit Facility Credit Documents, new Term Loan Credit
Documents or new Additional Pari Passu Credit Documents (which notice shall
include a complete copy of the relevant new documents (but excluding any
commitment and fee letters) and provide the identity and address for notices of
the new collateral agent, such agent, the “New Agent”), each other Agent shall
promptly (a) enter into such documents and agreements (including amendments or
supplements to this Agreement) as such Grantors or such New Agent shall
reasonably request in order to provide to the New Agent the rights contemplated
hereby, in each case consistent in all material respects with the terms of this
Agreement and (b) subject to Section 5.4(f) hereof, deliver to the New Agent any
Pledged Collateral (that is Fixed Asset Collateral, in the case of a New Agent
that is the agent under any new Term Loan Credit Documents or
 

42 
 

--------------------------------------------------------------------------------

 
 
any new Additional Pari Passu Credit Documents or that is Current Asset
Collateral, in the case of a New Agent that is the agent under any new Revolving
Credit Facility Credit Documents), held by it together with any necessary
endorsements (or otherwise allow the New Agent to obtain control of such Pledged
Collateral).  The New Agent shall agree in a writing in form and substance
reasonably acceptable to each other Agent and addressed to each other Agent and
to the Revolving Credit Claimholders, the Term Loan Claimholders and the
applicable Additional Pari Passu Claimholders, as the case may be, to be bound
by the terms of this Agreement.  If the new Revolving Credit Obligations under
the new Revolving Credit Facility Credit Documents or the new Term Loan
Obligations under the new Term Loan Credit Documents or the new Additional Pari
Passu Obligations under the new Additional Pari Passu Credit Documents are
secured by property of the Grantors (or any other Subsidiary that is required to
be a Grantor pursuant to the terms of the Term Loan Credit Documents) that does
not also secure the other Obligations, then the other Obligations shall be
secured at such time by a Lien on such property to the same extent provided in
the Revolving Credit Facility Credit Documents, the Term Loan Security Documents
and this Agreement or as required under the applicable Additional Pari Passu
Credit Documents and provided in this Agreement.
 
 
SECTION 6.  Insolvency or Liquidation Proceedings.
 
 
6.1 Finance and Sale Issues.
 
 
(a) Until the Discharge of Revolving Credit Obligations has occurred, if any
Grantor shall be subject to any Insolvency or Liquidation Proceeding and the
Revolving Credit Facility Collateral Agent or the other Revolving Credit
Claimholders shall desire to permit the use of “Cash Collateral” (as such term
is defined in Section 363(a) of the Bankruptcy Code) constituting Current Asset
Collateral on which the Revolving Credit Facility Collateral Agent or any other
creditor has a Lien or to permit any Grantor to obtain financing, whether from
the Revolving Credit Claimholders or any other Person under Section 364 of the
Bankruptcy Code or any similar Bankruptcy Law or pursuant to the order of a
court of competent jurisdiction (“DIP Financing”) then each of the Term Loan
Collateral Agent, on behalf of itself and the Term Loan Claimholders, and the
Additional Pari Passu Debt Representative, on behalf of the Additional Pari
Passu Claimholders, agrees that it will have been deemed to have consented to,
and will raise no objection (nor support any other Person objecting) to, such
Cash Collateral use or DIP Financing so long as such Cash Collateral use or DIP
Financing meets the following requirements: (i) a judicial finding is made that
it is on commercially reasonable terms, (ii) the aggregate principal amount of
the DIP Financing plus the aggregate outstanding principal amount of Revolving
Credit Obligations (other than Cash Management Obligations of the Revolving
Credit Facility Borrowers and the Revolving Credit Facility Subsidiary
Guarantors) does not exceed the sum of (I) the Revolving Credit Facility Cap
Amount plus (II) $50,000,000, (iii) the Term Loan Collateral Agent, the Term
Loan Claimholders, the Additional Pari Passu Debt Representatives and the
Additional Pari Passu Claimholders retain the right to object to any ancillary
agreements or arrangements regarding the Cash Collateral use or the DIP
Financing that are materially prejudicial to their interests in the Fixed Asset
Collateral, and (iv) the terms of the DIP Financing (A) do not compel any
Grantor to seek confirmation of a specific plan of reorganization for which all
or substantially all of the material terms are set forth in the DIP Financing
documentation or a related document, (B) do not expressly require the
liquidation of the Collateral prior to a default under the DIP Financing
documentation or Cash Collateral order and (C) do not require that any Lien of
the Term Loan Collateral Agent or any Additional Pari Passu Debt
Representative on the Fixed Asset Collateral be subordinated to or pari passu
with the Lien on the Fixed Asset Collateral securing such DIP Financing.  To the
extent the Liens on the Current Asset Collateral securing the Revolving Credit
Obligations are subordinated to or pari passu with the Liens securing such DIP
Financing which meets the requirements of clauses (i) through (iv) of this
Section 6.1(a), the Term Loan Collateral Agent and each Additional Pari Passu
Debt Representative will subordinate its Liens on the Current Asset Collateral
to the Liens securing such DIP Financing (and all obligations relating thereto)
 

43 
 

--------------------------------------------------------------------------------

 
 
and to any adequate protection provided to the Revolving Credit Claimholders in
respect of the Current Asset Collateral and to any “carve-out,” including for
debtors’ professionals, agreed to by the Revolving Credit Facility
Administrative Agent or the other Revolving Credit Claimholders and will not
request adequate protection or any other relief in connection therewith (except,
as expressly agreed by the Revolving Credit Facility Collateral Agent or to the
extent permitted by Section 6.3).
 
 
(b) Until the Discharge of Term Loan Obligations and the Discharge of Additional
Pari Passu Obligations have occurred, if any Grantor shall be subject to any
Insolvency or Liquidation Proceeding and the Term Loan Collateral Agent, the
other Term Loan Claimholders, the applicable Additional Pari Passu Debt
Representative or Additional Pari Passu Claimholders shall desire to permit the
use of “Cash Collateral” (as such term is defined in Section 363(a) of the
Bankruptcy Code) constituting Fixed Asset Collateral on which the Term Loan
Collateral Agent or applicable Additional Pari Passu Debt Representative has a
Lien or to permit any Grantor to obtain DIP Financing, then the each of the
Revolving Credit Facility Collateral Agent, on behalf of itself and the
Revolving Credit Claimholders, the Term Loan Collateral Agent, on behalf of
itself and the other Term Loan Claimholders, and each Additional Pari Passu Debt
Representative, on behalf of itself and the applicable Additional Pari Passu
Claimholders, agrees that it will have been deemed to have consented to, and
will raise no objection (nor support any other Person objecting) to, such Cash
Collateral use or DIP Financing so long as such Cash Collateral use or DIP
Financing meet the following requirements: (i) a judicial finding is made that
it is on commercially reasonable terms, (ii) the aggregate principal amount of
the DIP Financing plus (A) the aggregate outstanding principal amount of Term
Loan Obligations (other than the Term Loan Obligations in respect of Term Loan
Hedging Agreements), plus (B) the aggregate outstanding principal amount of
Additional Pari Passu Obligations (other than the Additional Pari Passu
Obligations in respect of Additional Pari Passu Debt Hedging Agreements) does
not exceed $1.45 billion, (iii) the Revolving Credit Facility Collateral Agent
and the Revolving Credit Claimholders retain the right to object to any
ancillary agreements or arrangements regarding the Cash Collateral use or the
DIP Financing that are materially prejudicial to their interests in the Current
Asset Collateral, and (iv) the terms of the DIP Financing (A) do not compel any
Grantor to seek confirmation of a specific plan of reorganization for which all
or substantially all of the material terms are set forth in the DIP Financing
documentation or a related document, (B) do not expressly require the
liquidation of the Collateral prior to a default under the DIP Financing
documentation or Cash Collateral order, and (C) do not require that any Lien of
the Revolving Credit Facility Collateral Agent on the Current Asset Collateral
be subordinated to or pari passu with the Lien on the Current Asset Collateral
securing such DIP Financing.  To the extent the Liens on the Fixed Asset
Collateral securing the Term Loan Obligations and the applicable Additional Pari
Passu Obligations are subordinated to or pari passu with the Liens securing such
DIP Financing which meets the requirements of clauses (i) through (iv) of this
Section 6.1(b), the Revolving Credit Facility Collateral Agent will subordinate
its Liens on the Fixed Asset Collateral to the Liens securing such DIP Financing
(and all obligations relating thereto) and to any adequate protection provided
to the Term Loan Claimholders or to Additional Pari Passu Claimholders in
respect of the Fixed Asset Collateral and to any “carve-out,” including for
debtors’ professionals, agreed to by the Term Loan Administrative Agent, the
other Term Loan Claimholders, the Additional Pari Passu Debt Representative or
the Additional Pari Passu Claimholders and will not request adequate protection
or any other relief in connection therewith (except, as expressly agreed by the
Term Loan Collateral Agent or the applicable Additional Pari Passu Debt
Representative or to the extent permitted by Section 6.3).
 
 
6.2 Relief from the Automatic Stay.
 
 
(a) Until the Discharge of Revolving Credit Obligations has occurred, the Term
Loan Collateral Agent, on behalf of itself and the Term Loan Claimholders, and
the Additional Pari Passu Debt Representative, for itself and on behalf of the
Additional Pari Passu Claimholders each agrees that none of them shall seek (or
support any other Person seeking) relief from the automatic stay or any other
 

44 
 

--------------------------------------------------------------------------------

 
 
stay in any Insolvency or Liquidation Proceeding in respect of the Current Asset
Collateral, without the prior written consent of the Revolving Credit Facility
Collateral Agent, unless a motion for adequate protection permitted under
Section 6.3 has been denied by the relevant bankruptcy court.
 
 
(b) Until the Discharge of Term Loan Obligations has occurred and a Discharge of
Additional Pari Passu Obligations has occurred, the Revolving Credit Facility
Collateral Agent, on behalf of itself and the Revolving Credit Claimholders,
agrees that none of them shall seek (or support any other Person seeking) relief
from the automatic stay or any other stay in any Insolvency or Liquidation
Proceeding in respect of the Fixed Asset Collateral (other than to the extent
such relief is required to exercise its rights under Section 3.3), without the
prior written consent of the Term Loan Collateral Agent and the Additional Pari
Passu Debt Representatives, unless a motion for adequate protection permitted
under Section 6.3 has been denied by the relevant bankruptcy court.
 
 
6.3 Adequate Protection.
 
 
(a) The Term Loan Collateral Agent, on behalf of itself and the Term Loan
Claimholders, and the Additional Pari Passu Debt Representative, on behalf of
the Additional Pari Passu Claimholders, each agrees that none of them shall
contest (or support any other Person contesting):
 
(1) any request by the Revolving Credit Facility Collateral Agent or the
Revolving Credit Claimholders for adequate protection with respect to the
Current Asset Collateral; provided that (A) such adequate protection claim shall
not seek the creation of any Lien over additional property of any Grantor other
than with respect to property that constitutes Revolving Credit Facility Grantor
Collateral and (B) if such additional property shall also constitute Fixed Asset
Collateral, (i) a Lien shall have been created in favor of the Term Loan
Claimholders and the Additional Pari Passu Claimholders in respect of such
Collateral and (ii) the Lien in favor of the Revolving Credit Claimholders shall
be subordinated to the extent set forth in this Agreement; or
 
(2) any objection by the Revolving Credit Facility Collateral Agent or the
Revolving Credit Claimholders to any motion, relief, action or proceeding based
on the Revolving Credit Facility Collateral Agent or the Revolving Credit
Claimholders claiming a lack of adequate protection with respect to the Current
Asset Collateral; provided that if the Revolving Credit Facility Collateral
Agent is granted adequate protection in the form of additional collateral, the
Term Loan Collateral Agent, the Term Loan Claimholders, the Additional Pari
Passu Debt Representative and the Additional Pari Passu Claimholders may seek or
request adequate protection in the form of a Lien on such additional collateral;
it being understood and agreed that (A) to the extent such additional collateral
shall also constitute Fixed Asset Collateral, the Lien on such additional
collateral in favor of the Revolving Credit Facility Collateral Agent shall be
subordinated to the Lien on such additional collateral in favor of the Term Loan
Collateral Agent and Additional Pari Passu Debt Representative and (B) to the
extent such additional collateral shall also constitute Current Asset
Collateral, the Lien on such additional collateral in favor of the Revolving
Credit Facility Collateral Agent shall be senior to the Lien on such additional
collateral in favor of the Term Loan Collateral Agent and any Additional Pari
Passu Debt Representative, in each case with respect to the foregoing clauses
(A) and (B) of this Section 6.3(a)(2), to the extent required by this Agreement.
 
(b) The Revolving Credit Facility Collateral Agent, on behalf of itself and the
Revolving Credit Claimholders, agrees that none of them shall contest (or
support any other Person contesting):
 
(1) any request by the Term Loan Collateral Agent, the Term Loan Claimholders, a
Additional Pari Passu Debt Representative or the Additional Pari Passu
Claimholders for
 

45 
 

--------------------------------------------------------------------------------

 

adequate protection with respect to the Fixed Asset Collateral; provided that
(A) such adequate protection claim shall not seek the creation of any Lien over
additional property of any Grantor other than with respect to property that
constitutes Fixed Asset Collateral and (B) if such additional property shall
also constitute Current Asset Collateral, (i) a Lien shall have been created in
favor of the Revolving Credit Claimholders in respect of such Collateral and
(ii) the Lien in favor of the Term Loan Claimholders and Additional Pari Passu
Claimholders shall be subordinated to the extent set forth in this Agreement; or
 
 
(2) any objection by the Term Loan Collateral Agent, the Term Loan Claimholders,
any Additional Pari Passu Debt Representative or the Additional Pari Passu
Claimholders to any motion, relief, action or proceeding based on such Persons
claiming a lack of adequate protection with respect to the Fixed Asset
Collateral; provided that if the Term Loan Collateral Agent or an Additional
Pari Passu Debt Representative is granted adequate protection in the form of
additional collateral, the Revolving Credit Facility Collateral Agent and the
Revolving Credit Claimholders may seek or request adequate protection in the
form of a Lien on such additional collateral; it being understood and agreed
that (A) to the extent such additional collateral shall also constitute Current
Asset Collateral, the Lien on such additional collateral in favor of the Term
Loan Collateral Agent or any Additional Pari Passu Debt Representative shall be
subordinated to the Lien on such additional collateral in favor of the Revolving
Credit Facility Collateral Agent and (B) to the extent such additional
collateral shall also constitute Fixed Asset Collateral, the Lien on such
additional collateral in favor of the Term Loan Collateral Agent or any
Additional Pari Passu Debt Representative shall be senior to the Lien on such
additional collateral in favor of the Revolving Credit Facility Collateral
Agent, in each case with respect to the foregoing clauses (A) and (B) of this
Section 6.3(b)(2), to the extent required by this Agreement.
 
 
(c) Notwithstanding the foregoing provisions of this Section 6.3, in any
Insolvency or Liquidation Proceeding:
 
 
(1) if the Revolving Credit Claimholders (or any subset thereof) are granted
adequate protection with respect to the Current Asset Collateral in the form of
additional collateral (even if such collateral is not of a type which would
otherwise have constituted Current Asset Collateral) in connection with any Cash
Collateral use or DIP Financing, then the Term Loan Collateral Agent, on behalf
of itself or any of the Term Loan Claimholders, and any Additional Pari Passu
Debt Representative, for itself and on behalf of the Additional Pari Passu
Claimholders, may seek or request adequate protection with respect to its
interests in such Collateral in the form of a Lien on the same additional
collateral, which Lien will be subordinated to the Liens securing the Revolving
Credit Obligations and such Cash Collateral use or DIP Financing (and all
obligations relating thereto) on the same basis as the other Liens of the Term
Loan Collateral Agent or such Additional Pari Passu Debt Representative on
Current Asset Collateral;
 
 
(2) if the Term Loan Claimholders or any Additional Pari Passu Claimholders (or
any subset of the foregoing) are granted adequate protection with respect to the
Fixed Asset Collateral in the form of additional collateral (even if such
collateral is not of a type which would otherwise have constituted Fixed Asset
Collateral) in connection with any Cash Collateral use or DIP Financing, then
the Revolving Credit Facility Collateral Agent, on behalf of itself or any of
the Revolving Credit Claimholders, may seek or request adequate protection with
respect to its interests in such Collateral in the form of a Lien on the same
additional collateral, which Lien will be subordinated to the Liens securing the
Term Loan Obligations and the Additional Pari Passu Obligations and such Cash
Collateral use or DIP Financing (and all obligations relating thereto) on the
same basis as the other Liens of the Revolving Credit Facility Collateral Agent
on Fixed Asset Collateral;
 
 
(3) in the event the Revolving Credit Facility Collateral Agent, on behalf of
itself or any of the Revolving Credit Claimholders, seeks or requests adequate
protection in respect of
 

46 
 

--------------------------------------------------------------------------------

 

Current Asset Collateral and such adequate protection is granted in the form of
additional collateral (even if such collateral is not of a type which would
otherwise have constituted Current Asset Collateral), then the Revolving Credit
Facility Collateral Agent, on behalf of itself and any of the Revolving Credit
Claimholders, agrees that the Term Loan Collateral Agent and any Additional Pari
Passu Debt Representative may also be granted a Lien on the same additional
collateral as security for the Term Loan Obligations and for any Cash Collateral
use or DIP Financing provided by the Term Loan Claimholders or Additional Pari
Passu Claimholders, and each of the Term Loan Collateral Agent, on behalf of
itself and any of the Term Loan Claimholders, and the Additional Pari Passu Debt
Representative, on behalf of the Additional Pari Passu Claimholders, agrees that
any Lien on such additional collateral securing the Term Loan Obligations shall
be subordinated to the Liens on such collateral securing the Revolving Credit
Obligations, any such use of Cash Collateral or any such DIP Financing provided
by the Term Loan Claimholders or any Additional Pari Passu Claimholders (and all
obligations relating thereto), and to any other Liens granted to the Term Loan
Claimholders and to the Additional Pari Passu Claimholders as adequate
protection, all on the same basis as the other Liens of the Term Loan Collateral
Agent and Additional Pari Passu Debt Representative on Current Asset Collateral;
and
 
 
(4) in the event the Term Loan Collateral Agent, on behalf of itself or any of
the Term Loan Claimholders, or a Additional Pari Passu Debt Representative, for
itself and on behalf of the Additional Pari Passu Claimholders, seeks or
requests adequate protection in respect of Fixed Asset Collateral and such
adequate protection is granted in the form of additional collateral (even if
such collateral is not of a type which would otherwise have constituted Fixed
Asset Collateral), then each of the Term Loan Collateral Agent, on behalf of
itself and any of the Term Loan Claimholders, and the  Additional Pari Passu
Debt Representatives, on behalf of the Additional Pari Passu Claimholders,
agrees that the Revolving Credit Facility Collateral Agent may also be granted a
Lien on the same additional collateral as security for the Revolving Credit
Obligations and for any Cash Collateral use or DIP Financing provided by the
Revolving Credit Claimholders, and the Revolving Credit Facility Collateral
Agent, on behalf of itself and any of the Revolving Credit Claimholders, agrees
that any Lien on such additional collateral securing the Revolving Credit
Obligations shall be subordinated to the Liens on such collateral securing the
Term Loan Obligations or the Additional Pari Passu Obligations, any such use of
cash Collateral or any such DIP Financing provided by the Revolving Credit
Claimholders (and all obligations relating thereto) and to any other Liens
granted to the Revolving Credit Claimholders as adequate protection, all on the
same basis as the other Liens of the Revolving Credit Facility Collateral Agent
on Fixed Asset Collateral.
 
 
(d) Except as otherwise expressly set forth in this Section 6 or in connection
with the exercise of remedies with respect to (i) the Current Asset Collateral,
nothing herein shall limit the rights of the Term Loan Collateral Agent, the
Term Loan Claimholders, any Additional Pari Passu Debt Representative or the
Additional Pari Passu Claimholders from seeking adequate protection with respect
to their rights in the Fixed Asset Collateral in any Insolvency or Liquidation
Proceeding (including adequate protection in the form of a cash payment,
periodic cash payments or otherwise) or (ii) the Fixed Asset Collateral, nothing
herein shall limit the rights of the Revolving Credit Facility Collateral Agent
or the Revolving Credit Claimholders from seeking adequate protection with
respect to their rights in the Current Asset Collateral in any Insolvency or
Liquidation Proceeding (including adequate protection in the form of a cash
payment, periodic cash payments or otherwise).
 
 
6.4 Avoidance Issues.  If any Revolving Credit Claimholder, Additional Pari
Passu Claimholders or Term Loan Claimholder is required in any Insolvency or
Liquidation Proceeding or otherwise to turn over or otherwise pay to the estate
of the applicable Grantor any amount paid in respect of Revolving Credit
Obligations, Additional Pari Passu Obligations or the Term Loan Obligations, as
the case may be (a “Recovery”), then such Revolving Credit Claimholders,
Additional Pari Passu Claimholders or Term Loan Claimholders shall be entitled
to a reinstatement of Revolving Credit
 

47 
 

--------------------------------------------------------------------------------

 

Obligations, Additional Pari Passu Obligations or the Term Loan Obligations, as
the case may be, with respect to all such recovered amounts.  If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto from such date of reinstatement.
 
 
6.5 Reorganization Securities.  If, in any Insolvency or Liquidation Proceeding,
debt obligations of the reorganized debtor secured by Liens upon any property of
the reorganized debtor are distributed pursuant to a plan of reorganization or
similar dispositive restructuring plan, on account of Revolving Credit
Obligations, on account of the Additional Pari Passu Obligations and on account
of the Term Loan Obligations, then, to the extent the debt obligations
distributed on account of the Revolving Credit Obligations, on account of the
Additional Pari Passu Obligations and on account of the Term Loan Obligations
are secured by Liens upon the same property, the provisions of this Agreement
will survive the distribution of such debt obligations pursuant to such plan and
will apply with like effect to the debt obligations so distributed, to the Liens
securing such debt obligations and the distribution of proceeds thereof.
 
 
6.6 Post-Petition Interest.
 
 
(a) None of the Term Loan Collateral Agent, any Additional Pari Passu Debt
Representative, any Term Loan Claimholder or any of the Additional Pari Passu
Claimholders shall oppose or seek to challenge any claim by the Revolving Credit
Facility Collateral Agent or any Revolving Credit Claimholder for allowance in
any Insolvency or Liquidation Proceeding of Revolving Credit Obligations
consisting of Post-Petition Interest, fees or expenses to the extent of (i) the
value of the Lien on the Current Asset Collateral securing any Revolving Credit
Obligations, without regard to the existence of any Lien of the Term Loan
Collateral Agent or any Additional Pari Passu Debt Representative on the Current
Asset Collateral and (ii) the value of the Lien on the Fixed Asset Collateral
securing any Revolving Credit Obligations, taking into account the existence of
any Lien of the Term Loan Collateral Agent or a Additional Pari Passu Debt
Representative on the Fixed Asset Collateral.
 
 
(b) Neither the Revolving Credit Facility Collateral Agent nor any other
Revolving Credit Claimholder shall oppose or seek to challenge any claim by the
Term Loan Collateral Agent, any Term Loan Claimholder, any Additional Pari Passu
Debt Representative or any of the Additional Pari Passu Claimholders for
allowance in any Insolvency or Liquidation Proceeding of Term Loan Obligations
or of the Additional Pari Passu Obligations consisting of Post-Petition
Interest, fees or expenses to the extent of (i) the value of the Lien on the
Fixed Asset Collateral securing any Term Loan Obligations or any Additional Pari
Passu Obligations, without regard to the existence of any Lien of the Revolving
Credit Facility Collateral Agent on behalf of the Revolving Credit Claimholders
on the Fixed Asset Collateral and (ii) the value of the Lien on the Current
Asset Collateral securing any Term Loan Obligations and any Additional Pari
Passu Obligations, taking into account the existence of any Lien of the
Revolving Credit Facility Collateral Agent on behalf of the Revolving Credit
Claimholders on the Current Asset Collateral.
 
 
6.7 Waiver – 1111(b)(2) Issues.
 
 
(a) The Term Loan Collateral Agent, for itself and on behalf of the Term Loan
Claimholders, and the Additional Pari Passu Debt Representative, on behalf of
the Additional Pari Passu Claimholders, each waives any objection or claim any
Term Loan Claimholder or any of the Additional Pari Passu Claimholders may
hereafter have against any Revolving Credit Claimholder arising out of the
election of any Revolving Credit Claimholder of the application of Section
1111(b)(2) of the Bankruptcy Code to any claims of such Revolving Credit
Claimholder and agrees that in the case of any such election
 

48 
 

--------------------------------------------------------------------------------

 
 
it shall have no claim or right to payment with respect to the Current Asset
Collateral in or from such Insolvency or Liquidation Proceeding.
 
 
(b) The Revolving Credit Facility Collateral Agent, for itself and on behalf of
the Revolving Credit Claimholders, waives any objection or claim any Revolving
Credit Claimholder may hereafter have against any Term Loan Claimholder or any
of the Additional Pari Passu Claimholders arising out of the election of any
Term Loan Claimholder or any of the Additional Pari Passu Claimholders of the
application of Section 1111(b)(2) of the Bankruptcy Code to any claims of such
Term Loan Claimholder or any such Additional Pari Passu Claimholders and agrees
that in the case of any such election it shall have no claim or right to payment
with respect to the Fixed Asset Collateral in or from such Insolvency or
Liquidation Proceeding.
 
 
6.8 Asset Dispositions in an Insolvency or Liquidation Proceeding.
 
 
(a) None of the Term Loan Collateral Agent, any Term Loan Claimholder, any
Additional Pari Passu Debt Representative or any of the Additional Pari Passu
Claimholders shall, in any Insolvency or Liquidation Proceeding or otherwise,
oppose any sale or disposition of any Current Asset Collateral that is supported
by the Revolving Credit Claimholders, and the Term Loan Collateral Agent, the
Term Loan Claimholders and the Additional Pari Passu Claimholders shall be
deemed to have consented under Section 363 of the Bankruptcy Code (and
otherwise) to any sale of any Current Asset Collateral supported by the
Revolving Credit Claimholders and to have released their Liens on such assets.
 
 
(b) Neither the Revolving Credit Facility Collateral Agent nor any Revolving
Credit Claimholder shall, in any Insolvency or Liquidation Proceeding or
otherwise, oppose any sale or disposition of any Fixed Asset Collateral that is
supported by the Term Loan Claimholders and the Additional Pari Passu
Claimholders, and the Revolving Credit Facility Collateral Agent and the
Revolving Credit Claimholders shall be deemed to have consented under Section
363 of the Bankruptcy Code (and otherwise) to any sale of any Fixed Asset
Collateral supported by the Term Claimholders and the Additional Pari Passu
Claimholders and to have released their Liens on such assets; provided that this
Section 6.8(b) shall not apply to any sale or disposition of Real Property
unless the Revolving Credit Facility Collateral Agent have received at least 90
days’ prior notice of the consummation of any such sale.
 
 
6.9 Additional Section 363 and Section 364 Matters.
 
 
(a) To the extent that the Revolving Credit Facility Collateral Agent or any
Revolving Credit Claimholder has or acquires rights under Section 363 or Section
364 of the Bankruptcy Code or otherwise with respect to any of the Fixed Asset
Collateral, the Revolving Credit Facility Collateral Agent, for itself and on
behalf of the Revolving Credit Claimholders, agrees not to assert any of such
rights without the prior written consent of the Term Loan Collateral Agent and
each Additional Pari Passu Debt Representative; provided that if requested by
the Term Loan Collateral Agent or a Additional Pari Passu Debt Representative,
the Revolving Credit Facility Collateral Agent shall timely exercise such rights
in the manner reasonably requested by the Term Loan Collateral Agent or such
Additional Pari Passu Debt Representative, including any rights to payments in
respect of such rights.
 
 
(b) To the extent that the Term Loan Collateral Agent, any Term Loan
Claimholder, any Additional Pari Passu Debt Representative or any of the
Additional Pari Passu Claimholders has or acquires rights under Section 363 or
Section 364 of the Bankruptcy Code or otherwise with respect to any of the
Current Asset Collateral, the Term Loan Collateral Agent, for itself and on
behalf of the Term Loan Claimholders, and the Additional Pari Passu Debt
Representative, for itself and on behalf of the Additional Pari Passu
Claimholders, each agrees not to assert any of such rights without the prior
written
 

49 
 

--------------------------------------------------------------------------------

 

consent of the Revolving Credit Facility Collateral Agent; provided that if
requested by the Revolving Credit Facility Collateral Agent, the Term Loan
Collateral Agent and the applicable Additional Pari Passu Debt
Representative shall timely exercise such rights in the manner reasonably
requested by the Revolving Credit Facility Collateral Agent, including any
rights to payments in respect of such rights.
 
 
6.10 Effectiveness in Insolvency or Liquidation Proceedings.  The parties hereto
expressly acknowledge that this Agreement is a “subordination agreement” under
Section 510(a) of the Bankruptcy Code.
 
 
6.11 Separate Grants of Security and Separate Classification.
 
 
(a) The Term Loan Collateral Agent, for itself and on behalf of the Term Loan
Claimholders, each Additional Pari Passu Debt Representative, for itself and on
behalf of the Additional Pari Passu Claimholders, and the Revolving Credit
Facility Collateral Agent, for itself and on behalf of the Revolving Credit
Claimholders, acknowledges and agrees that the grants of Liens pursuant to the
Revolving Credit Facility Security Documents, the Term Loan Security Documents
and each Additional Pari Passu Security Document constitute separate and
distinct grants of Liens, and because of, among other things, their differing
rights in the Collateral, the Term Loan Obligations, the Additional Pari Passu
Obligations and the Revolving Credit Obligations are fundamentally different
from one another, and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency or Liquidation
Proceeding.  In furtherance of the foregoing, each of the Term Loan Collateral
Agent, for itself and on behalf of the Term Loan Claimholders, the Revolving
Credit Facility Collateral Agent, for itself and on behalf of the Revolving
Credit Claimholders, and Additional Pari Passu Debt Representative, for itself
and on behalf of the Additional Pari Passu Claimholders, agrees that the Term
Loan Claimholders, the Revolving Credit Claimholders and each Series of
applicable Additional Pari Passu Claimholders will vote as separate classes in
connection with any plan of reorganization in any Insolvency or Liquidation
Proceeding and that neither any Agent nor any Claimholder will seek to vote with
the other as a single class in connection with any plan of reorganization in any
Insolvency or Liquidation Proceeding.
 
 
(b) To further effectuate the intent of the parties as provided in this Section
6.11, if it is held that the claims of the Term Loan Claimholders or any Series
of Additional Pari Passu Claimholders, on the one hand, and the Revolving Credit
Claimholders, on the other hand, in respect of the Fixed Asset Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then each of the Term Loan Collateral Agent, for itself
and on behalf of the Term Loan Claimholders, the Additional Pari Passu Debt
Representative, for itself and on behalf of the Additional Pari Passu
Claimholders, and the Revolving Credit Facility Collateral Agent, for itself and
on behalf of the Revolving Credit Claimholders, hereby acknowledges and agrees
that, subject to Sections 2.1 and 4.1, all distributions shall be made as if
there were separate classes of senior and junior secured claims against the
Grantors in respect of the Fixed Asset Collateral (with the effect being that,
to the extent that the aggregate value of the Fixed Asset Collateral is
sufficient (for this purpose ignoring all claims held by the Revolving Credit
Claimholders), the Term Loan Claimholders and Additional Pari Passu
Claimholders shall be entitled to receive, in addition to amounts distributed to
them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of Post-Petition Interest, including any additional
interest payable pursuant to the Term Loan Agreement and applicable Additional
Pari Passu Loan Agreement, arising from or related to a default, which is
disallowed as a claim in any Insolvency or Liquidation Proceeding) before any
distribution is made in respect of the claims held by the Revolving Credit
Claimholders, with the Revolving Credit Facility Collateral Agent, for itself
and on behalf of the Revolving Credit Claimholders, hereby acknowledging and
agreeing to turn over to the Designated Fixed Asset Collateral Representative,
for itself and on behalf of the Term Loan Claimholders and the applicable
Additional Pari Passu Claimholders, amounts otherwise received or receivable by
them
 

50 
 

--------------------------------------------------------------------------------

 
 
to the extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Revolving
Credit Claimholders).
 
 
(c) To further effectuate the intent of the parties as provided in this Section
6.11, if it is held that the claims of the Term Loan Claimholders and any of the
Additional Pari Passu Claimholders, on the one hand, and the Revolving Credit
Claimholders, on the other hand, in respect of the Current Asset Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then each of the Term Loan Collateral Agent, for itself
and on behalf of the Term Loan Claimholders, each Additional Pari Passu Debt
Representative, for itself and on behalf of the applicable Additional Pari Passu
Claimholders, and the Revolving Credit Facility Collateral Agent, for itself and
on behalf of the Revolving Credit Claimholders, hereby acknowledges and agrees
that, subject to Sections 2.1 and 4.1, all distributions shall be made as if
there were separate classes of senior and junior secured claims against the
Grantors in respect of the Current Asset Collateral (with the effect being that,
to the extent that the aggregate value of the Current Asset Collateral is
sufficient (for this purpose ignoring all claims held by the Term Loan
Claimholders and the Additional Pari Passu Claimholders), the Revolving Credit
Claimholders shall be entitled to receive, in addition to amounts distributed to
them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of Post-Petition Interest, including any additional
interest payable pursuant to the Revolving Credit Agreement, arising from or
related to a default, which is disallowed as a claim in any Insolvency or
Liquidation Proceeding) before any distribution is made in respect of the claims
held by the Term Loan Claimholders or the Additional Pari Passu Claimholders,
with the Term Loan Collateral Agent, for itself and on behalf of the Term Loan
Claimholders and the Additional Pari Passu Debt Representative, for itself and
on behalf of the Additional Pari Passu Claimholders, each hereby acknowledging
and agreeing to turn over to the Revolving Credit Facility Collateral Agent, for
itself and on behalf of the Revolving Credit Claimholders, amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of this sentence, even if such turnover has the effect of reducing the claim or
recovery of the Term Loan Claimholders or the Additional Pari Passu
Claimholders).
 
 
(d) Notwithstanding anything in the foregoing to the contrary, each of the Term
Loan Collateral Agent, the Term Loan Claimholders, each Additional Pari Passu
Debt Representative and the Additional Pari Passu Claimholders, on the one hand,
and the Revolving Credit Facility Collateral Agent and the Revolving Credit
Claimholders, on the other hand, shall retain the right to vote and otherwise
act in any Insolvency or Liquidation Proceeding (including the right to vote to
accept or reject any plan of reorganization) to the extent not inconsistent with
the provisions hereof.
 
 
SECTION 7.  Reliance; Waivers, Etc.
 
 
7.1 Reliance.  Other than any reliance on the terms of this Agreement, the
Revolving Credit Facility Collateral Agent, on behalf of itself and the
Revolving Credit Claimholders under its Revolving Credit Facility Credit
Documents, acknowledges that it and such Revolving Credit Claimholders have,
independently and without reliance on the Term Loan Collateral Agent, any Term
Loan Claimholders, any Additional Pari Passu Debt Representative or any of the
Additional Pari Passu Claimholders, and based on documents and information
deemed by them appropriate, made their own credit analysis and decision to enter
into such Revolving Credit Facility Credit Documents and be bound by the terms
of this Agreement and they will continue to make their own credit decision in
taking or not taking any action under the Revolving Credit Agreement or this
Agreement.  Other than any reliance on the terms of this Agreement, the Term
Loan Collateral Agent, on behalf of itself and the Term Loan Claimholders, and
each Additional Pari Passu Debt Representative, for itself and on behalf of the
applicable Additional Pari Passu Claimholders, each acknowledges that it and the
Term Loan Claimholders and Additional Pari Passu Claimholders have,
independently and without reliance on the Revolving Credit Facility Collateral
Agent or any Revolving Credit Claimholder, and based on
 

51 
 

--------------------------------------------------------------------------------

 

documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into each of the Term Loan Credit Documents and
each of the Additional Pari Passu Credit Documents, as applicable, and be bound
by the terms of this Agreement and they will continue to make their own credit
decision in taking or not taking any action under the Term Loan Credit
Documents, the applicable Additional Pari Passu Credit Documents or this
Agreement.
 
 
7.2 No Warranties or Liability.  The Revolving Credit Facility Collateral Agent,
on behalf of itself and the Revolving Credit Claimholders under the Revolving
Credit Facility Credit Documents, acknowledges and agrees that none of the Term
Loan Collateral Agent, the Term Loan Claimholders, any Additional Pari Passu
Debt Representative or any of the Additional Pari Passu Claimholders have made
any express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any of the Term Loan Credit Documents or any of the Additional Pari Passu Credit
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon.  Except as otherwise provided in this Agreement, the Term Loan
Collateral Agent and the Term Loan Claimholders and the Additional Pari Passu
Debt Representative and the Additional Pari Passu Claimholders will be entitled
to manage and supervise their respective loans and extensions of credit under
the Term Loan Credit Documents and the applicable Additional Pari Passu Credit
Documents in accordance with law and such documents, as they may, in their sole
discretion, deem appropriate.  The Term Loan Collateral Agent, on behalf of
itself and the Term Loan Claimholders, and the Additional Pari Passu Debt
Representative, for itself and on behalf of the benefit of the applicable
Additional Pari Passu Claimholders, each acknowledges and agrees that each of
the Revolving Credit Facility Collateral Agent and the Revolving Credit
Claimholders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the Revolving Credit Facility Credit
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon.  Except as otherwise provided in this Agreement, the Revolving
Credit Facility Collateral Agent and the Revolving Credit Claimholders will be
entitled to manage and supervise their respective loans and extensions of credit
under their respective Revolving Credit Facility Credit Documents in accordance
with law and the Revolving Credit Documents, as they may, in their sole
discretion, deem appropriate.  None of the Term Loan Collateral Agent, the Term
Loan Claimholders, any Additional Pari Passu Debt Representative or the
Additional Pari Passu Claimholders shall have any duty to the Revolving Credit
Facility Collateral Agent or any of the Revolving Credit Claimholders, and the
Revolving Credit Facility Collateral Agent and the Revolving Credit Claimholders
shall have no duty to the Term Loan Collateral Agent, any of the Term Loan
Claimholders, any Additional Pari Passu Debt Representative or any of the
Additional Pari Passu Claimholders to act or refrain from acting in a manner
which allows, or results in, the occurrence or continuance of an event of
default or default under any agreements with any Grantor (including the
Revolving Credit Facility Credit Documents and the Term Loan Credit Documents),
regardless of any knowledge thereof which they may have or be charged with.
 
 
7.3 No Waiver of Lien Priorities.
 
 
(a) No right of the Agents, the Revolving Credit Claimholders, the Term Loan
Claimholders or the Additional Pari Passu Claimholders to enforce any provision
of this Agreement or any of their respective credit documents shall at any time
in any way be prejudiced or impaired by any act or failure to act on the part of
any Grantor or by any act or failure to act by such Agents, Revolving Credit
Claimholders, Term Loan Claimholders or Additional Pari Passu Claimholders, or
by any noncompliance by any Person with the terms, provisions and covenants of
this Agreement, any of the Revolving Credit Facility Credit Documents,
Additional Pari Passu Credit Documents or any of the Term Loan Credit Documents,
regardless of any knowledge thereof which the Agents or the Revolving Credit
Claimholders, Additional Pari Passu Claimholders or the Term Loan Claimholders,
or any of them, may have or be otherwise charged with.
 

52 
 

--------------------------------------------------------------------------------

 

 
(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Grantors under the Revolving Credit Facility Credit
Documents, the Term Loan Credit Documents and the applicable Additional Pari
Passu Credit Documents, and subject to the provisions of Sections 2.3, 2.4 and
5.3), the Agents, the Revolving Credit Claimholders, the Term Loan Claimholders
and the Additional Pari Passu Claimholders may, at any time and from time to
time in accordance with the Revolving Credit Facility Credit Documents, the Term
Loan Credit Documents, the Additional Pari Passu Credit Documents and/or
applicable law, without the consent of, or notice to, the other Agent or the
Revolving Credit Claimholders, the Term Loan Claimholders or the Additional Pari
Passu Claimholders (as the case may be), without incurring any liabilities to
such Persons (except for liabilities for breach of obligations under this
Agreement) and without impairing or releasing the Lien priorities and other
benefits provided in this Agreement (even if any right of subrogation or other
right or remedy is affected, impaired or extinguished thereby) do any one or
more of the following:
 
 
(1) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Obligations or any Lien or guaranty thereof or any liability of any Grantor,
or any liability incurred directly or indirectly in respect thereof (including
any increase in or extension of the Obligations, without any restriction as to
the tenor or terms of any such increase or extension) or otherwise amend, renew,
exchange, extend, modify or supplement in any manner any Liens held by the
applicable Agent or any rights or remedies under any of the Revolving Credit
Facility Credit Documents, the Term Loan Credit Documents or any Additional Pari
Passu Credit Documents; provided that any such increase in the Revolving Credit
Obligations, the Term Loan Obligations or the Additional Pari Passu Obligations,
as applicable, shall not, except to the extent permitted pursuant to Section
6.1(a), increase the sum of the Indebtedness (as defined in the Revolving Credit
Agreement or Term Loan Agreement, as applicable) constituting principal under
the Revolving Credit Agreement, the Term Loan Agreement or any Additional Pari
Passu Loan Agreement, as applicable, and (in the case of the Revolving Credit
Obligations), the face amount of any letters of credit, bank guarantees and
similar instruments issued or otherwise outstanding under the Revolving Credit
Agreement and not reimbursed, to an amount in excess of the Revolving Credit
Facility Cap Amount (in the case of Revolving Credit Obligations) or the Term
Loan Cap Amount (in the case of Term Loan Obligations) or an amount that when
added to the Term Loan Cap Amount would exceed $1.45 billion (in the case of
Additional Pari Passu Obligations);
 
 
(2) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Collateral (except to the
extent provided in this Agreement) or any liability of any Grantor or any
liability incurred directly or indirectly in respect thereof;
 
 
(3) settle or compromise any Obligation or any other liability of any Grantor or
any security therefor or any liability incurred directly or indirectly in
respect thereof and apply any sums by whomsoever paid and however realized to
any liability in any manner or order that is not inconsistent with the terms of
this Agreement; and
 
 
(4) exercise or delay in or refrain from exercising any right or remedy against
any security or any Grantor or any other Person, elect any remedy and otherwise
deal freely with any Grantor.
 
 
(c) Except as otherwise provided herein, the Revolving Credit Facility
Collateral Agent, on behalf of itself and the Revolving Credit Claimholders,
also agrees that none of the Term Loan Claimholders, the Term Loan Collateral
Agent, any Additional Pari Passu Debt Representative or any of the Additional
Pari Passu Claimholders shall have any liability to the Revolving Credit
Facility Collateral Agent or any Revolving Credit Claimholders, and the
Revolving Credit Facility Collateral Agent, on
 

53 
 

--------------------------------------------------------------------------------

 

 
behalf of itself and the Revolving Credit Claimholders, hereby waives any claim
against any such Person, arising out of any and all actions which such Person
may take or permit or omit to take with respect to:
 
 
(1) the Term Loan Credit Documents or any of the Additional Pari Passu Credit
Documents;
 
 
(2) the collection of the Term Loan Obligations or the Additional Pari Passu
Obligations; or
 
 
(3) the foreclosure upon, or sale, liquidation or other disposition of, any
Fixed Asset Collateral.
 
 
The Revolving Credit Facility Collateral Agent, on behalf of itself and the
Revolving Credit Claimholders, agrees that neither the Term Loan Claimholders,
the Term Loan Collateral Agent, any Additional Pari Passu Debt Representative
nor the Additional Pari Passu Claimholders have any duty to them in respect of
the maintenance or preservation of the Fixed Asset Collateral, the Term Loan
Obligations or otherwise.
 
 
(d) Except as otherwise provided herein, each of the Term Loan Collateral Agent,
on behalf of itself and the Term Loan Claimholders, and each Additional Pari
Passu Debt Representative, on behalf of itself and the applicable Additional
Pari Passu Claimholders, also agrees that the Revolving Credit Claimholders and
the Revolving Credit Facility Collateral Agent shall have no liability to the
Term Loan Collateral Agent, any Term Loan Claimholders, any Additional Pari
Passu Debt Representative or any of the Additional Pari Passu Claimholders, and
the Term Loan Collateral Agent, on behalf of itself and the Term Loan Lenders,
and each Additional Pari Passu Debt Representative, on behalf of itself and the
applicable Additional Pari Passu Claimholders, each hereby waives any claim
against any Revolving Credit Claimholder or the Revolving Credit Facility
Collateral Agent, arising out of any and all actions which the Revolving Credit
Claimholders or the Revolving Credit Facility Collateral Agent may take or
permit or omit to take with respect to:
 
 
(1) the Revolving Credit Facility Credit Documents;
 
 
(2) the collection of the Revolving Credit Obligations; or
 
 
(3) the foreclosure upon, or sale, liquidation or other disposition of, any
Current Asset Collateral.
 
 
The Term Loan Collateral Agent, on behalf of itself and the Term Loan
Claimholders, and each Additional Pari Passu Debt Representatives on behalf of
itself and the applicable Additional Pari Passu Claimholders, each agrees that
the Revolving Credit Claimholders and the Revolving Credit Facility Collateral
Agent have no duty to them in respect of the maintenance or preservation of the
Current Asset Collateral, the Revolving Credit Obligations or otherwise.
 
 
(e) Until the Discharge of Term Loan Obligations and the Discharge of Additional
Pari Passu Obligations, the Revolving Credit Facility Collateral Agent, on
behalf of itself and the Revolving Credit Claimholders, agrees not to assert and
hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of, any
marshalling, appraisal, valuation or other similar right that may otherwise be
available under applicable law with respect to the Fixed Asset Collateral or any
other similar rights a junior secured creditor may have under applicable law.
 

54 
 

--------------------------------------------------------------------------------

 
 
(f) Until the Discharge of Revolving Credit Obligations, the Term Loan
Collateral Agent, on behalf of itself and the Term Loan Claimholders, and each
Additional Pari Passu Debt Representative, on behalf of itself and the
applicable Additional Pari Passu Claimholders, each agrees not to assert and
hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of, any
marshalling, appraisal, valuation or other similar right that may otherwise be
available under applicable law with respect to the Current Asset Collateral or
any other similar rights a junior secured creditor may have under applicable
law.
 
 
7.4 Obligations Unconditional.  All rights, interests, agreements and
obligations of the Revolving Credit Facility Collateral Agent and the Revolving
Credit Claimholders, the Term Loan Collateral Agent and the Term Loan
Claimholders, and each Additional Pari Passu Debt Representative and the
Additional Pari Passu Claimholders, respectively, hereunder shall remain in full
force and effect irrespective of:
 
 
(a) any lack of validity or enforceability of any Revolving Credit Facility
Credit Documents, any Term Loan Credit Documents, or any Additional Pari Passu
Credit Documents, as the case may be;
 
 
(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
Revolving Credit Obligations, any Additional Pari Passu Obligations or the Term
Loan Obligations, or any amendment or waiver or other modification, including
any increase in the amount thereof, whether by course of conduct or otherwise,
of the terms of any Revolving Credit Facility Credit Document, any Term Loan
Credit Document or any Additional Pari Passu Credit Documents;
 
 
(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Revolving Credit Obligations, the
Term Loan Obligations or the Additional Pari Passu Obligations, or any guaranty
of the foregoing;
 
 
(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the any Grantor; or
 
 
(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of the Revolving Credit Facility
Collateral Agent, the Revolving Credit Obligations, any Revolving Credit
Claimholder, the Term Loan Collateral Agent, the Term Loan Obligations, any Term
Loan Claimholder, any Additional Pari Passu Debt Representative, the Additional
Pari Passu Obligations or any of the Additional Pari Passu Claimholders in
respect of this Agreement.
 
 
SECTION 8.  Miscellaneous.
 
 
8.1 Conflicts.  In the event of any conflict between the provisions of this
Agreement and the provisions of any Revolving Credit Facility Credit Document,
any Term Loan Credit Document, or any Additional Pari Passu Credit Documents,
the provisions of this Agreement shall govern and control.  Notwithstanding the
foregoing, the parties hereto acknowledge that, except as expressly set forth
herein, this Agreement does not impose any obligations on the Loan Parties.


 
8.2 Effectiveness; Continuing Nature of this Agreement; Severability.  This
Agreement shall become effective when executed and delivered by the parties
hereto.  This is a continuing agreement of lien subordination and the Revolving
Credit Claimholders, the Term Loan Claimholders and the Additional Pari Passu
Claimholders may continue, at any time and without notice to any Agent, to
extend credit and other financial accommodations and lend monies to or for the
benefit of any Grantor in reliance hereon.  Each of the Agents, on behalf of
itself and the Revolving Credit Claimholders, the Term Loan Claimholders or the
Additional Pari Passu Claimholders, as the case may be, hereby waives any right
it may have under applicable law to revoke this Agreement or any of the
provisions of this Agreement.  The terms of this Agreement shall survive, and
shall continue in full force and effect, during and after the commencement of an
Insolvency or Liquidation Proceeding.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  All references to any Grantor shall include such Grantor as
debtor and debtor-in-possession and any receiver or trustee for any Grantor (as
the case may be) in any Insolvency or Liquidation Proceeding.  This Agreement
shall terminate and be of no further force and effect:
 
 
 
 
55

--------------------------------------------------------------------------------


 
 
 
(a) with respect to the Revolving Credit Facility Collateral Agent, the
Revolving Credit Facility Administrative Agent, the Revolving Credit
Claimholders and the Revolving Credit Obligations, on the date of the Discharge
of Revolving Credit Obligations, subject to the provisions of Section 5.5 and
the rights of the Revolving Credit Claimholders under Sections 4.4 and 6.4;
 
 
(b)  with respect to the Term Loan Collateral Agent, the Term Loan
Administrative Agent, the Term Loan Claimholders and the Term Loan Obligations,
on the date of the Discharge of Term Loan Obligations, subject to the provisions
of Section 5.5 and the rights of the Term Loan Claimholders under Sections 4.4
and 6.4; and
 
 
(c) with respect to each applicable Additional Pari Passu Debt Representative,
the Additional Pari Passu Claimholders of any Series and any Additional Pari
Passu Obligations relating to such Series, on the date of the Discharge of
Additional Pari Passu Obligations with respect to such Series only, subject to
the provisions of Section 5.5 and the rights of the Additional Pari Passu
Claimholders under Sections 4.4 and 6.4.
 
 
8.3 Amendments; Waivers.  No amendment, modification or waiver of any of the
provisions of this Agreement by the Term Loan Collateral Agent, the Revolving
Credit Facility Collateral Agent or any Additional Pari Passu Debt
Representative shall be deemed to be made unless the same shall be in writing
signed on behalf of each party hereto or its authorized agent and each waiver,
if any, shall be a waiver only with respect to the specific instance involved
and shall in no way impair the rights of the parties making such waiver or the
obligations of the other parties to such party in any other respect or at any
other time.  Notwithstanding the foregoing, no Grantor shall have any right to
consent to or approve any amendment, modification or waiver of any provision
of this Agreement except to the extent that such amendment, modification or
waiver (i) directly and adversely affects or impairs its rights under this
Agreement, under the Term Loan Credit Documents, under any Additional Pari Passu
Credit Documents or under the Revolving Credit Facility Credit Documents, or
(ii) directly imposes any additional obligation or liability upon it.
 
 
8.4 Information Concerning Financial Condition of the Grantors and their
Subsidiaries.  The Revolving Credit Facility Collateral Agent, the Revolving
Credit Claimholders, the Term Loan Collateral Agent, the Term Loan Claimholders,
each Additional Pari Passu Debt Representative and the Additional Pari Passu
Claimholders, shall each be responsible for keeping themselves informed of (a)
the financial condition of the Grantors and their Subsidiaries and all endorsers
and/or guarantors of the Revolving Credit Obligations, the Term Loan Obligations
and the applicable Additional Pari Passu Obligations, and (b) all other
circumstances bearing upon the risk of nonpayment of the respective
obligations.  None of the Agents or Claimholders shall have any duty to advise
any other such Person of information known to it or them regarding such
condition or any such circumstances or
 

56 
 

--------------------------------------------------------------------------------

 

 
otherwise.  In the event that any Agent or any Claimholder undertakes at any
time or from time to time to provide any such information to any of the others,
it or they shall be under no obligation:
 
 
(a) to make, and shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided;
 
 
(b) to provide any additional information or to provide any such information on
any subsequent occasion;
 
 
(c) to undertake any investigation; or
 
 
(d) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.
 
 
8.5 Subrogation.
 
 
(a) With respect to the value of any payments or distributions in cash, property
or other assets that any of the Term Loan Claimholders, the Term Loan Collateral
Agent, any Additional Pari Passu Debt Representative or the Additional Pari
Passu Claimholders (each a “Payor”) pays over to the Revolving Credit Facility
Collateral Agent or the Revolving Credit Claimholders under the terms of this
Agreement, such Payor shall be subrogated to the rights of the Revolving Credit
Facility Collateral Agent and the Revolving Credit Claimholders; provided that,
the Term Loan Collateral Agent, on behalf of itself and the Term Loan
Claimholders, and Additional Pari Passu Debt Representatives for the benefit of
the applicable Additional Pari Passu Claimholders, each hereby agrees not to
assert or enforce all such rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Revolving Credit Obligations has
occurred.  The Grantors acknowledge and agree that, to the extent permitted by
applicable law, the value of any payments or distributions in cash, property or
other assets received by any Payor that are paid over to the Revolving Credit
Facility Collateral Agent or the Revolving Credit Claimholders pursuant to this
Agreement shall not reduce any of the Term Loan Obligations or applicable
Additional Pari Passu Obligations.
 
 
(b) With respect to the value of any payments or distributions in cash, property
or other assets that any of the Revolving Credit Claimholders or the Revolving
Credit Facility Collateral Agent pays over to the Term Loan Collateral Agent,
the Term Loan Claimholders, any Additional Pari Passu Debt Representative or the
Additional Pari Passu Claimholders (each such Person, a “Payee”) under the terms
of this Agreement, the Revolving Credit Claimholders and the Revolving Credit
Facility Collateral Agent shall be subrogated to the rights of such Payee;
provided that, the Revolving Credit Facility Collateral Agent, on behalf of
itself and the Revolving Credit Claimholders, hereby agrees not to assert or
enforce all such rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of Term Loan Obligations and the Discharge of
Additional Pari Passu Obligations have occurred.  The Grantors acknowledge and
agree that, to the extent permitted by applicable law, the value of any payments
or distributions in cash, property or other assets received by the Revolving
Credit Facility Collateral Agent or the Revolving Credit Claimholders that are
paid over to a Payee pursuant to this Agreement shall not reduce any of the
Revolving Credit Obligations.
 
 
8.6 SUBMISSION TO JURISDICTION; WAIVERS.
 
 
(a) JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
 

57 
 

--------------------------------------------------------------------------------

 

 
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH PARTY FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY:
 
 
(1) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;
 
 
(2) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
 
 
(3) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 8.7 (OR IN
THE CASE OF ANY GRANTOR ORGANIZED OR EXISTING UNDER THE LAWS OF A JURISDICTION
OUTSIDE THE UNITED STATES, TO ITS AGENT SPECIFIED IN SECTION 8.18); AND
 
 
(4) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.
 
 
(b) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE; MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.6(b) AND EXECUTED BY
EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO.  IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
 
 
(c) EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER REVOLVING CREDIT FACILITY LOAN DOCUMENT OR TERM
LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN
STATEMENT OR ACTION OF ANY PARTY HERETO.
 
 
8.7 Notices.  All notices to the Term Loan Claimholders and the Revolving Credit
Claimholders permitted or required under this Agreement shall also be sent to
the Term Loan Collateral Agent and the Revolving Credit Facility Collateral
Agent, respectively.  Unless otherwise specifically
 

58 
 

--------------------------------------------------------------------------------

 

 
provided herein, any notice hereunder shall be in writing and may be personally
served or sent by telecopier or mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telecopier transmission, or upon
deposit in the mail with postage prepaid and properly addressed.  For the
purposes hereof, the addresses of the parties hereto shall be as set forth below
each party’s name on the signature pages hereto, or, as to each party, at such
other address as may be designated by such party in a written notice to all of
the other parties.
 
 
8.8 Further Assurances.  The Revolving Credit Facility Collateral Agent, on
behalf of itself and the Revolving Credit Claimholders under the Revolving
Credit Facility Credit Documents, the Term Loan Collateral Agent, on behalf of
itself and the Term Loan Claimholders under the Term Loan Credit Documents, the
Additional Pari Passu Debt Representatives, on behalf of itself and the
applicable Additional Pari Passu Claimholders under the Additional Pari Passu
Credit Documents, and the Grantors, agree that each of them shall take such
further action and shall execute and deliver such additional documents and
instruments (in recordable form, if requested) as an Agent may reasonably
request to effectuate the terms of and the Lien priorities contemplated by this
Agreement.
 
 
8.9 APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
 
8.10 Binding on Successors and Assigns.  This Agreement shall be binding upon
the Revolving Credit Facility Collateral Agent, the Revolving Credit Facility
Administrative Agent, the Revolving Credit Claimholders, the Term Loan
Collateral Agent, the Term Loan Administrative Agent, the Term Loan
Claimholders, each Additional Pari Passu Debt Representative, the Additional
Pari Passu Claimholders and their respective successors and assigns.  Each
Revolving Credit Facility Agent represents that it has not agreed to any
modification of the provisions in the Revolving Credit Facility Credit Documents
authorizing it to execute this Agreement and bind the other Revolving Credit
Claimholders.  Each Term Loan Agent represents that it has not agreed to any
modification of the provisions in the Term Loan Credit Documents authorizing it
to execute this Agreement and bind the other Term Loan Claimholders.  Each
Additional Pari Passu Debt Representative represents that it has not agreed to
any modification of the provisions in the applicable Additional Pari Passu
Credit Documents authorizing it to execute this Agreement and bind the
Additional Pari Passu Claimholders.  Notwithstanding any implication to the
contrary in any provision in any other section of the Agreement, no Agent makes
any representation regarding the validity or binding effect of any of the
Revolving Credit Facility Credit Documents or any of the Term Loan Credit
Documents, or their authority to bind any of the Revolving Credit Claimholders
or the Term Loan Claimholders through their execution of this Agreement.
 
 
8.11 Specific Performance.  Each Agent may demand specific performance of this
Agreement.  The Revolving Credit Facility Collateral Agent, on behalf of itself
and the Revolving Credit Claimholders, the Term Loan Collateral Agent, on behalf
of itself and the Term Loan Claimholders, and Additional Pari Passu Debt
Representatives for the benefit of the applicable Additional Pari Passu
Claimholders each hereby irrevocably waive any defense based on the adequacy of
a remedy at law and any other defense which might be asserted to bar the remedy
of specific performance in any action which may be brought by any other Agent or
Claimholder, as the case may be.
 
 
8.12 Headings.  Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.
 

59 
 

--------------------------------------------------------------------------------

 

 
8.13 Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement or any document or instrument delivered in connection herewith by
telecopier or other electronic image scan transmission (e.g., “PDF” or “tif” via
e-mail) shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.
 
 
8.14 Authorization.  By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.
 
 
8.15 No Third Party Beneficiaries.  This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the Agents, the Revolving Credit
Claimholders and the Term Loan Claimholders, and to the extent applicable, to
the Grantors.  Nothing in this Agreement shall impair, as between the Grantors
and each Agent and each of the Claimholders, the obligations of the Grantors to
pay principal, interest, fees and other amounts as provided in the applicable
credit documents.
 
 
8.16 Provisions to Define Relative Rights; Other Intercreditor
Agreements.  Except with respect to the bailee and agency provisions of Section
5.4, the provisions of this Agreement are and are intended for the purpose of
defining the relative rights of the Revolving Credit Facility Collateral Agent
and the Revolving Credit Claimholders on the one hand, and the Term Loan
Collateral Agent, the Term Loan Claimholders, the Additional Pari Passu Debt
Representatives and the Additional Pari Passu Claimholders, on the other
hand.  No Grantor nor any other creditor of any Grantor shall have any rights
hereunder (other than the rights of the Grantors expressly set forth in Section
8.3) and no Grantor may rely on the terms hereof, except that the Grantors may
rely on Sections 5.4 and 8.3 hereof with respect to matters set forth therein
and, to the extent that any provision hereof governs the priority of security
interests, the Grantors may rely on such provision in making representations and
warranties relating to priority of security interests in the Revolving Credit
Facility Credit Documents, the Term Loan Credit Documents and the Additional
Pari Passu Credit Documents.  Nothing in this Agreement is intended to or shall
impair the obligations of any Grantor, which are absolute and unconditional, to
pay and perform the Revolving Credit Obligations, the Term Loan Obligations and
the Additional Pari Passu Obligations, in each case as and when the same shall
become due and payable in accordance with their terms. Nothing in this Agreement
shall prevent one or more Series of Additional Pari Passu Claimholders from
entering into intercreditor agreements with any other Series of Additional Pari
Passu Claimholders or with the Term Loan Agents and Term Loan Claimholders in
order to define the relative rights of such Agents and Claimholders with respect
to the Common Collateral; provided that (i) any such agreement provides that it
is subject to the terms of this Agreement, and (ii) no such agreement shall be
binding on any Revolving Credit Claimholder or Revolving Credit Facility Agent
or, unless an express party thereto, on any Term Loan Claimholder or any Term
Loan Agent.
 
 
8.17 Actions Upon Breach.  If any Term Loan Claimholder, any of the Additional
Pari Passu Claimholders or any Revolving Credit Claimholder, contrary to this
Agreement, commences or participates in any action or proceeding against any
Grantor or the Collateral, such Grantor, with the prior written consent of the
applicable Agent, may interpose as a defense or dilatory plea the making of this
Agreement, and any Claimholder may intervene and interpose such defense or plea
in its or their name or in the name of such Grantor.
 
 
8.18 Joinder of Additional Grantors.  The Grantors party hereto shall cause each
Person which, from time to time, after the date hereof, is required to be a
Grantor pursuant to the terms of the Term Loan Credit Documents, to execute and
deliver to the Agents an Intercreditor Agreement Joinder within five days (or
such longer period as may be determined by the Agents in their sole
 

60 
 

--------------------------------------------------------------------------------

 

 
discretion) of the date on which such Person becomes a party to any Revolving
Credit Facility Security Document, any Additional Pari Passu Credit Documents or
any Term Loan Security Document and, upon execution and delivery of such
Intercreditor Joinder Agreement, such Person shall constitute a “Grantor” for
all purposes hereunder with the same force and effect as if originally named as
a Grantor herein.  The execution and delivery of such Intercreditor Agreement
Joinder shall not require the consent of any other party hereto.  The
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.
 
 
SECTION 9.  Designated Fixed Asset Collateral Agent
 
 
9.1 Appointment, Duties, Powers and Authority.
 
 
(a) Each of the Term Loan Agent, for itself and on behalf of each Term Loan
Claimholder, and each Additional Pari Passu Debt Representative, for itself and
on behalf of the Additional Pari Passu Claimholders, irrevocably appoints and
authorizes the Designated Fixed Asset Collateral Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
expressly delegated to it by the terms hereof, together with all such powers as
are reasonably incidental thereto.  The Designated Fixed Asset Collateral
Representative shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Claimholder
or any Agent, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of the Designated Fixed Asset Collateral
Representative shall be read into this Agreement or shall otherwise exist
against the Designated Fixed Asset Collateral Representative.  The provisions of
this Section 9 are solely for the benefit of the Designated Fixed Asset
Collateral Representative, the Agents and the Claimholders.
 
 
(b) The Designated Fixed Asset Collateral Representative’s duties hereunder are
solely ministerial and administrative in nature and it shall not have any duties
or obligations except those expressly set forth herein.  Without limiting the
generality of the foregoing, the Designated Fixed Asset Collateral
Representative shall not have any duty to take any discretionary action or to
exercise any discretionary powers, but shall be required to act or refrain from
acting (and shall be fully protected in so acting or refraining from acting)
solely in accordance with this Agreement, provided that it shall not be required
to take any action that, in its opinion or the opinion of its counsel, may
expose the Designated Fixed Asset Collateral Representative or any of its
Affiliates to liability or that is contrary to any applicable law.
 
 
(c) Neither the Designated Fixed Asset Collateral Representative or any of its
agents, officers, shareholders, affiliates, directors, managers, administrators,
trustees, partners, employees, advisors and other representatives shall be
liable to the other Agents or Claimholders for any action taken or not taken by
it in the absence of its own gross negligence or willful misconduct, as
determined by a final judgment of a court of competent jurisdiction.
 
 
(d) The Designated Fixed Asset Collateral Representative shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement, any other Credit Agreement or the Collateral,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith or the adequacy,
accuracy and/or completeness of the information contained therein, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein, or (iv) the validity, effectiveness,
enforceability or genuineness of this Agreement, the other Credit Agreements or
any other instrument or writing furnished in connection herewith.
 
 
61

--------------------------------------------------------------------------------


9.2 Exculpatory Provisions and Indemnity.
 
 
(a) The Designated Fixed Asset Collateral Representative shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement,
any Credit Agreement or any other document furnished in connection herewith or
therewith in accordance with the terms hereof.  The Designated Fixed Asset
Collateral Representative shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Designated Fixed Asset Collateral Representative also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  The Designated Fixed Asset Collateral Representative may
consult with legal counsel, independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
 
(b) The Company agrees to indemnify the Designated Fixed Asset Collateral
Representative, and each of its Affiliates (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and out-of-pocket expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution, delivery and enforcement of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the other transactions
contemplated hereby, or (ii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
expenses (A) are determined by a final judgment of a court of competent
jurisdiction to have arisen by reason of the Indemnitee’s gross negligence, bad
faith or willful misconduct or (B) arise from any action solely among
Indemnitees, other than any such actions that arise from an act or an omission
of the Company or any Subsidiary (and provided that withstanding the foregoing
provisions of this clause (B), the Designated Fixed Asset Collateral
Representative, acting in such capacity, shall in any event be indemnified
subject to the other limitations set forth in this Section; and provided,
further, that in the absence of conflicts, reimbursement of reasonable legal
fees, charges and disbursements in respect of any matter for which
indemnification is sought shall be limited to reasonable fees, charges and
disbursements of one counsel for all such Indemnitees (and any appropriate
foreign and local counsel in applicable foreign and local jurisdictions).
 
 
(c) To the extent that the Company fails to promptly pay any amount to be paid
by it to the Designated Fixed Asset Collateral Representative under paragraph
(b) of this Section, each Agent severally agrees to pay to the Designated Fixed
Asset Collateral Representative, such Agent’s pro rata share (determined as of
the time that the applicable un-reimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the un-reimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Designated Fixed Asset Collateral
Representative in its capacity as such.  For purposes hereof, an Agent’s “pro
rata share” shall be determined based upon its Claimholders’ share of the sum of
the total outstanding Obligations at the time.
 
 
(d) To the extent permitted by applicable law, neither the Company nor any Agent
shall assert, and such Persons hereby waive, any claim against the Designated
Fixed Asset Collateral Representative or any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any other agreement or instrument contemplated hereby;
provided that notwithstanding the foregoing, to the extent required by Section
9.2(b), the Company shall be required to
 

62 
 

--------------------------------------------------------------------------------

 

 
indemnify each Indemnitee for any special, indirect, consequential or punitive
damages of Persons other than any Indemnitee.
 
 
(e) The provisions of this Section 9.2 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or of any Credit Agreements, or any investigation made by or on
behalf of the Designated Fixed Asset Collateral Representative.  All amounts due
under this Section 9.2 shall be payable on written demand (together with
customary backup documentation supporting such reimbursement request) therefor.
 
 
9.3 Delegation of Duties.  The Designated Fixed Asset Collateral Representative
may perform any and all of its duties and exercise its rights and powers
hereunder by or through any one or more sub-agents appointed by the Designated
Fixed Asset Collateral Representative.  The Designated Fixed Asset Collateral
Representative and any such sub-agent may perform any and all of its duties and
exercise its rights and powers by or through their respective Affiliates.  Each
such sub-agent and the Affiliates of the Designated Fixed Asset Collateral
Representative and each such sub-agent shall be entitled to the benefits of all
provisions of this Section 9 (as though such sub-agents were the “The Designated
Fixed Asset Collateral Representative”) as if set forth in full herein with
respect thereto.
 
 
9.4 Resignation and Removal.  The Designated Fixed Asset Collateral
Representative may resign at any time by giving 30 days' prior written notice
thereof to the Claimholders and the Agents.  Upon any such resignation, the Term
Loan Agents and the Additional Pari Passu Debt Representatives shall have the
right to appoint a successor Designated Fixed Asset Collateral Representative
with the consent of the Revolving Credit Facility Agent (which consent shall not
be unreasonably withheld, conditioned or delayed).  If no successor Designated
Fixed Asset Collateral Representative shall have been so appointed by the Term
Loan Agents and the Additional Pari Passu Debt Representatives, and shall have
accepted such appointment, within 30 days after the retiring Designated Fixed
Asset Collateral Representative gives notice of resignation, then the Revolving
Credit Facility Agent may appoint a successor Designated Fixed Asset Collateral
Representative.  Upon the acceptance of its appointment as such Designated Fixed
Asset Collateral Representative hereunder by a successor Designated Fixed Asset
Collateral Representative, such successor Designated Fixed Asset Collateral
Representative shall thereupon succeed to and become vested with all the rights
and duties of the retiring Designated Fixed Asset Collateral Representative, and
the retiring Designated Fixed Asset Collateral Representative shall be
discharged from its duties and obligations hereunder.  After any retiring
Designated Fixed Asset Collateral Representative's resignation hereunder as
Designated Fixed Asset Collateral Representative, the provisions of this Article
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was an Designated Fixed Asset Collateral Representative.
 
 


 
 
[Remainder of page intentionally left blank]
 

63 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.
 

  CITIBANK, N.A.,     as Term Loan Administrative Agent and as Term Loan
Collateral Agent          
 
By:
/s/ David Jaffe       Name:  David Jaffe      
Title:  Director/Vice President
 
     
Citibank, N.A.
2 Penn's Way
New Castle, DE 19720
 
Attention of:  Kenneth Rineheimer
 
Telecopier No.:  212-994-0961
 
E-Mail Address:  Kenneth.Rinehimer@citigroup.com
 

 
 
 

  CITIBANK, N.A.,     as Revolving Credit Facility Administrative Agent and as
Revolving Credit Facility Collateral Agent          
 
By:
/s/ David Jaffe       Name:  David Jaffe      
Title:  Director/Vice President
 
     
Citibank, N.A.
2 Penn's Way
New Castle, DE 19720
 
Attention of:  Kenneth Rinehimer
 
Telecopier No.:  212-994-0961
 
E-Mail Address:  Kenneth.Rinehimer@citigroup.com
 


 
 
 
 

--------------------------------------------------------------------------------

 

 
Acknowledged and Agreed to by:
 
SOLUTIA INC.
 
 

 By:  /s/ James A. Tichenor      Name:  James A. Tichenor      Title:
 Authorized Officer    

                                                            
575 Maryville Centre Drive
P.O. Box 66760
St. Louis, Missouri  63166-6760
(courier delivers to: 575 Maryville Centre Drive, St. Louis, Missouri  63141)
Attention of:  James Tichenor and Paul J. Berra, III
Telecopier No.:  314-674-2721
E-Mail Address:





 
 

--------------------------------------------------------------------------------

 

CPFILMS INC.
 

 By:  /s/ James A. Tichenor      Name:  James A. Tichenor      Title:
 Authorized Officer    

                                   

 
c/o Solutia Inc.
575 Maryville Centre Drive
P.O. Box 66760
St. Louis, Missouri  63166-6760
(courier delivers to: 575 Maryville Centre Drive, St. Louis, Missouri  63141)
Attention of:  James Tichenor and Paul J. Berra, III
Telecopier No.:  314-674-2721
E-Mail Address:




FLEXSYS AMERICA CO.
 

 By:  /s/ James A. Tichenor      Name:  James A. Tichenor      Title:
 Authorized Officer    

                                   
c/o Solutia Inc.
575 Maryville Centre Drive
P.O. Box 66760
St. Louis, Missouri  63166-6760
(courier delivers to: 575 Maryville Centre Drive, St. Louis, Missouri  63141)
Attention of:  James Tichenor and Paul J. Berra, III
Telecopier No.:  314-674-2721
E-Mail Address:





 
 

--------------------------------------------------------------------------------

 

FLEXSYS AMERICA L.P.


by FLEXSYS AMERICA CO.,
its general partner
 

 By:  /s/ James A. Tichenor      Name:  James A. Tichenor      Title:
 Authorized Officer    

                                   

c/o Solutia Inc.
575 Maryville Centre Drive
P.O. Box 66760
St. Louis, Missouri  63166-6760
(courier delivers to: 575 Maryville Centre Drive, St. Louis, Missouri  63141)
Attention of:  James Tichenor and Paul J. Berra, III
Telecopier No.:  314-674-2721
E-Mail Address:




MONCHEM INTERNATIONAL, INC.
 

 By:  /s/ James A. Tichenor      Name:  James A. Tichenor      Title:
 Authorized Officer    

                                   
c/o Solutia Inc.
575 Maryville Centre Drive
P.O. Box 66760
St. Louis, Missouri  63166-6760
(courier delivers to: 575 Maryville Centre Drive, St. Louis, Missouri  63141)
Attention of:  James Tichenor and Paul J. Berra, III
Telecopier No.:  314-674-2721
E-Mail Address:





 
 

--------------------------------------------------------------------------------

 

SOLUTIA BUSINESS ENTERPRISES, INC.
 

 By:  /s/ James A. Tichenor      Name:  James A. Tichenor      Title:
 Authorized Officer    

                                   

c/o Solutia Inc.
575 Maryville Centre Drive
P.O. Box 66760
St. Louis, Missouri  63166-6760
(courier delivers to: 575 Maryville Centre Drive, St. Louis, Missouri  63141)
Attention of:  James Tichenor and Paul J. Berra, III
Telecopier No.:  314-674-2721
E-Mail Address:





 
 

--------------------------------------------------------------------------------

 

SOLUTIA INTER-AMERICA, INC.
 

 By:  /s/ James A. Tichenor      Name:  James A. Tichenor      Title:
 Authorized Officer    

                                   

c/o Solutia Inc.
575 Maryville Centre Drive
P.O. Box 66760
St. Louis, Missouri  63166-6760
(courier delivers to: 575 Maryville Centre Drive, St. Louis, Missouri  63141)
Attention of:  James Tichenor and Paul J. Berra, III
Telecopier No.:  314-674-2721
E-Mail Address:




SOLUTIA OVERSEAS, INC.
 

 By:  /s/ James A. Tichenor      Name:  James A. Tichenor      Title:
 Authorized Officer    

                                   

c/o Solutia Inc.
575 Maryville Centre Drive
P.O. Box 66760
St. Louis, Missouri  63166-6760
(courier delivers to: 575 Maryville Centre Drive, St. Louis, Missouri  63141)
Attention of:  James Tichenor and Paul J. Berra, III
Telecopier No.:  314-674-2721
E-Mail Address:



 
 

--------------------------------------------------------------------------------

 

SOLUTIA SYSTEMS, INC.
 

 By:  /s/ James A. Tichenor      Name:  James A. Tichenor      Title:
 Authorized Officer    

                            
c/o Solutia Inc.
575 Maryville Centre Drive
P.O. Box 66760
St. Louis, Missouri  63166-6760
(courier delivers to: 575 Maryville Centre Drive, St. Louis, Missouri  63141)
Attention of:  James Tichenor and Paul J. Berra, III
Telecopier No.:  314-674-2721
E-Mail Address:






S E INVESTMENT LLC
 

 By:  /s/ James A. Tichenor      Name:  James A. Tichenor      Title:
 Authorized Officer    

                                   
c/o Solutia Inc.
575 Maryville Centre Drive
P.O. Box 66760
St. Louis, Missouri  63166-6760
(courier delivers to: 575 Maryville Centre Drive, St. Louis, Missouri  63141)
Attention of:  James Tichenor and Paul J. Berra, III
Telecopier No.:  314-674-2721
E-Mail Address:
 

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 